


EXECUTION COPY

AMENDMENT AND RESTATEMENT AGREEMENT

Dated as of April 23, 2012

          THIS AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”) is made as
of April 23, 2012 by and among Meritor, Inc. (formerly known as ArvinMeritor,
Inc.), an Indiana corporation (the “Company”), ArvinMeritor Finance Ireland, a
private unlimited liability company incorporated under the laws of Ireland (the
“Subsidiary Borrower”, and collectively with the Company, the “Borrowers”), the
financial institutions listed on the signature pages hereof as an “Extending
2017 Lender”, “New 2017 Lender”, “Non-Extending Lender” and/or “Discontinuing
Affiliated Lender” (each as defined below) and JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders (the “Administrative Agent”),
under that certain Credit Agreement dated as of June 23, 2006 by and among the
Borrowers, the Lenders party thereto and the Administrative Agent (as amended by
Amendment No. 1 thereto dated as of February 23, 2007, Amendment No. 2 thereto
dated as of October 2, 2007, Amendment No. 3 thereto dated as of October 26,
2007, Amendment No. 4 thereto dated as of December 10, 2007 and Amendment No. 5
thereto dated as of February 26, 2010, the “Existing Credit Agreement”).

          WHEREAS, the Borrowers, the undersigned Lenders and the Administrative
Agent have agreed to amend and restate the Existing Credit Agreement.

          NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto have agreed to enter into this Agreement.

          1. Defined Terms.

          (a) Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Restated Credit Agreement (as defined in
Section 2 below).

          (b) As used in this Agreement:

     “2017 Commitment” shall mean, with respect to any 2017 Lender, the
aggregate amount of such 2017 Lender’s 2017 Revolving Loan Commitment and 2017
Term Loan Commitment.

     “2017 Lender” shall mean each Extending 2017 Lender and each New 2017
Lender.

     “Affiliated Lender” is defined in Section 3.

     “Continuing Non-Affiliated Lender” is defined in Section 3.

     “Discontinuing Non-Affiliated Lender” is defined in Section 3.

     “Existing Lender” shall mean any Lender party to the Existing Credit
Agreement immediately prior to the Restatement Effective Date.

     “Extending 2017 Lender” shall mean any Existing Lender that has consented
to extend the maturity date for its Revolving Loan Commitment and Revolving
Loans under the Existing Credit Agreement to the 2017 Maturity Date; provided
that such Existing Lender shall be considered an Extending 2017 Lender solely to
the extent of such extended Revolving Loan Commitment.

--------------------------------------------------------------------------------




     “New 2017 Lender” shall mean (a) any financial institution that is not an
Existing Lender but that is to become a 2017 Revolving Loan Lender and a 2017
Term Loan Lender on the Restatement Effective Date with the consent of each of
the Company and the Administrative Agent or (b) any Existing Lender that is to
become a 2017 Revolving Loan Lender and a 2017 Term Loan Lender on the
Restatement Effective Date and whose 2017 Commitment is to exceed its Revolving
Loan Commitment (as defined in the Existing Credit Agreement); provided that
such Existing Lender shall be considered a New 2017 Lender solely to the extent
of such excess.

     “Non-Extending Lender” shall mean any Existing Lender that is not an
Extending 2017 Lender (other than a Discontinuing Non-Affiliated Lender).

          2. Amendment and Restatement of the Existing Credit Agreement;
Reaffirmation.

          (a) Effective on the Restatement Effective Date (as defined below),
the Existing Credit Agreement (including the Exhibits and Schedules thereto) is
hereby amended and restated in its entirety to read as set forth in Exhibit A
hereto (the “Restated Credit Agreement”). From and after the effectiveness of
such amendment and restatement, the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof” and words of similar import, as used
in the Restated Credit Agreement, shall, unless the context otherwise requires,
refer to the Restated Credit Agreement, and the term “Credit Agreement”, as used
in the other Loan Documents, shall mean the Restated Credit Agreement.

          (b) Subject to Section 3 below, all “Revolving Commitments” as defined
in, and in effect under, the Existing Credit Agreement on the Restatement
Effective Date shall continue in effect under the Restated Credit Agreement, and
all “Loans” and “Letters of Credit” as defined in, and outstanding under, the
Existing Credit Agreement on the Restatement Effective Date shall continue to be
outstanding under the Restated Credit Agreement, and on and after the
Restatement Effective Date the terms of the Restated Credit Agreement will
govern the rights and obligations of the Borrowers, the Lenders and the
Administrative Agent with respect thereto.

          (c) The amendment and restatement of the Existing Credit Agreement as
contemplated hereby shall not be construed to discharge or, except as expressly
contemplated under Section 3 below, otherwise affect any obligations of the
Borrowers accrued or otherwise owing under the Existing Credit Agreement that
have not been paid, it being understood that such obligations will constitute
obligations under the Restated Credit Agreement.

          (d) Each Borrower hereby (a) agrees that the Restated Credit Agreement
and the transactions contemplated hereby and thereby shall not limit or diminish
the obligations of such Borrower arising under or pursuant to the Loan Documents
to which it is a party, (b) reaffirms all of its obligations under the Loan
Documents to which it is a party, (c) reaffirms all Liens on any collateral
(including the Collateral) which have been granted by it in favor of the
Administrative Agent pursuant to any of the Loan Documents (and any filings made
in connection therewith), and (d) acknowledges and agrees that each Loan
Document executed by it remains in full force and effect and is hereby
reaffirmed, ratified and confirmed.

          3. Classification of Commitments and Credit Exposure; Certain
Commitment Reductions, Increases or Additions; Etc. Effective upon the
Restatement Effective Date:

          (a) (i) each Existing Lender that, on or prior to the date hereof, has
executed and delivered to the Administrative Agent (or its counsel) a
counterpart of this Agreement as an “Extending 2017 Lender” (or evidence thereof
as contemplated by Section 4(a) below) shall be an Extending 2017 Lender for
purposes of the Restated Credit Agreement, and (ii) each New 2017 Lender that,
on or prior to the date hereof, has executed and delivered to the Administrative
Agent (or its counsel) a counterpart of this Agreement as a “New 2017 Lender”
(or evidence thereof as contemplated by Section 4(a) below) shall be a New 2017
Lender for purposes of the Restated Credit Agreement;

2

--------------------------------------------------------------------------------




          (b) subject to clause (c) below, the existing “Aggregate Revolving
Loan Commitment” (under and as defined in the Existing Credit Agreement) shall
be deemed to be reduced by the aggregate amount of the existing “Revolving Loan
Commitments” (under and as defined in the Existing Credit Agreement) of the
Extending 2017 Lenders, with such reduction being allocated solely to the
Extending 2017 Lenders;

          (c) (i) the existing “Revolving Loan Commitment” (under and as defined
in the Existing Credit Agreement) of any Extending 2017 Lender shall be
reevidenced and reallocated under the Restated Credit Agreement as a 2017
Revolving Loan Commitment (as reflected on Exhibit A-2 to the Restated Credit
Agreement) and a 2017 Term Loan Commitment (as reflected on Exhibit A-3 to the
Restated Credit Agreement) in an aggregate amount equal to such existing
“Revolving Loan Commitment” (or, if less, the aggregate amount of 2017
Commitments of such Extending 2017 Lender set forth on Exhibits A-2 and A-3 to
the Restated Credit Agreement), and thereupon, each Extending 2017 Lender shall
become a 2017 Revolving Loan Lender and a 2017 Term Loan Lender, (ii) the
existing “Revolving Loans” (under and as defined in the Existing Credit
Agreement) of any Extending 2017 Lender shall be reevidenced and reallocated
under the Restated Credit Agreement as 2017 Revolving Loans and (iii) each
Extending 2017 Lender and New 2017 Lender shall fund its respective 2017 Term
Loan in accordance with the terms of the Restated Credit Agreement;

          (d) the existing “Revolving Loan Commitment” and “Revolving Loans”
(under and as defined in the Existing Credit Agreement) of any Non-Extending
Lender shall be renamed as a 2014 Revolving Loan Commitment (as reflected on
Exhibit A-1 to the Restated Credit Agreement) and 2014 Revolving Loans, and
thereupon, each Non-Extending Lender shall be identified as a 2014 Revolving
Lender; it being understood and agreed, however, that the Revolving Loan
Termination Date applicable to such Non-Extending Lenders’ Revolving Loan
Commitments shall remain January 31, 2014, and the fees and interest margins
applicable to such Non-Extending Lenders’ Loans and Revolving Loan Commitments
will remain unchanged as set forth on the applicable Pricing Schedule; and

          (e) each Non-Extending Lender’s participation interests in existing
Swing Line Loans and Letters of Credit and its obligation to participate in
additional Swing Line Loans and Letters of Credit, shall terminate, and each
Extending 2017 Lender and any New 2017 Lender shall acquire its respective 2017
Revolving Pro Rata Share of participation interests in Swing Line Loans and
Letters of Credit as described in the Restated Credit Agreement.

Notwithstanding the foregoing paragraphs (b) and (c), in the case of any
Extending 2017 Lender and any Affiliate thereof that also is an Existing Lender
as of the Restatement Effective Date (the “Affiliated Lenders”), at the request
of each such Affiliated Lender, effective upon the Restatement Effective Date
(i) the “Revolving Loan Commitment” (under and as defined in the Existing Credit
Agreement) of one such Affiliated Lender (the “Discontinuing Affiliated Lender”)
shall be reduced to zero and the existing “Revolving Loans” (under and as
defined in the Existing Credit Agreement) of the Discontinuing Affiliated Lender
shall be repaid in full, (ii) the existing “Revolving Loan Commitment” (under
and as defined in the Existing Credit Agreement) of the Discontinuing Affiliated
Lender shall be reevidenced and reallocated under the Restated Credit Agreement
as a 2017 Revolving Loan Commitment (as reflected on Exhibit A-2 to the Restated
Credit Agreement) and a 2017 Term Loan Commitment (as reflected on Exhibit A-3
to the Restated Credit Agreement) of the other such Affiliated Lender (the
“Continuing Affiliated Lender”) in an aggregate amount equal to such existing
“Revolving Loan Commitment” of such Discontinuing Affiliated Lender (or, if
less, the aggregate amount necessary to provide such Continuing Affiliated
Lender with the 2017 Commitments thereof set forth on Exhibits A-2 and A-3 to
the Restated Credit Agreement (notwithstanding the reduction of the “Revolving
Loan Commitment” (under and as defined in the Existing Credit Agreement) of such
Discontinuing Affiliated Lender to zero pursuant to clause (i) above)), and
(iii) the Continuing Affiliated Lender shall fund 2017 Revolving Loans equal to
the existing “Revolving Loans” (under and as defined in the Existing Credit
Agreement) of the Discontinuing Affiliated Lender repaid pursuant to the
foregoing clause (ii) and otherwise fund its respective 2017 Revolving Loans and
2017 Term Loan in accordance with the terms of the Restated Credit Agreement and
Section 5(c) below.

3

--------------------------------------------------------------------------------




          4. Conditions of Effectiveness. The amendment and restatement of the
Existing Credit Agreement pursuant to Section 2 of this Agreement shall become
effective as of the first date (the “Restatement Effective Date”) prior to April
23, 2012 on which each of the following conditions shall have been satisfied:

          (a) The Administrative Agent (or its counsel) shall have received from
each of the Borrowers, the Required Lenders (under and as defined in the
Existing Credit Agreement), any Extending 2017 Lenders and any New 2017 Lenders
either a counterpart of this Agreement signed on behalf of such party or written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

          (b) The Administrative Agent shall have received favorable written
opinions (addressed to the Administrative Agent and the Lenders (as defined in
the Restated Credit Agreement) and dated the Restatement Effective Date) of (i)
the U.S. counsels to the Company and the Subsidiary Guarantors, (ii) the Irish
counsel to the Subsidiary Borrower and (iii) the foreign local counsel of each
Foreign Subsidiary Guarantor, in each case in form and substance reasonably
satisfactory to the Administrative Agent and covering such matters relating to
the Loan Parties, the Loan Documents, this Agreement and the transactions
contemplated hereby as the Administrative Agent shall reasonably request. The
Borrowers hereby request such counsel to deliver such opinion.

          (c) The Lenders shall have received (i) satisfactory audited
consolidated financial statements of the Company for the two most recent fiscal
years ended prior to the Restatement Effective Date as to which such financial
statements are available, (ii) satisfactory unaudited interim consolidated
financial statements of the Company for each quarterly period ended subsequent
to the date of the latest financial statements delivered pursuant to clause (i)
of this paragraph as to which such financial statements are publicly available
and (iii) satisfactory financial statement projections through and including the
Company’s 2014 fiscal year, together with such information as the Administrative
Agent and the Lenders shall reasonably request (including, without limitation, a
detailed description of the assumptions used in preparing such projections).

          (d) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request,
including without limitation documents and certificates relating to the
organization, existence and good standing of the Loan Parties and the
authorization of this Agreement (including the Restated Credit Agreement) and
the transactions contemplated hereby and any other legal matters relating to the
Loan Parties, the Loan Documents or this Agreement (including the Restated
Credit Agreement) and the transactions contemplated hereby, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit E
to the Restated Credit Agreement.

4

--------------------------------------------------------------------------------




          (e) The representations and warranties of the Loan Parties set forth
in the Loan Documents shall be true and correct in all material respects as of
the Restatement Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, no Unmatured Default or Default shall have
occurred and be continuing as of the Restatement Effective Date, and the
Administrative Agent shall have received a certificate, dated as of the
Restatement Effective Date and signed by the president, a vice president or a
financial officer of the Company, confirming the foregoing.

          (f) The Administrative Agent shall have received a certificate, dated
as of the Restatement Effective Date, of a Designated Financial Officer of the
Company demonstrating to the satisfaction of the Administrative Agent (i) a
computation of Collateral Value Amount as of the most recently completed fiscal
quarter for which financial statements are available and (ii) that the
Collateral Value Amount as of such date shall be greater than the Facilities
Obligations Amount on the Restatement Effective Date (after giving effect to the
transactions contemplated hereby and by the Restated Credit Agreement).

          (g) Liens creating a first priority security interest in the
Collateral shall have been granted and/or reaffirmed (as necessary) and
perfected to the reasonable satisfaction of the Administrative Agent.

          (h) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary in
connection with the Restated Credit Agreement, the transactions contemplated
thereby and the continuing operations of the Company and its Subsidiaries have
been obtained and are in full force and effect.

          (i) The Administrative Agent shall have received (i) all fees and
other amounts due and payable on or prior to the Restatement Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Company under the Loan
Documents, (ii) all accrued and unpaid interest and fees under the Existing
Credit Agreement and (iii) prepayments (if any) of principal or Reimbursement
Obligations under the Existing Credit Agreement or cash collateralization that
may be required in connection with the transactions contemplated hereby. If any
Reimbursement Obligations are outstanding as of the Restatement Effective Date,
such Reimbursement Obligations shall be repaid, together with any interest
accrued thereon.

          (j) Upon the occurrence of the Restatement Effective Date, the
Administrative Agent shall notify the Company and the Lenders (both under the
Existing Credit Agreement and the Restated Credit Agreement) of the Restatement
Effective Date, and such notice shall be conclusive and binding.

          5. Borrowing Requests.

          (a) Without limiting any requirement that the Company deliver a
Borrowing/Election Notice with respect to Term Loans that will be made by New
2017 Lenders on the Restatement Effective Date (accompanied by a breakage
indemnification letter reasonably satisfactory to the Administrative Agent),
promptly upon the effectiveness of the amendment and restatement of the Existing
Credit Agreement as provided herein, the Company shall, to the reasonable
satisfaction of the Administrative Agent, deliver Borrowing/Election Notices
with respect to the outstanding Advances under the Restated Credit Agreement,
identifying each such Advance as one consisting of 2014 Revolving Loans, 2017
Revolving Loans or 2017 Term Loans, as the case may be, and the amount thereof
and, in the case of Eurocurrency Rate Borrowings, the remaining Interest
Periods. Such Borrowing/Election Notices shall be reasonably satisfactory to the
Company and the Administrative Agent. Such Borrowing/Election Notices shall not
affect the interest rate or remaining Interest Period of any Advance or change
the Eurocurrency Rate of any Advance or require any payment under Section 4.4 of
the Restated Credit Agreement, but shall be solely for the purpose of
establishing the segregation of the outstanding 2014 Revolving Loans, 2017
Revolving Loans and/or 2017 Term Loans.

5

--------------------------------------------------------------------------------




          (b) If, after giving effect to the transactions contemplated hereby on
the Restatement Effective Date, (i) the 2014 Revolving Credit Obligations exceed
the Aggregate 2014 Revolving Loan Commitment, (ii) the 2017 Net Aggregate
Revolving Credit Exposure exceeds the Aggregate 2017 Revolving Loan Commitment
or (iii) the portion of the 2017 Net Aggregate Revolving Credit Exposure
denominated in Agreed Currencies other than Dollars exceeds the Foreign Currency
Sublimit, then the Borrowers shall repay applicable Revolving Loans, on the
Restatement Effective Date, in such amount as shall be necessary to eliminate
such excess and such other Loans as the Company shall specify to the
Administrative Agent and/or, to the extent there are any Letters of Credit as of
the Restatement Effective Date, cash collateralize any such Letters of Credit in
accordance with the terms of the Restated Credit Agreement. The undersigned
Required Lenders hereby waive any requirement of prior notice of any such
prepayment.

          (c) If, after giving effect to the transactions contemplated hereby on
the Restatement Effective Date, there are 2017 Revolving Loans outstanding but
such Loans are not held by the 2017 Revolving Loan Lenders ratably in accordance
with their 2017 Revolving Loan Commitments, the Administrative Agent shall
administer any required assignment and reallocation of outstanding 2017
Revolving Loans and participations in outstanding Swing Line Loans and Letters
of Credit ratably among the 2017 Revolving Loan Lenders; provided that the
Borrowers shall indemnify all applicable Lenders for breakage costs in
accordance with Section 4.4 of the Restated Credit Agreement.

          6. Consent to Amendment of Loan Documents. The Required Lenders (under
and as defined in the Existing Credit Agreement) hereby consent to such
amendments to the Loan Documents (including any Exhibits, Schedules or Annexes
thereto) as the Administrative Agent shall approve to effect the transactions
contemplated by this Agreement and the Restated Credit Agreement. The Company
agrees to enter into (and, as necessary, to cause the other Loan Parties to
enter into) such amendments.

          7. No Novation. This Agreement shall not extinguish the Loans or other
Obligations outstanding under the Existing Credit Agreement. This Agreement
shall be a Loan Document for all purposes.

          8. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

          9. Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

          10. Counterparts. This Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

[Signature Pages Follow]

6

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, this Agreement has been duly executed as of the
day and year first above written.

MERITOR, INC. (formerly known as ArvinMeritor, Inc.), as the Company     By: 
/s/ Carl D. Anderson, II   Name: Carl D. Anderson, II Title: Treasurer        
ARVINMERITOR FINANCE IRELAND, as Subsidiary Borrower     By: /s/ Carl D.
Anderson, II   Name: Carl D. Anderson, II  Title: Treasurer



Signature Page to Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as an Extending 2017 Lender, a New 2017 Lender and as
Administrative Agent     By:  /s/ Robert P. Kellas   Name: Robert P. Kellas
Title: Executive Director




Signature Page to Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




CITICORP NORTH AMERICA, INC., as an Extending 2017 Lender, a New 2017 Lender and
as Syndication Agent     By:  /s/ Mathew Burke   Name: Mathew Burke Title:
Director-Vice President



Signature Page to Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as an Extending 2017 Lender and a New 2017 Lender    
By:  /s/ L. Dustin Vincent   Name: L. Dustin Vincent Title: Managing Director



Signature Page to Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




THE ROYAL BANK OF SCOTLAND PLC, as an Extending 2017 Lender and as Documentation
Agent     By:  /s/ L. Peter Yetman   Name: L. Peter Yetman Title: Director 



Signature Page to Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




UBS LOAN FINANCE LLC, as an Extending 2017 Lender, a New 2017 Lender and as
Documentation Agent     By:  /s/ Mary E. Evans   Name: Mary E. Evans Title:
Associate Director     By: /s/ Joselin Fernandes   Name: Joselin Fernandes
Title: Associate Director       UBS SECURITIES LLC, as a Documentation Agent    
By: /s/ Mary E. Evans   Name: Mary E. Evans Title: Attorney-in-Fact     By: /s/
Joselin Fernandes   Name: Joselin Fernandes Title: Associate Director



Signature Page to Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as an Extending 2017 Lender and a New 2017
Lender     By:  /s/ Nicole Caldwell   Name: Nicole Caldwell Title: Officer



Signature Page to Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH, as an Extending 2017 Lender and a New 2017
Lender     By:  /s/ Erin Morrissey   Name: Erin Morrissey Title: Director      
By: /s/ Carin Keegan     Name: Carin Keegan   Title: Director



Signature Page to Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




BNP PARIBAS, as an Extending 2017 Lender     By:  /s/ Michael Pearce   Name:
Michael Pearce Title: Managing Director       By: /s/ Todd Grossnickle   Name:
Todd Grossnickle Title: Vice President



Signature Page to Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




FIFTH THIRD BANK, as an Extending 2017 Lender and a New 2017 Lender     By:  /s/
Brian Jelinski   Name: Brian Jelinski Title: Vice President



Signature Page to Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




THE HUNTINGTON NATIONAL BANK, as an Extending 2017 Lender and a New 2017 Lender
    By:  /s/ Cheryl B. Holm   Name: Cheryl B. Holm Title: Sr. Vice President



Signature Page to Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




COMERICA BANK, as an Extending 2017 Lender     By:  /s/ Dan M Roman   Name: Dan
M Roman Title: Senior Vice President



Signature Page to Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION, as a New 2017 Lender     By:  /s/ Paul
Dellova   Name: Paul Dellova Title: Senior Vice President



Signature Page to Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as a Non-Extending Lender     By:  /s/ Kim Snyder  
Name: Kim Snyder Title: Director & Execution Head, Auto   By: /s/ Juan Pablo
Jimenez Name: Juan Pablo Jimenez Title: Associate Director



Signature Page to Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




ABN AMRO BANK N.V., as a Discontinuing Affiliated Lender     By:  /s/ James J.
Stewart Name: James J. Stewart Title: Branch Manager     By: /s/ Michele R.
Costello Name: Michele R. Costello Title: Director



Signature Page to Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




EXHIBIT A
TO
AMENDMENT AND RESTATEMENT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT

(attached)

--------------------------------------------------------------------------------




EXECUTION COPY

[exhibit_10a1x1x1.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 23, 2012


among

MERITOR, INC.

and

ARVINMERITOR FINANCE IRELAND
as the Borrowers

THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

CITICORP NORTH AMERICA, INC.
as Syndication Agent

and

THE ROYAL BANK OF SCOTLAND PLC
and
UBS SECURITIES LLC
as Documentation Agents




  J.P. MORGAN SECURITIES LLC and CITIGROUP GLOBAL MARKETS INC.   as Joint Lead
Arrangers and Joint Book Runners  


--------------------------------------------------------------------------------




TABLE OF CONTENTS

Section       Page ARTICLE I: DEFINITIONS AND GENERALLY APPLICABLE PRINCIPLES 1
                        1.1.        Certain Defined Terms 1 1.2. References 36
1.3. Company Acting on Behalf of Itself and Subsidiary Borrower 36 1.4. Joint
and Several Liability for Obligations of the Company and for        Obligations
of the Subsidiary Borrower; No Liability of Subsidiary        Borrower for
Obligations of the Company 36   ARTICLE II: LOAN FACILITIES 37           2.1.
Revolving Loans and Term Loans 37 2.2. Swing Line Loans 40 2.3. Rate Options for
all Advances; Maximum Interest Periods 42 2.4. Optional Payments; Mandatory
Prepayments 42 2.5. Voluntary Reduction of Commitments 44 2.6. Method of
Borrowing of Revolving Loans 45 2.7. Method of Selecting Classes, Types,
Currency and Interest Periods for        New Advances 45 2.8. Minimum Amount of
Each Revolving Advance 45 2.9. Method of Selecting Types, Currency and Interest
Periods for Conversion          and Continuation of Outstanding Advances 45
2.10. Default Rate 46 2.11. Method of Payment 47 2.12. Evidence of Debt 47 2.13.
Telephonic Notices 48 2.14. Promise to Pay; Interest Payment Dates; Fees;
Interest and Fee Basis;        Taxes 48 2.15. Notification of Advances, Interest
Rates, Prepayments and Aggregate        Revolving Loan Commitment Reductions 55
2.16. Lending Installations 55 2.17. Non-Receipt of Funds by the Administrative
Agent 55 2.18. Termination of Agreement 56 2.19. Replacement of Certain Lenders
56 2.20. Judgment Currency 57 2.21. Market Disruption; Denomination of Amounts
in Dollars; Dollar        Equivalent of Reimbursement Obligations 57 2.22.
Certain Provisions Applicable to Defaulting Lenders 58 2.23. Incremental
Facilities 60 2.24. Future Extensions of Maturity 62


i

--------------------------------------------------------------------------------




ARTICLE III: THE LETTER OF CREDIT FACILITY 63                 3.1.       
Obligation to Issue Letters of Credit 63 3.2. Transitional Letters of Credit 63
3.3. Types and Amounts 63 3.4. Conditions 63 3.5. Procedure for Issuance of
Letters of Credit 64 3.6. Letter of Credit Participation 64 3.7. Reimbursement
Obligation 65 3.8. Letter of Credit Fees 66 3.9. Issuing Bank Reporting
Requirements 66   3.10.   Indemnification; Exoneration 67 3.11. Collateral
Account 68 3.12. Rights as a Lender 68   ARTICLE IV: CHANGE IN CIRCUMSTANCES 68
  4.1. Yield Protection 68 4.2. Changes in Capital Adequacy Regulations 69 4.3.
Availability of Types of Advances 69 4.4. Funding Indemnification 70 4.5. Lender
Statements; Survival of Indemnity 70   ARTICLE V: CONDITIONS PRECEDENT 70   5.1.
Effectiveness 70 5.2. Each Advance and Letter of Credit 70   ARTICLE VI:
REPRESENTATIONS AND WARRANTIES 71   6.1. Corporate Existence and Standing 71
6.2. Authorization, Validity and Enforceability 72 6.3. No Conflict; Consent 72
6.4. Financial Statements 72 6.5. Material Adverse Change 73 6.6. Taxes 73 6.7.
Litigation and Contingent Obligations 73 6.8. Subsidiaries 73 6.9. ERISA;
Foreign Plans; Multiemployer Plans 73 6.10. Accuracy of Information 74 6.11.
Regulation U 74 6.12. Material Agreements 74 6.13. Compliance With Laws 74 6.14.
Plan Assets; Prohibited Transactions 74 6.15. Environmental Matters 74 6.16.
Investment Company Act 75 6.17. ArvinMeritor Receivables Corporation 75 6.18.
Ownership of Properties 75


ii

--------------------------------------------------------------------------------




              6.19.         Insurance 75 6.20. No Default or Unmatured Default
75   6.21.   Solvency 75 6.22. Benefits 75 6.23. Additional Representations and
Warranties of the Subsidiary Borrower 76   ARTICLE VII: COVENANTS 77   7.1.
Reporting 77 7.2. Affirmative Covenants 78 7.3. Negative Covenants 83 7.4.
Financial Covenants 92   ARTICLE VIII: DEFAULTS 93   8.1. Defaults 93   ARTICLE
IX: ACCELERATION; WAIVERS, AMENDMENTS AND REMEDIES 95   9.1. Termination of
Revolving Loan Commitments; Acceleration 95 9.2. Preservation of Rights 96 9.3.
Amendments 97   ARTICLE X: GENERAL PROVISIONS 98   10.1. Survival of
Representations 98 10.2. Governmental Regulation 98 10.3. Accounting 98 10.4.
Headings 99 10.5. Entire Agreement 99 10.6. Several Obligations; Benefits of
this Agreement 99 10.7. Expenses; Indemnification 99 10.8. Numbers of Documents
100 10.9. Confidentiality 101 10.10. Severability of Provisions 101 10.11.
Nonliability of Lenders 102 10.12. GOVERNING LAW 102 10.13. CONSENT TO
JURISDICTION; SERVICE OF PROCESS; JURY        TRIAL 102 10.14. Subordination of
Intercompany Indebtedness 104 10.15. Performance of Obligations 104   ARTICLE
XI: THE ADMINISTRATIVE AGENT 105   11.1. Appointment; Nature of Relationship 105
11.2. Powers 105 11.3. General Immunity 106 11.4. No Responsibility for Loans,
Creditworthiness, Recitals, Etc. 106


iii

--------------------------------------------------------------------------------




              11.5.         Action on Instructions of Lenders 106 11.6.
Employment of Administrative Agent and Counsel 106 11.7. Reliance on Documents;
Counsel 107 11.8. The Administrative Agent’s Reimbursement and Indemnification
107 11.9. Rights as a Lender 107 11.10. Lender Credit Decision 107 11.11.  
Successor Administrative Agent 108   11.12. No Duties Imposed Upon Syndication
Agents, Documentation Agents or          Arrangers 108 11.13. Notice of Default
108 11.14. Delegation to Affiliates 108 11.15. Authority with Respect to
Guarantees and Collateral Documents 109 11.16. Foreign Collateral Authorizations
110   ARTICLE XII: SETOFF; RATABLE PAYMENTS; APPLICATION OF PROCEEDS 111   12.1.
Setoff 111 12.2. Ratable Payments 111 12.3. Relations Among Lenders 111 12.4.
Application of Proceeds 112 12.5. Disclosure 113 12.6. Nonreliance 113 12.7.
Representations and Covenants Among Lenders 113   ARTICLE XIII: BENEFIT OF
AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 113   13.1. Successors and Assigns 113
13.2. Participations 114 13.3. Assignments 115 13.4. Dissemination of
Information 117 13.5. Tax Certifications 117   ARTICLE XIV: NOTICES 117   14.1.
Giving Notice 117 14.2. Change of Address 119 14.3. USA PATRIOT ACT NOTIFICATION
119   ARTICLE XV: COUNTERPARTS 119


iv

--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES

Exhibits

EXHIBIT A-1 -- 2014 Revolving Loan Commitments (Definitions) EXHIBIT A-2 -- 2017
Revolving Loan Commitments (Definitions) EXHIBIT A-3 -- 2017 Term Loan
Commitments (Definitions) EXHIBIT B -- Form of Borrowing/Election Notice
(Section 2.2, Section 2.7 and Section 2.9) EXHIBIT C -- Form of Request for
Letter of Credit (Section 3.4) EXHIBIT D -- Form of Assignment Agreement
(Definitions and Section 13.3) EXHIBIT E -- List of Closing Documents  
(Amendment and Restatement Agreement) EXHIBIT F --   Form of Compliance
Certificate (Sections 5.2 and 7.1(C)(i)) EXHIBIT G-1 -- Form of Revolving Loan
Note (If Requested) (Section 2.12(B)) EXHIBIT G-2 Form of Term Loan Note   (If
Requested) (Section 2.12(B)) EXHIBIT H -- Form of Collateral Value Certificate  
(Definitions and Section 7.1(C)(ii)) EXHIBIT I -- Form of Commitment and
Acceptance (Definitions and Section 2.23)


v

--------------------------------------------------------------------------------




Schedules

Pricing Schedule           Schedule 1.1.2                 Initial Mortgaged
Properties           Schedule 1.1.3 -- Mandatory Cost           Schedule 1.1.4
-- Permitted Existing Indebtedness           Schedule 3.2   --   Transitional
Letters of Credit           Schedule 6.7 --   Litigation           Schedule 6.8
--   Subsidiaries           Schedule 7.3(E)   -- Existing Investments          
Schedule 7.3(F) -- Existing Liens


vi

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT

     This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 23, 2012 is
entered into by and among Meritor, Inc. (formerly known as ArvinMeritor, Inc.),
an Indiana corporation, as the Company, ArvinMeritor Finance Ireland, a private
unlimited liability company incorporated under the laws of Ireland, as the
Subsidiary Borrower, the institutions from time to time parties hereto as
Lenders, whether by execution of this Agreement or an Assignment Agreement
pursuant to Section 13.3, JPMorgan Chase Bank, N.A., as Administrative Agent for
itself and the other Lenders, Citicorp North America, Inc., as Syndication
Agent, and The Royal Bank of Scotland plc and UBS Securities LLC, as
Documentation Agents.

     WHEREAS, pursuant to the Amendment and Restatement Agreement, the Borrowers
have requested, and the Lenders party thereto and the Administrative Agent have
agreed, upon the terms and subject to the conditions set forth therein, that the
Existing Credit Agreement be amended and restated in its entirety as provided
herein effective upon satisfaction of the conditions set forth in the Amendment
and Restatement Agreement.

     NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I: DEFINITIONS AND GENERALLY APPLICABLE PRINCIPLES

     1.1. Certain Defined Terms. The following terms used in this Agreement
shall have the following meanings, applicable both to the singular and the
plural forms of the terms defined.

     As used in this Agreement:

     “1998 Senior Note Indenture” means that certain Indenture, dated as of
April 1, 1998, between the Company (as successor to Meritor Automotive, Inc.)
and BNY Midwest Trust Company (as successor to The Chase Manhattan Bank), as
Trustee, as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms of Section 7.3(K) hereof. For purposes of
cross-references in any Collateral Document to specific terms under and as
defined in the 1998 Senior Note Indenture, the term “1998 Senior Note Indenture”
shall be deemed to mean and include a reference to the aforementioned indenture
as well as each other Senior Note Indenture that has substantially identical
defined terms.

     “2006 Senior Note Indenture” means that certain Indenture, dated as of
March 7, 2006, between the Company and BNY Midwest Trust Company, as Trustee, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms of Section 7.3(K) hereof.

     “2007 Senior Note Indenture” means that certain Indenture, dated as of
February 8, 2007, between the Company and The Bank of New York Trust Company, as
Trustee, as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms of Section 7.3(K) hereof.

1

--------------------------------------------------------------------------------




     “2014 Revolving Credit Availability” means, at any particular time, the
amount by which (i) the Aggregate 2014 Revolving Loan Commitment at such time
exceeds (ii) the 2014 Revolving Credit Obligations outstanding at such time.

     “2014 Revolving Credit Obligations” means, at any particular time, the
outstanding principal amount of the 2014 Revolving Loans.

     “2014 Revolving Loan” is defined in Section 2.1(A) hereof.

     “2014 Revolving Loan Commitment” means, with respect to any Lender, the
obligation of such Lender to make 2014 Revolving Loans in an aggregate amount
not exceeding the amount set forth on Exhibit A-1 to this Agreement opposite its
name thereon under the heading “2014 Revolving Loan Commitment” or the signature
page of the Assignment Agreement or Commitment and Acceptance by which it became
a Lender, as such amount may be increased or decreased from time to time
pursuant to the terms of this Agreement or to give effect to any applicable
Assignment Agreement.

     “2014 Revolving Loan Lender” means any Lender with a 2014 Revolving Loan
Commitment or, if the 2014 Revolving Loan Commitments have terminated or
expired, a Lender with 2014 Revolving Credit Obligations.

     “2014 Revolving Loan Lenders Repayment Date” means the date on or after the
2014 Revolving Loan Termination Date on which all Obligations owing to any 2014
Revolving Loan Lender (other than contingent indemnity obligations) have been
fully paid and satisfied in cash.

     “2014 Revolving Loan Termination Date” means January 31, 2014.

     “2014 Revolving Pro Rata Share” means, with respect to any 2014 Revolving
Loan Lender, a percentage equal to a fraction the numerator of which is such
2014 Revolving Loan Lender’s 2014 Revolving Loan Commitment and the denominator
of which is the Aggregate 2014 Revolving Loan Commitment (or if the 2014
Revolving Loan Commitments have terminated or expired, the 2014 Revolving Pro
Rata Shares shall be determined based upon such 2014 Revolving Loan Lender’s
share of the 2014 Revolving Credit Obligations at that time).

     “2015 Senior Notes” means the Company’s 8.125% Notes due 2015 issued under
the 1998 Indenture, in an aggregate outstanding principal amount of $250,000,000
as of the Restatement Effective Date.

     “2017 Maturity Date” means April 23, 2017; provided, however, that (i) if
the aggregate outstanding principal amount of the 2015 Senior Notes is greater
than $100,000,000 on June 1, 2015, the 2017 Maturity Date shall be June 10,
2015, and (ii) (x) if the aggregate outstanding principal amount of the 2026
Convertible Notes is greater than $100,000,000 on November 1, 2015 and (y) the
conversion price for such 2026 Convertible Notes is greater than the Company’s
then current common equity price, then the 2017 Maturity Date shall be November
15, 2015.

     “2017 Net Aggregate Revolving Credit Exposure” means, as of any date of
determination, (i) the Dollar Amount of the 2017 Revolving Credit Obligations as
of such date minus (ii) the Dollar Amount of funds on deposit in the L/C
Collateral Account on such date.

2

--------------------------------------------------------------------------------




     “2017 Revolving Credit Availability” means, at any particular time, the
amount by which (i) the Aggregate 2017 Revolving Loan Commitment at such time
exceeds (ii) the Dollar Amount of the 2017 Revolving Credit Obligations
outstanding at such time.

     “2017 Revolving Credit Obligations” means, at any particular time, the sum
of (i) the outstanding principal Dollar Amount of the 2017 Revolving Loans
(including, for the avoidance of doubt, any Incremental 2017 Revolving Loans) at
such time, plus (ii) the outstanding principal Dollar Amount of the Swing Line
Loans at such time, plus (iii) the Dollar Amount of outstanding L/C Obligations
at such time.

     “2017 Revolving Loan” is defined in Section 2.1(A) hereof.

     “2017 Revolving Loan Commitment” means, with respect to any Lender, the
obligation of such Lender to make 2017 Revolving Loans and to purchase
participations in Letters of Credit and to participate in Swing Line Loans in an
aggregate amount not exceeding the amount set forth on Exhibit A-2 to this
Agreement opposite its name thereon under the heading “2017 Revolving Loan
Commitment” or the signature page of the Assignment Agreement or Commitment and
Acceptance by which it became a Lender, as such amount may be increased or
decreased from time to time pursuant to the terms of this Agreement or to give
effect to any applicable Assignment Agreement or Commitment and Acceptance.

     “2017 Revolving Loan Lender” means any Lender with a 2017 Revolving Loan
Commitment or, if the 2017 Revolving Loan Commitments have terminated or
expired, a Lender with 2017 Revolving Credit Obligations.

     “2017 Revolving Loan Termination Date” means the 2017 Maturity Date.

     “2017 Revolving Pro Rata Share” means, with respect to any 2017 Revolving
Loan Lender, a percentage equal to a fraction the numerator of which is such
2017 Revolving Loan Lender’s 2017 Revolving Loan Commitment and the denominator
of which is the Aggregate 2017 Revolving Loan Commitment (or if the 2017
Revolving Loan Commitments have terminated or expired, the 2017 Revolving Pro
Rata Shares shall be determined based upon such 2017 Revolving Loan Lender’s
share of the 2017 Revolving Credit Obligations at that time).

     “2017 Term Loan” is defined in Section 2.1(D)(i) hereof.

     “2017 Term Loan Commitment” means, with respect to any Lender, the
obligation of such Lender to make its 2017 Term Loan pursuant to the terms and
conditions of this Agreement, which shall not exceed the principal amount set
forth on Exhibit A-3 to this Agreement opposite its name thereon under the
heading “2017 Term Loan Commitment” or the signature page of the Assignment
Agreement or Commitment and Acceptance by which it became a Lender, as such
amount may be increased or decreased from time to time pursuant to the terms of
this Agreement or to give effect to any applicable Assignment Agreement or
Commitment and Acceptance. As of the Restatement Effective Date, after giving
effect to the transactions contemplated by the Amendment and Restatement
Agreement, the aggregate of the 2017 Term Loan Commitments is $100,000,000.00.

     “2017 Term Loan Lender” means any Lender with a 2017 Term Loan Commitment.

3

--------------------------------------------------------------------------------




     “2017 Term Loan Maturity Date” means the earlier of (a) the 2017 Maturity
Date and (b) the date on which the Obligations become due and payable pursuant
to Section 9.1 hereof.

     “2026 Convertible Notes” means the Company’s 4.625% convertible notes due
2026 issued under the 2006 Senior Note Indenture, in an aggregate outstanding
principal amount of $300,000,000 as of the Restatement Effective Date.

     “Accounting Changes” is defined in Section 10.3 hereof.

     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation, partnership or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company; provided, that any transaction among the Company
and/or one or more Subsidiaries expressly permitted under Section 7.3 shall not
constitute an Acquisition.

     “Adjusted Eurocurrency Base Rate” means, with respect to any Eurocurrency
Rate Loan for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to the sum of (a)(i) the
Eurocurrency Base Rate for such Interest Period multiplied by (ii) the Statutory
Reserve Rate plus, without duplication, (b) the Mandatory Cost.

     “Administrative Agent” means JPMCB in its capacity as contractual
representative for itself and the Lenders pursuant to Article XI hereof and any
successor Administrative Agent appointed pursuant to Article XI hereof.

     “Advance” means a borrowing hereunder consisting of the aggregate amount of
the several Revolving Loans or Term Loans, as applicable, made by the Lenders to
a Borrower of the same Class and Type and, in the case of Eurocurrency Rate
Advances, in the same Agreed Currency and for the same Interest Period.

     “Affected Lender” is defined in Section 2.19 hereof.

     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person (i) is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act)
of greater than or equal to ten percent (10%) or more of the combined voting
power of the controlled Person (giving effect to the relative voting rights
associated with the voting securities or other voting interests held by the
controlling Person) or (ii) possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of the controlled
Person, whether through ownership of Capital Stock, by contract or otherwise;
provided, that under no circumstance shall any Agent or any Lender be deemed to
be an Affiliate of the Company or vice versa.

4

--------------------------------------------------------------------------------




     “Agents” means, collectively, the Administrative Agent, the Syndication
Agent and the Documentation Agents.

     “Aggregate 2014 Revolving Loan Commitment” means the aggregate of the 2014
Revolving Loan Commitments then in effect of all the 2014 Revolving Loan
Lenders, as the same may be reduced or increased from time to time pursuant to
the terms hereof. As of the Restatement Effective Date, after giving effect to
the transactions contemplated by the Amendment and Restatement Agreement, the
Aggregate 2014 Revolving Loan Commitment is $14,285,714.28.

     “Aggregate 2017 Revolving Loan Commitment” means the aggregate of the 2017
Revolving Loan Commitments then in effect of all the 2017 Revolving Loan
Lenders, as the same may be reduced or increased from time to time pursuant to
the terms hereof. As of the Restatement Effective Date, after giving effect to
the transactions contemplated by the Amendment and Restatement Agreement, the
Aggregate 2017 Revolving Loan Commitment is $415,000,000.00.

     “Aggregate Revolving Loan Commitment” means the sum of the Aggregate 2014
Revolving Loan Commitment and the Aggregate 2017 Revolving Loan Commitment, in
each case then in effect of all the Revolving Loan Lenders, as the same may be
reduced or increased from time to time pursuant to the terms hereof.

     “Agreed Currencies” means (i) Dollars and (ii)any other Eligible Currency
which the Company requests the Administrative Agent to include as an Agreed
Currency hereunder and which is acceptable to the Administrative Agent and all
of the 2017 Revolving Loan Lenders.

     “Agreement” means this Amended and Restated Credit Agreement, as it may be
further amended, restated, supplemented or otherwise modified and in effect from
time to time.

     “Agreement Accounting Principles” means generally accepted accounting
principles as in effect in the United States of America from time to time,
applied in a manner consistent with that used in preparing the financial
statements of the Company referred to in Section 6.4; provided, however, that
except as provided in Section 10.3, with respect to the calculation of the
financial covenants set forth in Section 7.4 and any other financial tests set
forth in this Agreement, “Agreement Accounting Principles” means generally
accepted accounting principles as in effect in the United States of America as
of the Restatement Effective Date, applied in a manner consistent with that used
in preparing the financial statements of the Company referred to in Section 6.4
hereof.

     “Alternate Base Rate” means, for any day (or if such day is not a Business
Day, the immediately preceding Business Day), a rate of interest per annum equal
to the highest of (i) the Prime Rate in effect on such day, (ii) the sum of the
Federal Funds Effective Rate in effect on such day plus ½ of 1%, and (iii) the
Adjusted Eurocurrency Base Rate for a one month Interest Period on such day plus
1%; provided, that, for the avoidance of doubt, the Adjusted Eurocurrency Base
Rate for any day shall be based on the rate appearing on, in the case of
Dollars, Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted Eurocurrency Base Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted Eurocurrency Base Rate,
respectively.

5

--------------------------------------------------------------------------------




     “Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of April 23, 2012, among the Borrower, the Lenders party
thereto and the Administrative Agent.

     “Applicable Eurocurrency Margin” means, as at any date of determination,
the rate per annum then applicable to Eurocurrency Rate Loans of the applicable
Class determined in accordance with the provisions of the Pricing Schedule
hereto applicable to such Class.

     “Applicable Commitment Fee Percentage” means, as at any date of
determination with respect to any Class of Revolving Loan Commitment, the rate
per annum then applicable in the determination of the amount payable under
Section 2.14(C)(i) and (ii) hereof determined in accordance with the provisions
of the Pricing Schedule hereto applicable to such Class.

     “Applicable Floating Rate Margin” means, as at any date of determination,
the rate per annum then applicable to Floating Rate Loans of the applicable
Class determined in accordance with the provisions of the Pricing Schedule
hereto applicable to such Class.

     “Applicable L/C Fee Percentage” means, as at any date of determination, the
rate per annum then applicable in the determination of the amount payable under
Section 3.8(A) hereof determined in accordance with the provisions of the
Pricing Schedule applicable to the 2017 Revolving Loan Commitments.

     “Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge
of Capital Stock of a Foreign Subsidiary to the extent a 100% pledge would cause
a Deemed Dividend Problem.

     “Approved Fund” means any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

     “A/R and Inventory Amount” means, as of any date of determination, the
aggregate net book value as of such date of all Collateral of the Loan Parties
subject to a first priority perfected Lien in favor of the Administrative Agent
(for the benefit of the Holders of Secured Obligations) that is not shared
equally and ratably with any other creditor, consisting of accounts receivable
(excluding intercompany accounts receivable and, for the avoidance of doubt,
excluding all Receivables of any Originator sold or transferred under a
Permitted Domestic Receivables Securitization) and inventory, determined in
accordance with generally accepted accounting principles as in effect in the
United States of America from time to time, but excluding any portion of the A/R
and Inventory Amount that constitutes Restricted Collateral.

     “ARC” means ArvinMeritor Receivables Corporation, a Delaware corporation
and a SPV under the Company’s Permitted Domestic Receivables Financing.

6

--------------------------------------------------------------------------------




     “Arranger” means each of J.P. Morgan Securities LLC and Citigroup Global
Markets Inc. in its respective capacity as a joint lead arranger and joint book
runner for the loan transaction evidenced by this Agreement.

     “Asset Sale” means, with respect to the Company or any of its Subsidiaries,
the sale, lease, conveyance, disposition or other transfer by such Person of any
of its assets (including by way of a sale-leaseback transaction, and including
the sale or other transfer of any of the Equity Interests of any Subsidiary of
such Person) to any Person other than (i) the sale or other transfer of any
assets by the Company to any Domestic Subsidiary Guarantor or by any Domestic
Subsidiary Guarantor to the Company or any other Domestic Subsidiary Guarantor,
(ii) the sale or other transfer of any assets by any Foreign Subsidiary
Guarantor or the Subsidiary Borrower to the Company, the Foreign Subsidiary
Borrower or any Subsidiary Guarantor, (iii) the sale or other transfer of any
assets by any Foreign Subsidiary Non-Guarantor to the Company or any Subsidiary,
(iv) the sale of Receivables and Related Security in connection with a Permitted
Receivables Financing or a Foreign Factoring Transaction, (v) the sale of
inventory in the ordinary course of business and (vi) the sale or other transfer
of obsolete or worn-out equipment; provided, however, that any capital
contribution or other transfer of assets in the form of an Investment permitted
under Section 7.3(E) shall not also be considered an Asset Sale.

     “Assignment Agreement” means an assignment and assumption agreement entered
into in connection with an assignment pursuant to Section 13.3 hereof in
substantially the form of Exhibit D.

     “Authorized Officer” means any of the Chairman and Chief Executive Officer,
Senior Vice President and Chief Financial Officer, Vice President and Treasurer
and any Assistant Treasurer of the Company, or any person designated by any such
Person in writing to the Administrative Agent from time to time, acting singly.

     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or its direct or indirect parent by a Governmental Authority or instrumentality
thereof, provided, further, that such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

     “Benefit Plan” means any Plan (other than a Multiemployer Plan) which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code as to which the Company or any member of the Controlled
Group may have liability.

7

--------------------------------------------------------------------------------




     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

     “Borrower” means each of (i) the Company and (ii) the Subsidiary Borrower,
and “Borrowers” means, collectively, the Company and the Subsidiary Borrower.

     “Borrowing Date” means a date on which an Advance or Swing Line Loan is
made hereunder.

     “Borrowing/Election Notice” is defined in Section 2.7 hereof.

     “Business Day” means:

       (a)        for the purpose of determining the Eurocurrency Base Rate, a
day other than a Saturday or Sunday on which banks are open for the transaction
of domestic and foreign exchange business in London, England and New York, New
York;     (b)   for the purpose of any borrowing or payment of Loans denominated
in Dollars or any other payment to be made in Dollars, a day other than a
Saturday or Sunday on which banks are open for the transaction of domestic and
foreign exchange business in New York, New York;     (c)   for the purpose of
any borrowing or payment of Loans denominated in (A) euro, a day on which such
clearing system as is determined by the Administrative Agent to be suitable for
clearing or settlement of euro is open for business and (B) an Agreed Currency
other than Dollars and euro, a day on which the applicable Eurocurrency Payment
Office related to such currency is open for the transaction of domestic and
foreign exchange business; and     (d)   for any other purpose, a day other than
a Saturday or Sunday on which banks are generally open for the transaction of
domestic and foreign exchange business in New York, New York.

     “Capital Expenditures” means, for any period, the aggregate of all
expenditures by the Company and its consolidated Subsidiaries during that period
that, in conformity with Agreement Accounting Principles, are required to be
included in or reflected by the property, plant, equipment or similar fixed
asset accounts reflected in the consolidated balance sheet of the Company and
its Subsidiaries (which shall include, without limitation, Capital Leases).

     “Capital Stock” means (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (iii) in the case of a limited liability company, membership
interests, (iv) in the case of a partnership, partnership interests (whether
general or limited) and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person; provided, however, that “Capital
Stock” shall not include any debt securities convertible into equity securities
prior to such conversion.

8

--------------------------------------------------------------------------------




     “Capitalized Lease” of a Person means any lease of property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with Agreement Accounting Principles.

     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases that would be capitalized on
a balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

     “Cash Equivalent Investments” means (i) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America), in each case maturing within one year from the date of
acquisition thereof; (ii) investments in commercial paper maturing within 270
days from the date of acquisition thereof and, at such date of acquisition,
rated A-2 or better by S&P or P-2 or better by Moody’s; (iii) investments in
certificates of deposit, banker’s acceptances and time deposits maturing within
180 days from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000; (iv) shares of money market,
mutual or similar funds that (a) have assets in excess of $100,000,000, (b)
invest primarily in assets of the type described in clauses (i)-(iii) above and
(c) have an investment grade rating and (v) in the case of any Foreign
Subsidiary (in addition to the items permitted by the foregoing clauses (i)
through (iv)) any of the following: (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the sovereign nation in which such Foreign
Subsidiary is organized and is conducting business or issued by any agency of
such sovereign nation and backed by the full faith and credit of such sovereign
nation, in each case maturing within one year from the date of acquisition, so
long as the indebtedness of such sovereign nation is rated at least A by S&P or
A2 by Moody’s or carries an equivalent rating from a comparable foreign rating
agency if available, (b) investments of the type and maturity described in
clauses (ii), (iii) and (iv) above of foreign obligors, which investments or
obligors have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies if available, (c) time deposits with any
Lender or any Affiliate of any Lender and (d) time deposits with any foreign
bank not described in the foregoing clauses (b) or (c) in an aggregate amount
not to exceed $10,000,000 in the aggregate for all Foreign Subsidiaries.

     “Change in Control” means any event or series of events by which:

     (i) any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, of thirty-five percent (35%) or more of the voting power of the then
outstanding Capital Stock of the Company entitled to vote generally in the
election of the directors of the Company;

9

--------------------------------------------------------------------------------




     (ii) during any period of twelve (12) consecutive calendar months, the
board of directors of the Company shall cease to have as a majority of its
members individuals who either: (a) were directors of the Company on the first
day of such period, or (b) were elected or nominated for election to the board
of directors of the Company at the recommendation of or other approval by at
least a majority of the directors then still in office at the time of such
election or nomination who were directors of the Company on the first day of
such period, or whose election or nomination for election was so approved; or

     (iii) the Company consolidates with or merges into another corporation or
conveys, transfers or leases all or substantially all of its property to any
person, or any corporation consolidates with or merges into the Company, in
either event pursuant to a transaction in which the outstanding Capital Stock of
the Company is reclassified or changed into or exchanged for cash, securities or
other Property.

     “Change in Law” means the occurrence, after the date of this Agreement (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

     “Class”, when used in reference to any Loan or Advance, refers to whether
such Loan, or the Loans comprising such Advance, are 2014 Revolving Loans, 2017
Revolving Loans, 2017 Term Loans, Incremental Term Loans or Swing Line Loans,
and, when used in reference to any commitment, refers to whether such commitment
is a 2014 Revolving Loan Commitment, a 2017 Revolving Loan Commitment,
Incremental 2017 Revolving Loan Commitment or Incremental Term Loan Commitment,
and, when used in reference to any Lender, refers to whether such Lender is a
2014 Revolving Loan Lender, a 2017 Revolving Loan Lender, a 2017 Term Loan
Lender or a Lender that holds Incremental Term Loans.

     “Closing Date” means June 23, 2006.

     “CNTA Amount” means 15% of Consolidated Net Tangible Assets.

     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

     “Collateral” means the property covered by the Collateral Documents, the
L/C Collateral Account and any other Property, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of the Administrative Agent, for the benefit of the Holders of
Secured Obligations, to secure the Secured Obligations.

10

--------------------------------------------------------------------------------




     “Collateral Documents” means all agreements, instruments and documents
executed in connection with this Agreement that are intended to create or
evidence Liens to secure the Secured Obligations, including, without limitation,
the Pledge and Security Agreement, the Intellectual Property Security
Agreements, the Mortgages and all other security agreements, mortgages, deeds of
trust, pledges, collateral assignments and financing statements whether
heretofore, now, or hereafter executed by the Company or any of its Subsidiaries
and delivered to the Administrative Agent.

     “Collateral Shortfall Amount” is defined in Section 9.1(A) hereof.

     “Collateral Value Amount” means, as of any date of determination, without
duplication, the sum of (a) the A/R and Inventory Amount as of such date, (b)
the PP&E Amount as of such date, (c) the SPV Collateral Amount as of such date
plus (d) the CNTA Amount as of such date. The Collateral Value Amount at any
time shall be determined by reference to the most recent Collateral Value
Certificate delivered to the Administrative Agent pursuant to Section
7.1(C)(ii).

     “Collateral Value Certificate” means a certificate, substantially in the
form of Exhibit H, setting forth the Company’s computation of the Collateral
Value Amount. Each such certificate shall be signed on behalf of the Company by
a Designated Financial Officer.

     “Commission” means the Securities and Exchange Commission of the United
States of America and any Person succeeding to the functions thereof.

     “Commitment and Acceptance” is defined in Section 2.23(B) hereof.

     “Commitment Increase” is defined in Section 2.23(A) hereof.

     “Company” means Meritor, Inc. (formerly known as ArvinMeritor, Inc.), an
Indiana corporation, together with its successors and permitted assigns,
including a debtor-in-possession on behalf of the Company.

     “Connection Income Taxes” means Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise taxes or
bank profits taxes.

     “Consolidated Assets” means the total assets of the Company and its
Subsidiaries on a consolidated basis, determined in accordance with Agreement
Accounting Principles.

     “Consolidated Net Tangible Assets” means, at any date of computation, the
total amount of consolidated assets of the Company and its consolidated
subsidiaries, less the sum of (a) all current liabilities, except for (i) any
short-term debt, (ii) any current portion of long-term debt and (iii) any
current portion of obligations under capital leases, and (b) all goodwill, trade
names, trademarks, patents, unamortized debt discount and expense (less
unamortized debt premium) and other like intangibles as shown on a balance sheet
of the Company and its consolidated Subsidiaries prepared not more than 90 days
prior to the date of computation (which, for the avoidance of doubt, shall mean
the most recent balance sheet required to be delivered under Section 7.1(A) or
(B)), in all cases computed in accordance with generally accepted accounting
principles as in effect in the United States of America from time to time.

11

--------------------------------------------------------------------------------




     “Consolidated Operating Profit” means the operating profits of the Company
and its Subsidiaries on a consolidated basis, determined in accordance with
Agreement Accounting Principles.

     “Consolidated Sales” means the total sales of the Company and its
Subsidiaries on a consolidated basis, determined in accordance with Agreement
Accounting Principles.

     “Contaminant” means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, petroleum or petroleum-derived
substance or waste, asbestos, polychlorinated biphenyls (“PCBs”), or any
constituent of any such substance or waste, and includes but is not limited to
these terms as defined in Environmental Laws.

     “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes
liable upon, the obligation or liability of any other Person, or agrees to
maintain the net worth or working capital or other financial condition of any
other Person, or otherwise assures any creditor of such other Person against
loss and shall include, without limitation, the contingent liability of such
first Person under any letter of credit for which such first Person is in any
way liable, but shall exclude any contingent liability with respect to trade
letters of credit used to finance inventory or equipment obtained in the
ordinary course of business.

     “Controlled Group” means all members of a controlled group of corporations
or other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

     “Credit Extension Date” means (i) the Borrowing Date of any Advance, (ii)
the date of issuance, deemed issuance, extension or amendment of any Letter of
Credit or (ii) the date of conversion or continuance of any Advance in
accordance with Section 2.9.

     “Credit Party” means the Administrative Agent, the Issuing Bank, the Swing
Line Lender or any other Lender.

     “Deemed Dividend Problem” means, with respect to any Foreign Subsidiary,
any portion of such Foreign Subsidiary’s, or its Foreign Subsidiaries’,
accumulated and undistributed earnings and profits being deemed to be
repatriated to the Company or the applicable parent Domestic Subsidiary for U.S.
federal income tax purposes and the effect of such repatriation causing
materially adverse tax consequences to the Company or such parent Domestic
Subsidiary, in each case as determined by the Company in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors.

     “Default” means an event described in Section 8.1 hereof.

12

--------------------------------------------------------------------------------




     “Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swing Line Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance reasonably satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

     “Designated Financial Officer” means, the chief financial officer,
treasurer, assistant treasurer or controller of the Company.

     “Disqualified Stock” means any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, on or prior to the date
that is ninety-one (91) days after the later of (x) the latest Termination Date
and (y) the latest Term Loan Maturity Date.

     “Documentation Agent” means each of The Royal Bank of Scotland plc and UBS
Securities LLC in its respective capacity as a documentation agent for itself
and the Lenders.

     “Dollar” and “$” means the lawful currency of the United States of America.

     “Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the Equivalent Amount of Dollars if
such currency is any currency other than Dollars.

     “Domestic Subsidiary” means a Subsidiary of the Company that is not a
Foreign Subsidiary.

     “Domestic Subsidiary Guarantor” means any Subsidiary Guarantor that is a
Domestic Subsidiary.

     “EBITDA” means for any period, the sum of (i) the consolidated net income
(or loss) of the Company and its Subsidiaries for such period, plus (ii) to the
extent deducted in determining net income, income taxes, depreciation and
amortization expense and Interest Expense minus (plus) (iii) any extraordinary
gains (losses) (iv) minus (plus) any gains (losses) on the sale of a business
minus (plus) (v) any special, non-recurring, non-cash gains (charges) such as
those arising out of the ongoing restructuring or consolidation of the
operations of the Company and its Subsidiaries, all as determined in accordance
with Agreement Accounting Principles (it being understood and agreed that (a)
any additions to clause (i) shall apply solely to the extent deducted in
determining consolidated net income, and any subtractions therefrom shall apply
solely to the extent included in determining consolidated net income, and (b)
each addition (or subtraction) made pursuant to clauses (ii) through (v) shall
be without duplication of any other addition (or subtraction)).

13

--------------------------------------------------------------------------------




     “Eligible Currency” means any currency other than Dollars (i) that is
readily available, (ii) that is freely traded, (iii) in which deposits are
customarily offered to banks in the London interbank market, (iv) which is
convertible into Dollars in the international interbank market and (v) as to
which an Equivalent Amount may be readily calculated.

     “Environmental Laws” means, with respect to any Person, any and all
federal, state, local and foreign statutes, laws, judicial decisions,
regulations, ordinances, rules, judgments, orders, decrees, plans, injunctions,
permits, concessions, grants, franchises, licenses, agreements and other
governmental restrictions relating to (i) the protection of the environment,
(ii) the effect of the environment on human health, (iii) emissions, discharges
or releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof, in each case, applicable to such Person or its
Property.

     “Environmental Lien” means a Lien in favor of any Governmental Authority
for (a) any liability under Environmental Law, or (b) damages arising from, or
costs incurred by such Governmental Authority in response to, any noncompliance
with any Environmental Law, whether actual or threatened.

     “Equivalent Amount” of any currency at any date means the equivalent in
Dollars of such currency, calculated on the basis of the arithmetic mean of the
buy and sell spot rates of exchange of the Administrative Agent or an Affiliate
of the Administrative Agent in the London interbank market (or other market
where the Administrative Agent’s foreign exchange operations in respect of such
currency are then being conducted) for such other currency at or about 11:00
a.m. (local time applicable to the transaction in question) on the date on which
such amount is to be determined, rounded up to the nearest amount of such
currency as determined by the Administrative Agent from time to time; provided,
however, that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent or an Affiliate of the
Administrative Agent may use any reasonable method it deems appropriate (after
consultation with the Company) to determine such amount, and such determination
shall be conclusive absent manifest error.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.

     “euro” means the lawful currency of the member states of the European Union
which adopted the Council Regulation E.C. No. 1103/97 dated 17 June 1997 passed
by the Council of the European Union, or, if different, the then lawful currency
of the member states of the European Union that participate in the third stage
of the Economic and Monetary Union.

14

--------------------------------------------------------------------------------




     “Eurocurrency Base Rate” means, with respect to any Eurocurrency Rate
Advance for any Interest Period, the rate appearing on, in the case of Dollars,
Reuters Screen LIBOR01 Page and, in the case of any other Agreed Currency, the
appropriate page of such service which displays British Bankers Association
Interest Settlement Rates for deposits in such Agreed Currency (or, in each
case, on any successor or substitute page of such Service, or any successor to
or substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in the relevant Agreed Currency in the
London interbank market) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, as the rate for
deposits in the relevant Agreed Currency with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “Eurocurrency Base Rate” with respect to such Eurocurrency
Rate Advance for such Interest Period shall be the rate at which deposits in the
relevant Agreed Currency in an Equivalent Amount of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period.

     “Eurocurrency Payment Office” of the Administrative Agent means, for each
of the Agreed Currencies, any agency, branch, Affiliate or correspondence bank
of the Administrative Agent, as it may from time to time specify to the Company
and each Lender as its Eurocurrency Payment Office.

     “Eurocurrency Rate” means, with respect to a Eurocurrency Rate Advance of
any Class for the relevant Interest Period, the Adjusted Eurocurrency Base Rate
applicable to such Interest Period plus the Applicable Eurocurrency Margin then
in effect for such Class.

     “Eurocurrency Rate Advance” means an Advance which bears interest at the
Eurocurrency Rate.

     “Eurocurrency Rate Loan” means a Loan, or portion thereof, which bears
interest at the Eurocurrency Rate.

     “Excluded Taxes” is defined in Section 2.14(E)(i) hereof.

     “Existing Credit Agreement” means that certain Credit Agreement dated as of
June 23, 2006 by and among the Borrowers, as borrowers thereunder, the lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (as amended
by Amendment No. 1 thereto dated as of February 23, 2007, Amendment No. 2
thereto dated as of October 2, 2007, Amendment No. 3 thereto dated as of October
26, 2007, Amendment No. 4 thereto dated as of December 10, 2007 and Amendment
No. 5 thereto dated as of February 5, 2010).

     “Facility Obligations Amount” means, as of any date, the sum of (a) the
aggregate Dollar Amount of the Revolving Credit Obligations (including, for the
avoidance of doubt, any Incremental 2017 Revolving Loans) as of such date and
(b) the aggregate principal amount of Term Loans outstanding as of such date, in
each case after giving effect to any borrowings and payments being made on such
date and any issuance, amendment or termination of any Letter of Credit on such
date.

15

--------------------------------------------------------------------------------




     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor provision that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

     “Financial Assistance Problem” means, with respect to any Foreign
Subsidiary, the inability of such Foreign Subsidiary to become a Subsidiary
Guarantor (or in the case of the Subsidiary Borrower, to become jointly and
severally liable for the Obligations of the Company under Section 1.4) or to
permit its Capital Stock to be pledged pursuant to a pledge agreement on account
of legal or financial limitations imposed by the jurisdiction of organization of
such Foreign Subsidiary or other relevant jurisdictions having authority over
such Foreign Subsidiary, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

     “First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect
to which any one or more of the Company and its Domestic Subsidiaries directly
owns or controls more than 50% of such Foreign Subsidiary’s issued and
outstanding equity interests.

     “Floating Rate” means, for any day for any Advance of any Class, a rate per
annum equal to the Alternate Base Rate for such day, changing when and as the
Alternate Base Rate changes plus the Applicable Floating Rate Margin then in
effect for such Class.

     “Floating Rate Advance” means an Advance which bears interest at the
Floating Rate.

     “Floating Rate Loan” means a Loan, or portion thereof, which bears interest
at the Floating Rate.

     “Foreign Currency Sublimit” means $0.

     “Foreign Factoring Transaction” means any factoring transaction entered
into by any Foreign Subsidiary with respect to Receivables originated by such
Foreign Subsidiary in the ordinary course of business, which factoring
transaction gives rise to Receivables Facility Attributed Indebtedness that is
non-recourse to the Company and its Subsidiaries other than limited recourse
customary for factoring transactions of the same kind.

16

--------------------------------------------------------------------------------




     “Foreign Obligations” means all Hedging Obligations and all Foreign
Treasury Obligations, in each case of any Foreign Subsidiary owing to any Lender
or any Affiliate of any Lender; provided, that Foreign Obligations shall not
include any such obligations that are secured by any Lien other than a Lien in
favor of the Administrative Agent, for the benefit of the Holders of Secured
Obligations, pursuant to the Collateral Documents in connection with this
Agreement.

     “Foreign Reinvestment Amount” means, at any time, an amount equal to the
proceeds of sales of Capital Stock of, or assets of, Foreign Subsidiaries
occurring after the Restatement Effective Date that have been distributed to or
otherwise received by the Company or a Domestic Subsidiary Guarantor.

     “Foreign Plan” means an employee pension benefit plan (as defined in
Section 3(2) of ERISA) which is (i) maintained or contributed to for the benefit
of employees of the Company, any of its Subsidiaries or any member of the
Controlled Group, (ii) is not covered by ERISA pursuant to Section 4(b)(4)
thereof and (iii) under applicable local law, is required to be funded through a
trust or other funding vehicle.

     “Foreign Subsidiary” means (i) a Subsidiary of the Company organized under
the laws of a jurisdiction located outside the United States of America or (ii)
a Subsidiary of any Person described in the foregoing clause (i).

     “Foreign Subsidiary Guarantor” means any Subsidiary Guarantor that is a
Foreign Subsidiary.

     “Foreign Subsidiary Non-Guarantor” means any Foreign Subsidiary that is not
a Foreign Subsidiary Guarantor.

     “Foreign Treasury Obligations” means all obligations and liabilities
incurred by any Foreign Subsidiary with respect to treasury management services
(including without limitation controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services, overdraft liabilities and netting and pooling arrangements) and card
services (including without limitation commercial credit cards, purchasing cards
and stored value cards).

     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

     “Governmental Acts” is defined in Section 3.10(A) hereof.

     “Governmental Authority” means any nation or government, any federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions
(including any supra-national bodies such as the European Union or the European
Central Bank).

17

--------------------------------------------------------------------------------




     “Guarantees” means, collectively, the Subsidiary Guaranty and any other
guaranty executed by any Subsidiary Guarantor in favor of the Administrative
Agent, on behalf of itself and Lenders, in respect of the Secured Obligations,
and “Guaranty” means each such agreement, individually.

     “Hedging Arrangements” means any and all agreements, devices or
arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants or any similar derivative transactions.

     “Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any Hedging
Arrangements and (ii) any and all cancellations, buybacks, reversals,
terminations or assignments of any Hedging Arrangements.

     “Holders of Secured Obligations” means (i) the holders of the Secured
Obligations from time to time, including, without limitation, the Administrative
Agent, each Arranger, the Lenders, the Issuing Bank, the Swing Line Bank, each
of their respective Affiliates and any Indemnitee and including each Lender (or
Affiliate thereof) in respect of all Hedging Obligations and Treasury
Obligations and Foreign Treasury Obligations of the Borrower and its
Subsidiaries owing to such Lender (or Affiliate) and (ii) each such holder’s
respective successors, transferees and assigns.

     “Hostile Acquisition” means (a) the acquisition of the Capital Stock of a
Person through a tender offer or similar solicitation of the owners of such
Capital Stock which has not been approved by the board of directors (or any
other applicable governing body) of such Person or by similar action if such
Person is not a corporation and (b) any such acquisition as to which such
approval has been withdrawn.

     “Immaterial Subsidiary” means each Subsidiary of the Company (i) the total
assets of which (determined on a consolidated basis for such Subsidiary and its
Subsidiaries) are less than five percent (5.0%) of the Company’s Consolidated
Assets, (ii) the total sales of which for the most recently ended fiscal quarter
(determined on a consolidated basis for such Subsidiary and its Subsidiaries)
were less than five percent (5.0%) of the Company’s Consolidated Sales for the
most recently ended fiscal quarter or (iii) the total operating profits of which
for the most recently ended fiscal quarter (determined on a consolidated basis
for such Subsidiary and its Subsidiaries) were less than five percent (5.0%) of
the Company’s Consolidated Operating Profit for the most recently ended fiscal
quarter.

     “Increase Notice” is defined in Section 2.23(A) hereof.

     “Incremental 2017 Revolving Loan” is defined in Section 2.23(A) hereof.

18

--------------------------------------------------------------------------------




     “Incremental 2017 Revolving Loan Commitment” is defined in Section 2.23(A)
hereof.

     “Incremental Term Loan” is defined in Section 2.23(A) hereof.

     “Incremental Term Loan Commitment” is defined in Section 2.23(A) hereof.

     “Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations with respect to letters of
credit, bankers acceptances, surety bonds and similar instruments, (vi)
obligations of such Person to purchase securities or other Property arising out
of or in connection with the sale of the same or substantially similar
securities or Property, (vii) Capitalized Lease Obligations, (viii) Contingent
Obligations with respect to the Indebtedness of other Persons (it being
understood and agreed that, in calculating the amount of Indebtedness hereunder,
the amount of any such Contingent Obligations shall only be included to the
extent such Contingent Obligations do not cover obligations representing other
Indebtedness already included in such calculation) to the extent (and only to
the extent) that the other Indebtedness to which such Contingent Obligation
relates is outstanding and then only as to principal or like amounts actually
borrowed, due, payable or drawn, as the case may be, (ix) Receivables Facility
Attributed Indebtedness, (x) Off-Balance Sheet Liabilities, (xi) Disqualified
Stock, (xii) Synthetic Lease Obligations and (xiii) any other obligation for
borrowed money or other financial accommodation (other than any Hedging
Obligation) which in accordance with Agreement Accounting Principles would be
shown as a liability on the consolidated balance sheet of such Person.

     “Indemnified Matters” is defined in Section 10.7(B) hereof.

     “Indemnitees” is defined in Section 10.7(B) hereof.

     “Initial Loan Parties” means the Company, the Subsidiary Borrower and each
Subsidiary Guarantor as of the Restatement Effective Date.

     “Initial Mortgaged Properties” means the parcels of real Property of the
Company and the Domestic Subsidiary Guarantors set forth on Schedule 1.1.2 to
this Agreement.

     “Insolvency Event” is defined in Section 10.14 hereof.

     “Intellectual Property Security Agreements” means the intellectual property
security agreements as the Company or any Domestic Subsidiary Guarantor may from
time to time make in favor of the Administrative Agent for the benefit of the
Holders of Secured Obligations, in each case as the same may be amended,
restated, supplemented or otherwise modified from time to time.

19

--------------------------------------------------------------------------------




     “Intercompany Indebtedness” means, with respect to any Borrower or
Subsidiary Guarantor, any and all claims of such Borrower or Subsidiary
Guarantor against any other Borrower or Subsidiary Guarantor or any other
endorser, obligor or any other guarantor of all or any part of the Obligations,
or against any of its properties, including, without limitation, claims arising
from liens or security interests upon property with respect to any such claim
owing to such Borrower or Subsidiary Guarantor.

     “Interest Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) EBITDA for the four consecutive fiscal quarters then ended on
such date to (b) Interest Expense for such four fiscal-quarter period.

     “Interest Expense” means, with respect to any period, the aggregate of all
interest expense reported by the Company and its Subsidiaries in accordance with
Agreement Accounting Principles during such period, net of any interest income
received by the Company and its Subsidiaries during such period from
Investments, but excluding, to the extent constituting interest expense,
Receivables Facility Financing Costs for such period. As used in this
definition, the term “interest” shall include, without limitation, all interest,
fees and costs payable with respect to the obligations under this Agreement
(other than fees and costs which may be capitalized as transaction costs in
accordance with Agreement Accounting Principles) and the interest portion of
Capitalized Lease payments during such period, all as determined in accordance
with Agreement Accounting Principles.

“Interest Period” means, with respect to any Eurocurrency Rate Advance:

     (a) initially, the period commencing on the Borrowing Date with respect to
such Advance or the date of the conversion of such Advance, as the case may be,
ending seven or fourteen days or one, two, three, or six months thereafter or
such alternate period agreed to by the Lenders, as selected by the Company (on
behalf of itself or the Subsidiary Borrower) in its Borrowing/Election Notice
given with respect thereto; and

     (b) thereafter, each period commencing on the last day of the preceding
Interest Period applicable to such Eurocurrency Rate Advance and ending seven or
fourteen days or one, two, three or six months thereafter or such alternate
period agreed to by the Lenders, as selected by the Company (on behalf of itself
or the Subsidiary Borrower) in its Borrowing/Election Notice given with respect
thereto in accordance with Section 2.9;

provided, that all of the foregoing provisions relating to Interest Periods are
subject to the following:

     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of any Interest Period that is one, two, three
or six months in length, the result of such extension would be to carry such
Interest Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day; and

20

--------------------------------------------------------------------------------




     (ii) (x) any Interest Period applicable to a Eurocurrency Rate Advance made
by the 2014 Revolving Loan Lenders that would otherwise extend beyond the 2014
Revolving Loan Termination Date shall end on the 2014 Revolving Loan Termination
Date, (y) any Interest Period applicable to a Eurocurrency Rate Advance made by
the 2017 Revolving Loan Lenders that would otherwise extend beyond the 2017
Revolving Loan Termination Date shall end on the 2017 Revolving Loan Termination
Date and (z) any Interest Period applicable to a Eurocurrency Rate Advance
relating to Term Loans that would otherwise extend beyond the Term Loan
Termination Date applicable to such Term Loans shall end on the applicable Term
Loan Termination Date.

     “Investment” of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade and loans to
employees in the ordinary course of business) or contribution of capital by such
Person; stocks, bonds, mutual funds, partnership interests, notes, debentures or
other securities owned by such Person; and any deposit accounts and certificate
of deposits owned by such Person.

     “IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

     “Issuing Bank” means (i) JPMCB in its separate capacity as an issuer of
Letters of Credit pursuant to Section 3.1 or 3.2 hereunder with respect to each
Letter of Credit issued or deemed issued by JPMCB upon a Borrower’s request and
(ii) any Lender (other than JPMCB) reasonably acceptable to the Administrative
Agent, in such Lender’s separate capacity as an issuer of Letters of Credit
pursuant to Section 3.1 with respect to any and all Letters of Credit issued by
such Lender in its sole discretion upon a Borrower’s request; provided, that,
unless the Administrative Agent shall otherwise consent, there shall not at any
time be more than three (3) Lenders constituting Issuing Banks hereunder. All
references contained in this Agreement and the other Loan Documents to the
“Issuing Bank” shall be deemed to apply equally to each of the institutions
referred to in clauses (i) and (ii) of this definition in their respective
capacities as issuers of any and all Letters of Credit issued by each such
institution.

     “Joint Venture” means an association of economically independent business
entities (the “Venturers”) for a common commercial purpose of defined scope and
duration, by contract or through equity interests in a business entity, and by
means of which the Venturers pool resources and share risks, rewards and
control.

     “JPMCB” means JPMorgan Chase Bank, N.A., in its individual capacity, and
its successors.

     “L/C Collateral Account” is defined in Section 3.11(A) hereof.

     “L/C Documents” is defined in Section 3.4(A) hereof.

     “L/C Draft” means a draft drawn on the Issuing Bank pursuant to a Letter of
Credit.

21

--------------------------------------------------------------------------------




     “L/C Fee” is defined in Section 3.8(A) hereof.

     “L/C Interest” shall have the meaning ascribed to such term in Section 3.6
hereof.

     “L/C Obligations” means, without duplication, an amount equal to the sum of
(i) the aggregate of the Dollar Amount then available for drawing under each of
the Letters of Credit and (ii) the aggregate outstanding Dollar Amount of all
Reimbursement Obligations at such time.

     “Lenders” means the lending institutions listed on the signature pages of
this Agreement or parties to Assignment Agreements delivered pursuant to Section
13.3 hereof or Commitments and Acceptances delivered pursuant to Section 2.23
hereof, including the Issuing Bank, the Swing Line Bank and each of their
respective successors and assigns but excluding any such institution that ceases
to be a party hereto pursuant to an Assignment Agreement so delivered or, in the
case of 2014 Revolving Loan Lenders, pursuant to the terms hereof on the 2014
Revolving Loan Lenders Repayment Date.

     “Lending Installation” means, with respect to a Lender or the
Administrative Agent, any office, branch, subsidiary or affiliate of such Lender
or the Administrative Agent.

     “Letter of Credit” means the commercial and standby letters of credit (i)
to be issued by the Issuing Bank pursuant to Section 3.1 hereof or (ii) deemed
issued by the Issuing Bank as a Transitional Letter of Credit pursuant to
Section 3.2 hereof.

     “Lien” means any lien (statutory or other), security interest, mortgage,
pledge, hypothecation, assignment, deposit arrangement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease, Synthetic Lease
or other title retention agreement).

     “Loan(s)” means, with respect to a Lender, such Lender’s portion of any
Advance made pursuant to Section 2.1 hereof, as applicable, and in the case of
the Swing Line Bank, any Swing Line Loan made pursuant to Section 2.2 hereof,
and collectively, all Revolving Loans and Term Loans (in each case whether made
or continued as or converted to Floating Rate Loans or Eurocurrency Rate Loans)
and Swing Line Loans.

     “Loan Documents” means this Agreement, the Amendment and Restatement
Agreement, any promissory notes executed pursuant to Section 2.12(B), the
Guarantees, the Collateral Documents, any Assignment Agreement and all other
documents, instruments, notes and agreements executed in connection therewith or
pursuant thereto, as the same may be amended, restated or otherwise modified and
in effect from time to time.

     “Loan Parties” means, collectively, the Borrowers and the Subsidiary
Guarantors.

     “Local Time” means (i) New York City time in the case of a Loan, Advance or
LC Draft denominated in Dollars and (ii) local time in the case of a Loan,
Advance or LC Draft denominated in an Agreed Currency other than Dollars or made
to or on behalf of the Subsidiary Borrower (it being understood that such local
time shall mean London, England, time unless otherwise notified by the
Administrative Agent).

22

--------------------------------------------------------------------------------




     “Mandatory Cost” is described in Schedule 1.1.3.

     “Margin Stock” shall have the meaning ascribed to such term in Regulation
U.

     “Material Adverse Effect” means a material adverse effect on (i) business,
condition (financial or otherwise), operations, performance or Properties of the
Company and its Subsidiaries taken as a whole, (ii) the ability of the Borrowers
to pay the Obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Agents or the Lenders thereunder.

     “Material Indebtedness” means (i) Indebtedness in an outstanding principal
Dollar Amount of $35,000,000 or more in the aggregate or (ii) any Indebtedness
outstanding under any Senior Note Indenture that has not been defeased in full
in accordance with the terms of the applicable Senior Note Indenture.

     “Material Indebtedness Agreement” means any agreement under which any
Material Indebtedness was created or is governed or which provides for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).

     “Moody’s” means Moody’s Investors Service, Inc., together with its
successors and assigns.

     “Moody’s Rating” means, at any time, the rating issued by Moody’s and then
in effect with respect to the Company’s senior unsecured long-term debt
securities without third-party credit enhancement.

     “Mortgage” means each of those certain mortgages and deeds of trust dated
as of the Closing Date and such other mortgages and deeds of trust as have been
or may hereafter be entered into by the Loan Parties pursuant hereto or in
connection herewith, in each case as amended, restated, supplemented or
otherwise modified from time to time.

     “Mortgage Instruments” means such title reports, title insurance, opinions
of counsel, surveys, appraisals and environmental reports as are requested by,
and in form and substance reasonably acceptable to, the Administrative Agent
from time to time.

     “Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA which is contributed to by either the Company or any member
of the Controlled Group.

     “Obligations” means all Loans, L/C Obligations, advances, debts,
liabilities, obligations, covenants and duties owing by the Company or any of
its Subsidiaries (including, without limitation, the Subsidiary Borrower) to the
Administrative Agent, any Lender, the Swing Line Bank, any Arranger, any
Affiliate of the Administrative Agent or any Lender, the Issuing Bank, or any
Indemnitee, of any kind or nature, present or future, arising under this
Agreement, the L/C Documents, the Guarantees or any other Loan Document, whether
or not evidenced by any note, guaranty or other instrument, whether or not for
the payment of money, whether arising by reason of an extension of credit, loan,
guaranty, indemnification, or in any other manner, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired, all
interest, charges, expenses, fees, attorneys’ fees and disbursements,
paralegals’ fees (in each case whether or not allowed or allowable) and any
other sum chargeable to the Company or any of its Subsidiaries under this
Agreement or any other Loan Document.

23

--------------------------------------------------------------------------------




     “Obligor” is defined in Section 10.14 hereof.

     “Off-Balance Sheet Liabilities” of a Person means, without duplication, (i)
any Receivables Facility Attributed Indebtedness and repurchase obligation or
liability of such Person or any of its Subsidiaries with respect to Receivables
or notes receivable sold by such Person or any of its Subsidiaries to the extent
such Receivables Facility Attributed Indebtedness, obligation or liability does
not appear on the consolidated balance sheet of such Person and its Subsidiaries
(calculated to include the unrecovered investment of purchasers or transferees
of Receivables or notes receivable or any other obligation of the Company or
such transferor to purchasers/transferees of interests in Receivables or notes
receivables or the agent for such purchasers/transferees), (ii) any liability
under any sale and leaseback transactions which do not create a liability on the
consolidated balance sheet of such Person, (iii) any Synthetic Lease Obligations
or (iv) any obligations arising with respect to any other transaction (other
than any Operating Lease that does not constitute a Synthetic Lease) which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.

     “Operating Lease” of a Person means any lease of property by such Person as
lessee that qualifies as an operating lease for financial reporting purposes
under Agreement Accounting Principles.

     “Originators” means the Company and/or any of its Subsidiaries (other than
any SPV) in their respective capacities as sellers or transferors of any
Receivables and Related Security in connection with a Permitted Receivables
Financing.

     “Other Taxes” is defined in Section 2.14(E)(ii) hereof.

     "Other Connection Taxes" means, with respect to the Administrative Agent or
any Lender, taxes imposed as a result of a present or former connection between
the Administrative Agent or such Lender and the jurisdiction imposing such tax
(other than connections arising from the Administrative Agent or such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

     “Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

     “Participants” is defined in Section 13.2(A) hereof.

     “Participant Register” is defined in Section 13.2(C) hereof.

24

--------------------------------------------------------------------------------




     “Payment Date” means the last Business Day of each March, June, September
and December and any applicable Term Loan Maturity Date or Termination Date,
commencing June 29, 2012.

     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.

     “Permitted 2026 Put” means the exercise by the holders of 2026 Convertible
Notes of their option to require the Company to repurchase such notes on March
1, 2016 under and in accordance with the terms of the 2006 Senior Note
Indenture.

     “Permitted Acquisition” is defined in Section 7.3(G) hereof.

     “Permitted Domestic Receivables Financing” means any transaction or series
of transactions that may be entered into by the Company or any Domestic
Subsidiary pursuant to which the Company and/or any Domestic Subsidiary may
sell, convey or otherwise transfer, directly or indirectly, to a newly-formed
SPV, or any other Person, any Receivables and Related Security originated in the
United States of America for the purpose of obtaining financing; provided, that
(i) the Receivables Facility Attributed Indebtedness incurred in such
transaction or series of transactions does not at any time exceed $275,000,000
in the aggregate and (ii) such Receivables Facility Attributed Indebtedness is
non-recourse to the Company and its Subsidiaries (other than an SPV) other than
limited recourse customary for receivables financings of the same kind.

     “Permitted Existing Indebtedness” means the Indebtedness of the Company and
its Subsidiaries as of the Restatement Effective Date identified as such on
Schedule 1.1.4 to this Agreement.

     “Permitted Foreign Receivables Financing” means any transaction or series
of transactions (other than any Foreign Factoring Transaction) that may be
entered into by any Foreign Subsidiary pursuant to which any Foreign Subsidiary
may sell, convey or otherwise transfer, directly or indirectly, to a
newly-formed SPV, or any other Person, any Receivables and Related Security
originated outside the United States of America for the purpose of obtaining
financing; provided, that (i) the Receivables Facility Attributed Indebtedness
incurred in such transaction or series of transactions does not at any time
exceed $300,000,000 in the aggregate and (ii) such Receivables Facility
Attributed Indebtedness is non-recourse to the Company and its Subsidiaries
(other than an SPV) other than limited recourse customary for receivables
financings of the same kind.

     “Permitted Receivables Financing” means either a Permitted Domestic
Receivables Financing or a Permitted Foreign Receivables Financing.

     “Permitted Refinancing Indebtedness” means any replacement, renewal,
refinancing or extension of any Permitted Existing Indebtedness, in any such
case, permitted by this Agreement that (i) does not exceed the aggregate
principal amount (plus accrued interest and any applicable premium and
associated fees and expenses) of the Indebtedness being replaced, renewed,
refinanced or extended, (ii) does not have a Weighted Average Life to Maturity
at the time of such replacement, renewal, refinancing or extension that is less
than the Weighted Average Life to Maturity of the Indebtedness being replaced,
renewed, refinanced or extended, (iii) does not rank at the time of such
replacement, renewal, refinancing or extension senior to the Indebtedness being
replaced, renewed, refinanced or extended, and (iv) does not contain terms
(including, without limitation, terms relating to security, amortization,
interest rate, premiums, fees, covenants, subordination, event of default and
remedies) that are materially less favorable to the Company or relevant
Subsidiary than those applicable to the Indebtedness being replaced, renewed,
refinanced or extended.

25

--------------------------------------------------------------------------------




     “Permitted Related Party Transactions” means (a) Permitted Receivables
Financings, (b) transactions between one or more Domestic Subsidiary Guarantors
that are Wholly-Owned Subsidiaries; (c) transactions between the Company and one
or more Domestic Subsidiary Guarantors that are Wholly-Owned Subsidiaries; (d)
transactions between one or more Foreign Subsidiary Guarantors that are
Wholly-Owned Subsidiaries; (e) transactions between the Subsidiary Borrower and
one or more Foreign Subsidiary Guarantors that are Wholly-Owned Subsidiaries;
(f) transactions between one or more Foreign Subsidiary Non-Guarantors that are
Wholly-Owned Subsidiaries; (g) transactions between (i) any Wholly-Owned
Subsidiary of the Company that is not a Domestic Subsidiary Guarantor and (ii)
the Company or any Domestic Subsidiary Guarantor that is a Wholly-Owned
Subsidiary, on the other hand, where the net benefit derived from such
transaction is derived by the Company or such Domestic Subsidiary Guarantor as
the transferee in such transaction, (h) transactions between (i) any
Wholly-Owned Subsidiary of the Company that is a Foreign Subsidiary
Non-Guarantor and (ii) the Subsidiary Borrower or any Foreign Subsidiary
Guarantor that is a Wholly-Owned Subsidiary, on the other hand, where the net
benefit derived from such transaction is derived by the Subsidiary Borrower or
such Foreign Subsidiary Guarantor as the transferee in such transaction, (i)
transactions between (i) any non-Wholly-Owned Subsidiary of the Company, any
Affiliate of the Company (other than Wholly-Owned Subsidiaries) or any Joint
Venture in which the Company or any of its Subsidiaries is a Venturer, on the
one hand and (ii) the Company or any Wholly-Owned Subsidiary of the Company, on
the other hand, where the net benefit derived from such transaction is derived
by the Company or such Wholly-Owned Subsidiary as the transferee in such
transaction and (j) transactions among the Company and/or one or more
Subsidiaries expressly permitted under Section 7.3.

     “Permitted Strategic Transactions” means one or more transactions: (a)
entered into between (i) the Company or one of its Wholly-Owned Subsidiaries, on
the one hand and (ii) any non-Wholly-Owned Subsidiary, Affiliate (other than
Wholly-Owned Subsidiaries) or Joint Venture, on the other hand, (b) where the
principal factor for the Company or the Wholly-Owned Subsidiary entering into
such a transaction is to provide for a more tax-efficient structure or to
accomplish strategic objectives and (c) where such transaction or transactions
are not materially adverse to the interests of the Lenders in their capacities
as Lenders under this Agreement.

     “Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.

     “Plan” means an employee benefit plan defined in Section 3(3) of ERISA
(other than a Foreign Plan) in respect of which the Company or any member of the
Controlled Group is an “employer” as defined in Section 3(5) of ERISA.

26

--------------------------------------------------------------------------------




     “Pledge and Security Agreement” means that certain Amended and Restated
Pledge and Security Agreement, dated as of the Restatement Effective Date,
executed by the Company, the Domestic Subsidiary Guarantors and the
Administrative Agent for the benefit of the Holders of Secured Obligations, as
the same may be amended, restated, supplemented, or otherwise modified from time
to time.

     “Pledge Subsidiary” means (i) each Domestic Subsidiary (including each SPV
with respect to each Permitted Domestic Receivables Financing), (ii) each First
Tier Foreign Subsidiary and (iii) any other Foreign Subsidiary the pledge of the
Capital Stock of which (a) from time to time in the reasonable credit judgment
of the Administrative Agent, could provide material credit support to secure the
Secured Obligations and (b) would not cause a Deemed Dividend Problem or a
Financial Assistance Problem.

     “Pounds Sterling” means the lawful currency of the United Kingdom.

     “PP&E Amount” means, as of any date, the net book value as of such date of
all Collateral of a Loan Party subject to a first priority perfected Lien in
favor of the Administrative Agent (for the benefit of the Holders of Secured
Obligations) that is not shared equally and ratably with any other creditor,
consisting of real property and equipment, determined in accordance with
generally accepted accounting principles as in effect in the United States of
America from time to time, but excluding any portion of the PP&E Amount that
constitutes Restricted Collateral.

     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

     “Priority Debt” means, as of any date of determination, without
duplication:

(i) the aggregate outstanding Dollar Amount of the Revolving Loans, Swing Line
Loans, L/C Obligations and Term Loans (if any) under this Agreement;   plus 
(ii) any and all debt (determined in accordance with Agreement Accounting
Principles) of any Foreign Subsidiary (whether secured or unsecured) other than
debt the proceeds of which are used to finance the working capital needs of such
Foreign Subsidiary (which exclusion shall include Receivables Facility
Attributed Indebtedness of such Foreign Subsidiary under any Permitted Foreign
Receivables Financing);   plus (iii) any and all debt (determined in accordance
with Agreement Accounting Principles) of the Company and its Subsidiaries that
is secured by any Lien of a type described in Section 7.3(F)(i), (vi), (viii),
(ix), (x), (xvi) or (xvii) (solely as such clause (xvii) relates to extensions,
renewals or replacements of Liens referred to in the foregoing subsections);  
plus (iv) any and all Receivables Facility Attributed Indebtedness of the
Company and its Domestic Subsidiaries under any Permitted Domestic Receivables
Financing.


27

--------------------------------------------------------------------------------




     “Priority Debt Ratio” means, as of the last day of any fiscal quarter, the
ratio of (i) Priority Debt as of such date to (ii) EBITDA for the four
consecutive fiscal quarters then ended on such date.

     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

     “Proposed New Lender” is defined in Section 2.23(B) hereof.

     “Pro Rata Share” means, with respect to any Lender, (a) with respect to
Revolving Loans, L/C Obligations or Swing Line Loans or any determination of
“Required Revolving Loan Lenders”, a percentage equal to a fraction the
numerator of which is such Lender’s Revolving Loan Commitment and the
denominator of which is the Aggregate Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated or expired, the Pro Rata Shares shall
be determined based upon such Lender’s share of the Revolving Credit Obligations
at that time), (b) with respect to the Term Loans, a percentage equal to a
fraction the numerator of which is such Lender’s outstanding principal amount of
the Term Loans and the denominator of which is the aggregate outstanding amount
of the Term Loans of all Lenders and (c) with respect to any reimbursement or
indemnity obligation applicable to all of the Lenders or any determination of
“Required Lenders”, a percentage equal to a fraction the numerator of which is
the sum of such Lender’s Revolving Loan Commitment (or, if the Revolving Loan
Commitments have been terminated or expired, such Lender’s share of the
Revolving Credit Obligations) and such Lender’s outstanding principal amount of
the Term Loans and the denominator of which is the sum of the Aggregate
Revolving Loan Commitment (or, if the Aggregate Revolving Loan Commitment has
been terminated or expired, the Revolving Credit Obligations) and the aggregate
outstanding principal balance of the Term Loans. In the event that any Class of
the Revolving Loan Commitments has been terminated or expired, computations of
Pro Rata Shares pursuant to the foregoing clauses (a) and (c) shall be made
based on the Revolving Loan Commitments of each Class that were in effect
immediately prior to any such termination or expiration so as to not affect the
Pro Rata Share of any Lender in such terminated Class prior to repayment of its
obligations.

     “Purchasers” is defined in Section 13.3(A) hereof.

     “Rate Option” means the Eurocurrency Rate or the Floating Rate, as
applicable.

     “Receivable(s)” means and includes all of the Company’s and its
Subsidiaries’ presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Company and its
Subsidiaries to payment for goods sold or leased or for services rendered,
whether or not they have been earned by performance, and all rights in any
merchandise or goods which any of the same may represent, and all rights, title,
security and guaranties with respect to each of the foregoing, including,
without limitation, any right of stoppage in transit.

     “Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Financing.

28

--------------------------------------------------------------------------------




     “Receivables Facility Attributed Indebtedness” means the amount of
obligations outstanding under receivables purchase facilities or factoring
transactions on any date of determination that would be characterized as
principal if such facilities or transactions were structured as secured lending
transactions rather than as purchases, whether such obligations constitute
on-balance sheet Indebtedness or an Off-Balance Sheet Liability.

     “Receivables Facility Financing Costs” means (i) the interest expense
payable by the Company and its Subsidiaries in accordance with Agreement
Accounting Principles on any Receivables Facility Attributed Indebtedness
constituting on-balance sheet Indebtedness or (ii) the discount or implied
interest component of Receivables Facility Attributed Indebtedness retained by
purchasers of Receivables and Related Security pursuant to a Permitted
Receivables Financing.

     “Register” is defined in Section 13.3(E) hereof.

     “Regulation U” means Regulation U of the Board as from time to time in
effect and any successor or other regulation or official interpretation of the
Board relating to the extension of credit by banks, non-banks and non-broker
lenders for the purpose of purchasing or carrying Margin Stock applicable to
member banks of the Federal Reserve System.

     “Regulation X” means Regulation X of the Board as from time to time in
effect and any successor or other regulation or official interpretation of the
Board relating to the extension of credit by foreign lenders for the purpose of
purchasing or carrying margin stock (as defined therein).

     “Reimbursement Obligation” is defined in Section 3.7 hereof.

     “Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.

     “Replacement Lender” is defined in Section 2.19 hereof.

     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event.

     “Request for Letter of Credit” is defined in Section 3.4(A) hereof.

     “Required Lenders” means Lenders whose Pro Rata Shares, in the aggregate,
are equal to or greater than fifty-one percent (51%); provided, however, that if
(x) the Revolving Loan Commitments have not been terminated pursuant to the
terms of this Agreement and (y) any Revolving Loan Lender shall have failed to
fund its Pro Rata Share of any Revolving Loan such Revolving Loan Lender is
obligated to fund under the terms of this Agreement and such failure has not
been cured, then, for so long as such failure continues, “Required Lenders”
means Lenders (excluding all Revolving Loan Lenders whose failure to fund their
respective Pro Rata Shares of a Revolving Loan has not been so cured) whose Pro
Rata Shares represent at least fifty-one percent (51%) of the aggregate Pro Rata
Shares of such Lenders.

29

--------------------------------------------------------------------------------




     “Required Revolving Loan Lenders” means Revolving Loan Lenders whose Pro
Rata Shares, in the aggregate, are greater than fifty percent (50%); provided,
however, that if (x) the Revolving Loan Commitments have not been terminated
pursuant to the terms of this Agreement and (y) any Revolving Loan Lender shall
have failed to fund its Pro Rata Share of any Revolving Loan such Lender is
obligated to fund under the terms of this Agreement and such failure has not
been cured, then, for so long as such failure continues, “Required Revolving
Loan Lenders” means Revolving Loan Lenders (excluding all Revolving Loan Lenders
whose failure to fund their respective Pro Rata Shares of a Revolving Loan has
not been so cured) whose Pro Rata Shares represent at least fifty-one percent
(51%) of the aggregate Pro Rata Shares of such Lenders.

     “Restatement Effective Date” has the meaning specified in the Amendment and
Restatement Agreement.

     “Restricted Collateral” means any “Principal Property” of the Company or a
“Restricted Subsidiary” or “shares of stock or indebtedness of a Restricted
Subsidiary,” in each case, as defined in or within the meaning of any of the
Senior Note Indentures. For the avoidance of doubt, Restricted Collateral shall
include, without limitation, all “1998 Restricted Collateral” (under and as
defined in the Pledge and Security Agreement).

     “Restricted Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any equity interests of the Company now or hereafter
outstanding, except a dividend payable solely in the Company’s Capital Stock
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such Capital Stock, (ii) any redemption, retirement, purchase or other
acquisition for value, direct or indirect, of any equity interests of the
Company now or hereafter outstanding, other than in exchange for, or out of the
proceeds of, the substantially concurrent sale (other than to a Subsidiary of
the Company) of other equity interests of the Company (other than Disqualified
Stock), (iii) any voluntary redemption, purchase, retirement, defeasance,
prepayment or other acquisition for value, direct or indirect, of any
subordinated Indebtedness (excluding any Indebtedness described in Section
7.3(A)(iii)), any note issued under any indenture or Senior Note Indenture
(excluding any Permitted Refinancing Indebtedness of Indebtedness issued under a
Senior Note Indenture) or any Disqualified Stock, (iv) any payment of a claim
for the rescission of the purchase or sale of, or for material damages arising
from the purchase or sale of, any Indebtedness (other than the Obligations) or
any equity interests of the Company or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission and (v) any other transaction that has a substantially
similar effect as the transactions described in the foregoing clauses (i)
through (iv).

     “Revolving Advance” means an Advance consisting of Revolving Loans.

     “Revolving Credit Obligations” means the 2014 Revolving Credit Obligations
or the 2017 Revolving Credit Obligations, or, collectively, the 2014 Revolving
Credit Obligations and the 2017 Revolving Credit Obligations, as the context may
require.

30

--------------------------------------------------------------------------------




     “Revolving Loan” means a 2014 Revolving Loan or a 2017 Revolving Loan, and
“Revolving Loans” means, collectively, the 2014 Revolving Loans and the 2017
Revolving Loans.

     “Revolving Loan Commitment” means a 2014 Revolving Loan Commitment or a
2017 Revolving Loan Commitment.

     “Revolving Loan Lender” means a 2014 Revolving Loan Lender or a 2017
Revolving Loan Lender, and “Revolving Loan Lenders” means, collectively, the
2014 Revolving Loan Lenders and the 2017 Revolving Loan Lenders.

     “Revolving Loan Termination Date” means (i) with respect to a 2014
Revolving Loan Lender, the 2014 Revolving Loan Termination Date or (ii) with
respect to a 2017 Revolving Loan Lender, the 2017 Revolving Loan Termination
Date, as applicable.

     “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.

     “S&P Rating” means, at any time, the rating issued by S&P and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement.

     “Secured Obligations” means (i) all Obligations and (ii) all Hedging
Obligations and Treasury Obligations of the Company or any Domestic Subsidiary
Guarantor owing to any Lender or any Affiliate of any Lender and (iii) all
Foreign Obligations owing to any Lender or any Affiliate of any Lender.

     “Securities Act” means the Securities Act of 1933, as amended from time to
time.

     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

     “Senior Note Indenture” means each of (a) the 1998 Senior Note Indenture,
(b) the 2006 Senior Note Indenture, (c) the 2007 Senior Note Indenture and (d)
any other indenture (i) pursuant to which the Company shall have issued senior
unsecured notes or convertible notes permitted pursuant to Section 7.3(A), (ii)
with respect to which the Company has complied with Section 7.3(K)(ii) and (iii)
that contains a restriction on the creation of Liens, or a requirement of equal
and ratable sharing of Liens, if any, that is no more restrictive than the
analogous provision of the 1998 Senior Note Indenture, 2006 Senior Note
Indenture and 2007 Senior Note Indenture, and “Senior Note Indentures” means all
of the foregoing, collectively.

     “Senior Notes” means any of the Company’s senior unsecured notes or
convertible notes issued under any Senior Note Indenture.

     “Single Investment Grade Status” exists at any date if, on such date, (i)
the Company’s S&P Rating is BBB- (with stable outlook) or better and the
Company’s Moody’s Rating is Ba1 (with stable outlook) or better or (ii) the
Company’s Moody’s Rating is Baa3 (with stable outlook) or better and the
Company’s S&P Rating is BB+ (with stable outlook) or better.

31

--------------------------------------------------------------------------------




     “Solvent” means, with respect to any Person (individually or together with
its Subsidiaries (taken as a whole)) on a particular date, that on such date (i)
the fair value of the property of such Person is greater than the total amount
of liabilities, including contingent liabilities, of such Person, (ii) the
present fair salable value of the assets of such Person (determined on a going
concern basis) is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (iv) such Person is not engaged in a business
or transaction, and is not about to engage in a business or transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities (such as litigation, guaranties and pension
plan liabilities) at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, represents the amount that
can be reasonably be expected to become an actual or matured liability.

     “Special Foreign Subsidiary” means, at any time, any Foreign Subsidiary (a)
whose assumption of joint and several liability hereunder for the Obligations of
the Company would not be unlawful under applicable law or have material adverse
tax consequences under applicable foreign law and (b) whose assumption of joint
and several liability hereunder for the Obligations of the Company would not
give rise to a Deemed Dividend Problem or a Financial Assistance Problem.

     “Springing Lien Status” exists at any date if, on such date, (i) the
Company’s S&P Rating is BB or less or (ii) the Company’s Moody’s Rating is Ba2
or less.

     “SPV” means any special purpose entity established for the purpose of
purchasing receivables in connection with a receivables securitization
transaction permitted under the terms of this Agreement.

     “SPV Collateral Amount” means, as of any date of determination, with
respect to ARC or any other SPV party to the Company’s Permitted Domestic
Receivables Financing, for so long as ARC or such SPV remains designated as an
“Unrestricted Subsidiary” under and as defined in any Senior Note Indenture, the
sum of, without duplication, (a) the net value of the obligations owing from ARC
or such SPV to the Company and certain of its Domestic Subsidiaries under the
subordinated notes issued in consideration for the sale of Receivables and
Related Security to ARC or such SPV (after giving effect to any losses thereon
after the satisfaction in full of all obligations of ARC or such SPV under the
Permitted Domestic Receivables Securitization, assuming all such obligations
under the Permitted Domestic Receivables Securitization were due and payable in
full on such date), plus (b) the net book value of the equity of ARC or such
SPV, in each case, to the extent such subordinated notes and equity constitute
Collateral subject to a first priority perfected Lien of the Administrative
Agent (for the benefit of the Holders of Secured Obligations) that is not shared
equally and ratably with any other creditor, and remain in the possession of the
Administrative Agent. For the avoidance of doubt, in no event shall the SPV
Collateral Amount be determined with respect to any Restricted Collateral.

     “Statutory Reserve Rate” means, with respect to any Agreed Currency, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
Agreed Currency, expressed in the case of each requirement as a decimal. Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve, liquid asset or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any other applicable
law, rule or regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

32

--------------------------------------------------------------------------------




     “Subsidiary” of a Person means any corporation, limited liability company,
partnership, association, joint venture or other entity the accounts of which
would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with Agreement Accounting Principles as of such date, as well as any other (i)
corporation more than fifty percent (50%) of the outstanding securities having
ordinary voting power of which shall at the time be owned or controlled,
directly or indirectly, by such Person or by one or more of its Subsidiaries or
by such Person and one or more of its Subsidiaries, or (ii) partnership, limited
liability company, association, joint venture or similar business organization
more than fifty percent (50%) of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a “Subsidiary” means a Subsidiary
of the Company and shall include, without limitation, the Subsidiary Borrower
and each Subsidiary Guarantor.

     “Subsidiary Borrower” means ArvinMeritor Finance Ireland, a private
unlimited liability company incorporated under the laws of Ireland, together
with its permitted successors and assigns, including a debtor-in-possession or
receiver (or entity of analogous status under applicable foreign law) on behalf
of such company.

     “Subsidiary Guarantors” means (i) all of the Company’s Domestic
Subsidiaries (excluding, subject to clause (iv) of Section 7.2(K), SPVs) and
Special Foreign Subsidiaries as of the Restatement Effective Date, and (ii) all
additional Subsidiaries of the Company which become Subsidiary Guarantors in
accordance with Section 7.2(K)(ii) or (iii) hereof, in each case, together with
their respective successors and assigns (including a debtor-in-possession (or
entity of analogous status under applicable foreign law) on behalf of any such
Subsidiary), unless and until such Subsidiary has been released from its
respective Guaranty in accordance with the terms of this Agreement.

     “Subsidiary Guaranty” means that certain Amended and Restated Guaranty,
dated as of the Restatement Effective Date, executed by the Domestic Subsidiary
Guarantors and certain other Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit of the itself and the other
Holders of the Secured Obligations from time to time, unconditionally
guaranteeing all of the Secured Obligations, as the same may be amended,
restated, supplemented or otherwise modified from time to time (including to add
additional Subsidiary Guarantors).

33

--------------------------------------------------------------------------------




     “Swing Line Bank” means JPMCB or any other successor Swing Line Bank
pursuant to the terms hereof.

     “Swing Line Commitment” means the obligation of the Swing Line Bank to make
Swing Line Loans to the Company up to a maximum principal Dollar Amount of
$50,000,000 at any one time outstanding.

     “Swing Line Loan” is defined in Section 2.2(A) hereof.

     “Swing Line Repayment Date” is defined in Section 2.2(D) hereof.

     “Syndication Agent” means Citicorp North America, Inc. in its capacity as a
syndication agent for itself and the Lenders.

     “Synthetic Lease” means a financing structure that qualifies as an
operating lease for financial reporting purposes under Agreement Accounting
Principles, but is considered a loan for tax purposes.

     “Synthetic Lease Obligations” means any liabilities under any Synthetic
Lease.

     “Taxes” is defined in Section 2.14(E)(i) hereof.

     “Term Loan” means a 2017 Term Loan or an Incremental Term Loan, and “Term
Loans” means collectively, the 2017 Term Loans and the Incremental Term Loans.

     “Term Loan Commitment” means the 2017 Term Loan Commitment or any
Incremental Term Loan Commitment.

     “Term Loan Maturity Date” means, with respect to the 2017 Term Loans, the
2017 Term Loan Maturity Date, and (b) with respect to any Incremental Term
Loans, the earlier of (x) the maturity date established with respect to such
Incremental Term Loans or (y) the date on which the Obligations become due and
payable pursuant to Section 9.1 hereof.

     “Termination Date” means, with respect to any Revolving Loan Lender
(including its capacity as the Swing Line Bank or an Issuing Bank) the earlier
of (a) the Revolving Loan Termination Date applicable to such Revolving Loan
Lender, and (b) the date of termination in whole of the Aggregate Revolving Loan
Commitment pursuant to Section 2.5 or 9.1 hereof.

     “Termination Event” means (i) a Reportable Event with respect to any
Benefit Plan; (ii) the withdrawal of the Company or any member of the Controlled
Group from a Benefit Plan during a plan year in which the Company or such
Controlled Group member was a “substantial employer” as defined in Section
4001(a)(2) of ERISA; (iii) the imposition of an obligation on the Company or any
member of the Controlled Group under Section 4041 of ERISA to provide affected
parties written notice of intent to terminate a Benefit Plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the institution by the
PBGC or any similar foreign governmental authority of proceedings to terminate
or appoint a Trustee to administer a Benefit Plan or Foreign Pension Plan; (v)
any event or condition which could reasonably constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan; (vi) the partial or complete withdrawal of the
Company or any member of the Controlled Group from a Multiemployer Plan or
Foreign Pension Plan or (vii) the termination or reorganization of a
Multiemployer Plan.

34

--------------------------------------------------------------------------------




     “Transferee” is defined in Section 13.4 hereof.

     “Transitional Letters of Credit” is defined in Section 3.2 hereof.

     “Treasury Agreements” means the documents, agreements or arrangements
entered into between the Company or any Domestic Subsidiary Guarantor and one or
more of the Lenders or their Affiliates with respect to treasury management
services (including without limitation controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services, overdraft liabilities and netting and pooling arrangements)
and card services (including without limitation commercial credit cards,
purchasing cards and stored value cards) of such Loan Parties, as the same may
from time to time be amended, modified, supplemented or restated.

     “Treasury Obligations” means all obligations and liabilities incurred by
the Company or any Domestic Subsidiary Guarantor (whether directly or as
guarantor) under or in connection with Treasury Agreements.

     “Type” means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurocurrency Rate Advance and with respect to any Loan, its nature
as a Floating Rate Loan or a Eurocurrency Rate Loan.

     “Unfunded Liabilities” means the amount (if any) by which the present value
of all vested and unvested accrued benefits under all Benefit Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

     “Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.

     “Unsecured Basket Base Amount” is defined in Section 7.3(A)(x) hereof.

     “VAT” means value added tax as provided for in the Value Added Tax Act 1994
and any other tax of a similar nature.

     “Venturer” has the meaning given that term in the definition of Joint
Venture above.

     “Weighted Average Life to Maturity” means when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment, by (ii) the then outstanding principal
amount of such Indebtedness.

35

--------------------------------------------------------------------------------




     “Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which (other than directors’ qualifying shares
and/or a nominal amount of shares required by law) shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person or (ii) any partnership, limited liability company,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which (other than directors’
qualifying equity interests and/or a nominal amount of equity interests required
by law) shall at the time be so owned or controlled.

     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms. Any accounting terms used in this
Agreement which are not specifically defined herein shall have the meanings
customarily given them in accordance with Agreement Accounting Principles.

     1.2. References. Any references to Subsidiaries of the Company set forth
herein with respect to representations and warranties which deal with historical
matters shall be deemed to include the Company and its Subsidiaries and shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.

     1.3. Company Acting on Behalf of Itself and Subsidiary Borrower. Whether or
not expressly provided herein, each notice or certificate delivered hereunder or
in connection herewith or the other Loan Documents by or to the Company (in its
capacity as a Borrower) or an officer thereof, and each notice or consent
requested by or from the Company (in its capacity as a Borrower) or an officer
thereof, shall be so delivered or given to, by or on behalf of the Company for
the benefit of itself and the Subsidiary Borrower. In furtherance and without
limitation of the foregoing, the Company is hereby authorized and given a power
of attorney by and on behalf of the Subsidiary Borrower to perform and accept
any and all such actions on its behalf under this Agreement and the other Loan
Documents.

     1.4. Joint and Several Liability for Obligations of the Company and for
Obligations of the Subsidiary Borrower; No Liability of Subsidiary Borrower for
Obligations of the Company.

     (A) Joint and Several Liability for Obligations of the Subsidiary Borrower.
Notwithstanding anything to the contrary contained herein, the Company hereby
irrevocably and unconditionally retains and accepts, not merely as a surety but
also as a co-debtor, joint and several liability with the Subsidiary Borrower
with respect to the payment and performance of all of the Obligations of or
attributable to the Subsidiary Borrower arising hereunder or under the other
Loan Documents, it being the intention of the parties hereto that all of such
Obligations shall be the joint and several obligations of the Company and the
Subsidiary Borrower without preferences or distinction among them. Each
provision hereunder or in the Loan Documents relating to the obligations or
liabilities of the Subsidiary Borrower shall be deemed to include a reference to
the Company, as a joint and several obligor for such obligations and
liabilities, whether or not a specific reference to the Company is included
therein.

36

--------------------------------------------------------------------------------




     (B) No Liability of Subsidiary Borrower for Obligations of the Company.
Notwithstanding anything to the contrary contained herein and notwithstanding
that the Company shall be liable for all of the Loans and other Obligations of
the Subsidiary Borrower hereunder, the Subsidiary Borrower shall not be liable
for the Loans made to or any other Obligations incurred solely by or on behalf
of the Company; provided, however, that the Subsidiary Borrower hereby
irrevocably and unconditionally agrees that, at any time that, and for so long
as, it is a Special Foreign Subsidiary, it shall be jointly and severally liable
with the Company (not merely as a surety but also as a co-debtor) with respect
to the payment and performance of all of the Obligations of or attributable to
the Company arising hereunder or under the other Loan Documents, it being the
intention of the parties hereto that (i) all of such Obligations shall at such
time be the joint and several obligations of the Company and the Subsidiary
Borrower without preferences or distinction among them and (ii) each provision
hereunder or in the Loan Documents relating to the obligations or liabilities of
the Company shall at such time be deemed to include a reference to the
Subsidiary Borrower, as a joint and several obligor for such obligations and
liabilities, whether or not a specific reference to the Subsidiary Borrower is
included therein.

     (C) Guaranty of the Secured Obligations. Each of the Company and, at any
time that, and for so long as, it is a Special Foreign Subsidiary, the
Subsidiary Borrower hereby unconditionally guarantees the full and punctual
payment and performance when due (whether at stated maturity, upon acceleration
or otherwise) of the Secured Obligations of each Domestic Subsidiary Guarantor
and each Foreign Subsidiary. Upon failure by any Domestic Subsidiary Guarantor
or any Foreign Subsidiary to pay punctually any such amount or perform such
obligation, each of the Company and, at any such time, the Subsidiary Borrower
agrees that it shall forthwith on demand pay such amount or perform such
obligation at the place and in the manner specified in the relevant agreement.
Each of the Company and, at any such time, the Subsidiary Borrower agrees that
this Guaranty is an absolute, irrevocable and unconditional guaranty of payment
and is not a guaranty of collection.

ARTICLE II: LOAN FACILITIES

     2.1. Revolving Loans and Term Loans.

     (A) Revolving Loan Commitment.

     (i) 2014 Revolving Loans. Upon the satisfaction of the applicable
conditions precedent set forth in Article V, from and including the Restatement
Effective Date and prior to the Termination Date applicable to the 2014
Revolving Loan Lenders, each 2014 Revolving Loan Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to make
revolving loans in Dollars to the Borrowers from time to time, in an amount not
to exceed such Lender’s 2014 Revolving Pro Rata Share of 2014 Revolving Credit
Availability at such time (each individually, a “2014 Revolving Loan” and,
collectively, the “2014 Revolving Loans”); provided, however, that (i) at no
time shall the amount of the 2014 Revolving Credit Obligations exceed the
Aggregate 2014 Revolving Loan Commitment and (ii) at no time shall the Facility
Obligations Amount exceed the Collateral Value Amount. Subject to the terms of
this Agreement, the Borrowers may borrow, repay and reborrow 2014 Revolving
Loans at any time prior to the Termination Date applicable to the 2014 Revolving
Loan Lenders. The 2014 Revolving Loans made pursuant to this Section 2.1 to the
Company shall be, at the option of the Company, selected in accordance with
Section 2.7, either Floating Rate Advances in Dollars or Eurocurrency Rate
Advances in Dollars. The 2014 Revolving Loans made pursuant to this Section 2.1
to the Subsidiary Borrower shall be Eurocurrency Rate Advances in Dollars. On
the Termination Date applicable to the 2014 Revolving Loan Lenders, the
Borrowers shall repay in full the outstanding principal balance of the 2014
Revolving Loans. To the extent that there are any “Revolving Loans” (under and
as defined in the Existing Credit Agreement) outstanding on the Restatement
Effective Date immediately before giving effect to the amendment and restatement
of the Existing Credit Agreement which are held by a Lender that will become a
2014 Revolving Loan Lender, such Revolving Loans shall be re-evidenced as 2014
Revolving Loans as more specifically described in Section 3 of the Amendment and
Restatement Agreement.

37

--------------------------------------------------------------------------------




     (ii) 2017 Revolving Loans. Upon the satisfaction of the applicable
conditions precedent set forth in Article V, from and including the Restatement
Effective Date and prior to the Termination Date applicable to the 2017
Revolving Loan Lenders, each 2017 Revolving Loan Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to make
revolving loans to the Borrowers from time to time, in any Agreed Currency, in a
Dollar Amount not to exceed such Lender’s 2017 Revolving Pro Rata Share of 2017
Revolving Credit Availability at such time (each individually, a “2017 Revolving
Loan” and, collectively, the “2017 Revolving Loans”); provided, however, that,
except as permitted under Section 2.4(B), (i) at no time shall the Dollar Amount
of the 2017 Revolving Credit Obligations exceed the Aggregate 2017 Revolving
Loan Commitment, (ii) at no time shall the Dollar Amount of the 2017 Revolving
Credit Obligations denominated in Agreed Currencies other than Dollars exceed
the Foreign Currency Sublimit and (iii) at no time shall the Facility
Obligations Amount exceed the Collateral Value Amount. Subject to the terms of
this Agreement, the Borrowers may borrow, repay and reborrow 2017 Revolving
Loans at any time prior to the Termination Date applicable to the 2017 Revolving
Loan Lenders. The 2017 Revolving Loans made pursuant to this Section 2.1 to the
Company shall be, at the option of the Company, selected in accordance with
Section 2.7, either Floating Rate Advances in Dollars or Eurocurrency Rate
Advances in any Agreed Currency. The 2017 Revolving Loans made pursuant to this
Section 2.1 to the Subsidiary Borrower shall be Eurocurrency Rate Advances in
any Agreed Currency. On the Termination Date applicable to the 2017 Revolving
Loan Lenders, the Borrowers shall repay in full the outstanding principal
balance of the 2017 Revolving Loans. To the extent that there are any “Revolving
Loans” (under and as defined in the Existing Credit Agreement) outstanding on
the Restatement Effective Date immediately before giving effect to the amendment
and restatement of the Existing Credit Agreement which are held by a Lender that
will become a 2017 Revolving Loan Lender, such Revolving Loans shall be
re-evidenced as 2017 Revolving Loans as more specifically described in Section 3
of the Amendment and Restatement Agreement.

     (B) Borrowing/Election Notice. The Company (on behalf of itself or the
Subsidiary Borrower) shall deliver to the Administrative Agent a
Borrowing/Election Notice, signed by it, in accordance with the terms of Section
2.7, in order to request an Advance.

38

--------------------------------------------------------------------------------




     (C) Making of Revolving Loans. Promptly after receipt of the
Borrowing/Election Notice under Section 2.7 in respect of Revolving Loans of any
Class, the Administrative Agent shall notify each Revolving Loan Lender of such
Class in writing (including electronic transmission, facsimile transmission or
similar writing) of the requested Revolving Loan. Each Revolving Loan Lender of
such Class shall make available its Revolving Loan in accordance with the terms
of Section 2.6. The Administrative Agent will promptly make the funds so
received from the Revolving Loan Lenders available to the applicable Borrower at
the Administrative Agent’s office in New York, New York or the applicable
Eurocurrency Payment Office on the applicable Borrowing Date and shall disburse
such proceeds in accordance with the disbursement instructions set forth in such
Borrowing/Election Notice. The failure of any Revolving Loan Lender to deposit
the amount described above with the Administrative Agent on the applicable
Borrowing Date shall not relieve any other Revolving Loan Lender of its
obligations hereunder to make its Revolving Loan on such Borrowing Date.

     (D) Term Loans.

     (i) Upon the satisfaction of the applicable conditions precedent set forth
in Article V, each 2017 Term Loan Lender severally and not jointly agrees, on
the terms and conditions set forth in this Agreement, to make a term loan in
Dollars to the Company on the Restatement Effective Date (any such term loan
made on the Restatement Effective Date being referred to as a “2017 Term Loan”
and all such term loans being referred to collectively as the “2017 Term
Loans”), in an amount equal to such 2017 Term Loan Lender’s 2017 Term Loan
Commitment provided, that at no time shall the Facility Obligations Amount
exceed the Collateral Value Amount. Each 2017 Term Loan Lender shall make the
amount of such Lender’s 2017 Term Loan available to the Administrative Agent in
New York, New York at its address specified in Article XIV in immediately
available funds, on the Restatement Effective Date. After the Administrative
Agent’s receipt of the proceeds of such 2017 Term Loans from the 2017 Term Loan
Lenders, the Administrative Agent shall, subject to the immediately following
sentence, make the proceeds of such 2017 Term Loans available to the Company on
the Restatement Effective Date by transferring immediately available funds equal
to the proceeds of such 2017 Term Loans received by the Administrative Agent as
the Company shall instruct in writing.

     (ii) The 2017 Term Loans shall be repaid in (i) nineteen (19) consecutive
quarterly installments in the amounts set forth below, payable on the last
Business Day of each calendar quarter identified below, commencing with the
calendar quarter ending June 30, 2012:

June 30, 2012 $1,250,000.00 September 30, 2012 $1,250,000.00 December 31, 2012
$1,250,000.00 March 31, 2013 $1,250,000.00 June 30, 2013 $2,500,000.00 September
30, 2013 $2,500,000.00 December 31, 2013 $2,500,000.00 March 31, 2014
$2,500,000.00


39

--------------------------------------------------------------------------------




June 30, 2014 $2,500,000.00 September 30, 2014 $2,500,000.00 December 31, 2014
$2,500,000.00 March 31, 2015 $2,500,000.00 June 30, 2015 $2,500,000.00 September
30, 2015 $2,500,000.00 December 31, 2015 $2,500,000.00 March 31, 2016
$2,500,000.00 June 30, 2016 $2,500,000.00 September 30, 2016 $2,500,000.00
December 31, 2016 $2,500,000.00


and (ii) a final installment equal to the remaining outstanding balance of the
2017 Term Loan payable on the 2017 Term Loan Maturity Date, and the 2017 Term
Loans shall be permanently reduced by the amount of each installment on the date
payment thereof is made hereunder. If not sooner repaid, the 2017 Term Loans
shall be payable in full on the 2017 Term Loan Maturity Date. Payments or
prepayments of the 2017 Term Loans may not be reborrowed.

     (iii) Upon the satisfaction of the applicable conditions precedent set
forth in Article V and Section 2.23, each Lender with an Incremental Term Loan
Commitment severally and not jointly agrees, on the terms and conditions set
forth in this Agreement, to make an Incremental Term Loan in Dollars to the
Company on the effective date of any applicable Commitment Increase pursuant to
Section 2.23 hereof, in an amount equal to such Lender’s Incremental Term Loan
Commitment; provided, that at no time shall the Facility Obligations Amount
exceed the Collateral Value Amount. Each such Lender shall make the amount of
such Lender’s Incremental Term Loan available to the Administrative Agent in New
York, New York at its address specified in Article XIV in funds immediately
available, as specified in any amendment contemplated by Section 2.23(D)(iv).
After the Administrative Agent’s receipt of the proceeds of such Incremental
Term Loans from the applicable Lenders, the Administrative Agent shall make the
proceeds of such Incremental Term Loans available to the Company on the date on
which any Incremental Term Loans are made by transferring immediately available
funds equal to the proceeds of such Incremental Term Loans received by the
Administrative Agent as the Company shall instruct in writing. Additional terms
(if any) applicable to any Incremental Term Loans shall be established in
accordance with the terms of Section 2.23 pursuant to an amendment to this
Agreement as contemplated by Section 2.23(D)(iv).

     2.2. Swing Line Loans. Amount of Swing Line Loans. Upon the satisfaction of
the applicable conditions precedent set forth in Article V, from and including
the Restatement Effective Date and prior to the Termination Date applicable to
2017 Revolving Loan Lenders and in the sole discretion of the Swing Line Bank,
the Swing Line Bank agrees, on the terms and conditions set forth in this
Agreement, to make swing line loans to the Company from time to time, in
Dollars, in an aggregate amount not to exceed the Swing Line Commitment (each,
individually, a “Swing Line Loan” and collectively, the “Swing Line Loans”);
provided, however, that, (i) except as permitted by Section 2.4(B), at no time
shall the Dollar Amount of the 2017 Revolving Credit Obligations exceed the
Aggregate 2017 Revolving Loan Commitment and (ii) at no time shall the Facility
Obligations Amount exceed the Collateral Value Amount. Subject to the terms of
this Agreement, the Company may borrow, repay and reborrow Swing Line Loans at
any time prior to the Termination Date applicable to 2017 Revolving Loan
Lenders.

40

--------------------------------------------------------------------------------




     (B) Borrowing/Election Notice. The Company shall deliver to the
Administrative Agent and the Swing Line Bank a Borrowing/Election Notice, signed
by it, not later than 1:00 p.m. (New York time) on the Borrowing Date of each
Swing Line Loan specifying (i) the applicable Borrowing Date (which date shall
be a Business Day) and (ii) the aggregate amount of the requested Swing Line
Loan, which shall be an amount not less than $1,000,000 and increments of
$1,000,000 in excess thereof (or such other increment to which the Company and
the Swing Line Bank may agree with respect to any Swing Line Loan).

     (C) Making of Swing Line Loans. Not later than 3:00 p.m. (New York time) on
the applicable Borrowing Date, the Swing Line Bank shall make available its
Swing Line Loan, in funds immediately available in New York, New York to the
Administrative Agent at its address specified pursuant to Article XIV. The
Administrative Agent will promptly make the funds so received from the Swing
Line Bank available to the Company on the Borrowing Date at the Administrative
Agent’s aforesaid address.

     (D) Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in
full by the Company on or before the tenth (10th) Business Day after the
Borrowing Date for such Swing Line Loan (any such payment date, the “Swing Line
Repayment Date”). The Company may at any time pay, without penalty or premium,
all outstanding Swing Line Loans or, in a minimum amount of $1,000,000 and
increments of $1,000,000 in excess thereof (or such other increment to which the
Company and the Swing Line Bank may agree with respect to any such payment), any
portion of the outstanding Swing Line Loans, upon notice to the Administrative
Agent and the Swing Line Bank. In addition, the Administrative Agent (i) may at
any time in its sole discretion with respect to any outstanding Swing Line Loan
or (ii) shall on the applicable Swing Line Repayment Date with respect to any
outstanding Swing Line Loan require each 2017 Revolving Loan Lender (including
the Swing Line Bank) to make a 2017 Revolving Loan for the purpose of repaying
such Swing Line Loan, which 2017 Revolving Loan shall be in an amount equal to
such 2017 Revolving Loan Lender’s 2017 Revolving Pro Rata Share of such Swing
Line Loan. No later than 3:00 p.m. (New York time) on the date of any notice
received pursuant to this Section 2.2(D), each such 2017 Revolving Loan Lender
shall make available its required 2017 Revolving Loan or 2017 Revolving Loans,
in funds immediately available to the Administrative Agent in New York, New York
at its address specified pursuant to Article XIV. 2017 Revolving Loans made
pursuant to this Section 2.2(D) shall initially be Floating Rate Loans and
thereafter may be continued as Floating Rate Loans or converted into
Eurocurrency Rate Loans in the manner provided in Section 2.9 and subject to the
other conditions and limitations therein set forth and set forth in this Article
II and in the definition of Interest Period. Each 2017 Revolving Loan Lender’s
obligation to make 2017 Revolving Loans pursuant to this Section 2.2(D) to repay
Swing Line Loans shall be unconditional, continuing, irrevocable and absolute
and shall not be affected by any circumstances, including, without limitation,
(a) any set-off, counterclaim, recoupment, defense or other right which such
2017 Revolving Loan Lender may have against the Administrative Agent, the Swing
Line Bank or any other Person, (b) the occurrence or continuance of a Default or
Unmatured Default, (c) any adverse change in the condition (financial or
otherwise) of the Company, or (d) any other circumstances, happening or event
whatsoever. In the event that any 2017 Revolving Loan Lender fails to make
payment to the Administrative Agent of any amount due under this Section 2.2(D),
the Administrative Agent shall be entitled to receive, retain and apply against
such obligation the principal and interest otherwise payable to such 2017
Revolving Loan Lender hereunder until the Administrative Agent receives such
payment from such 2017 Revolving Loan Lender or such obligation is otherwise
fully satisfied. In addition to the foregoing, if for any reason any 2017
Revolving Loan Lender fails to make available to the Administrative Agent any
2017 Revolving Loan required to be made pursuant to this Section 2.2(D), such
2017 Revolving Loan Lender shall be deemed, at the option of the Administrative
Agent, to have unconditionally and irrevocably purchased from the Swing Line
Bank, without recourse or warranty, an undivided interest and participation in
the applicable Swing Line Loan in the amount of such 2017 Revolving Loan, and
such interest and participation may be recovered from such 2017 Revolving Loan
Lender together with interest thereon at the Federal Funds Effective Rate for
each day during the period commencing on the date of demand and ending on the
date such amount is received. For the avoidance of doubt, no 2014 Revolving Loan
Lender shall have any obligations under this Section 2.2(D). On the Termination
Date applicable to the 2017 Revolving Loan Lenders, the Company shall repay in
full the outstanding principal balance of the Swing Line Loans.

41

--------------------------------------------------------------------------------




     2.3. Rate Options for all Advances; Maximum Interest Periods. The Swing
Line Loans shall be Floating Rate Advances or shall bear interest at such other
rate as may be agreed to between the Company and the Swing Line Bank at the time
of the making of any such Swing Line Loan. The Revolving Loans and Term Loans
may be Floating Rate Advances or Eurocurrency Rate Advances, or a combination
thereof, selected by the Company (on behalf of itself or the Subsidiary
Borrower) in accordance with Sections 2.7 and 2.9. The Company may select, in
accordance with Sections 2.7 and 2.9, Rate Options and Interest Periods
applicable to portions of the Revolving Loans and Term Loans; provided, that
there shall be no more than eight (8) Interest Periods in effect with respect to
all of the Loans at any time; provided, further, that (x) all Floating Rate
Advances, all Swing Line Loans and all Term Loans to the Company hereunder shall
be denominated in Dollars and (y) all Revolving Loans to the Subsidiary Borrower
shall be Eurocurrency Rate Advances.

     2.4. Optional Payments; Mandatory Prepayments. Optional Payments. The
Borrowers may from time to time and at any time, upon notice to the
Administrative Agent, repay or prepay, without penalty or premium, all or any
part of outstanding Floating Rate Advances in an aggregate minimum amount of
$5,000,000 and in integral multiples of $1,000,000 in excess thereof.
Eurocurrency Rate Advances may be voluntarily repaid or prepaid prior to the
last day of the applicable Interest Period, subject to the indemnification
provisions contained in Section 4.4, in an aggregate minimum amount of
$5,000,000 (or the Equivalent Amount if denominated in an Agreed Currency other
than Dollars) and in integral multiples of $1,000,000 (or the Equivalent Amount
if denominated in an Agreed Currency other than Dollars) in excess thereof;
provided, that no Borrower may so prepay Eurocurrency Rate Advances unless it
shall have provided at least three (3) Business Days’ prior written notice to
the Administrative Agent of such prepayment if the Advance subject to such
prepayment is denominated in Dollars and four (4) Business Days’ prior written
notice to the Administrative Agent if the Advance subject to such prepayment is
denominated in an Agreed Currency other than Dollars. Optional payments or
prepayments of the 2017 Term Loans shall be made (subject to Section 4.4)
without penalty or premium, and shall be applied on a pro rata basis to the
remaining installments of the 2017 Term Loans.

42

--------------------------------------------------------------------------------




     (B) Mandatory Prepayments of Loans.

     (i) If at any time and for any reason the 2014 Revolving Credit Obligations
exceed the Aggregate 2014 Revolving Loan Commitment, the Borrowers shall
immediately prepay 2014 Revolving Loans in an aggregate amount equal to such
excess.

     (ii) If at any time and for any reason (other than fluctuations in currency
exchange rates) the 2017 Net Aggregate Revolving Credit Exposure is greater than
the Aggregate 2017 Revolving Loan Commitment, the Borrowers shall immediately
prepay 2017 Revolving Loans and Swing Line Loans (or, to the extent such excess
is greater than the aggregate outstanding principal balance of the 2017
Revolving Loans and Swing Line Loans, pay immediately available funds to the
Administrative Agent, which funds shall be held in the L/C Collateral Account)
in an aggregate amount equal to such excess.

     (iii) If as of any date of determination of the 2017 Net Aggregate
Revolving Credit Exposure, solely as a result of fluctuations in currency
exchange rates:

     (a) the 2017 Net Aggregate Revolving Credit Exposure exceeds one hundred
five percent (105%) of the Aggregate 2017 Revolving Loan Commitment, the
Borrowers shall immediately prepay 2017 Revolving Loans and Swing Line Loans
(or, to the extent such excess is greater than the aggregate outstanding
principal balance of the 2017 Revolving Loans and Swing Line Loans, pay
immediately available funds to the Administrative Agent, which funds shall be
held in the L/C Collateral Account) in an aggregate amount such that after
giving effect thereto the 2017 Net Aggregate Revolving Credit Exposure is less
than or equal to the Aggregate 2017 Revolving Loan Commitment; or

     (b) the portion of the 2017 Net Aggregate Revolving Credit Exposure
denominated in Agreed Currencies other than Dollars exceeds one hundred five
percent (105%) of the Foreign Currency Sublimit, the Borrowers shall immediately
prepay 2017 Revolving Loans (or, to the extent such excess is greater than the
aggregate outstanding principal balance of the 2017 Revolving Loans, pay
immediately available funds to the Administrative Agent, which funds shall be
held in the L/C Collateral Account) in an aggregate amount such that after
giving effect thereto the portion of the 2017 Net Aggregate Revolving Credit
Exposure denominated in Agreed Currencies other than Dollars is less than or
equal to the Foreign Currency Sublimit.

43

--------------------------------------------------------------------------------




     (iv) The Administrative Agent shall determine the 2017 Net Aggregate
Revolving Credit Exposure (x) as of the end of each Interest Period related to
any Eurocurrency Rate Advance which is a Revolving Advance and (y) at any other
time as the Administrative Agent shall determine in its discretion. If as of the
date of any determination of the 2017 Net Aggregate Revolving Credit Exposure by
the Administrative Agent pursuant to this clause (iv) or Section 9.1(C), (x) no
Default or Unmatured Default has occurred and is continuing, (y) the Aggregate
2017 Revolving Loan Commitment exceeds the 2017 Net Aggregate Revolving Credit
Exposure and (z) the amount of funds on deposit in the L/C Collateral Account is
greater than zero, then the Administrative Agent shall release and disburse to
the Company from the L/C Collateral Account funds in a Dollar Amount equal to
the lesser of the excess described in the foregoing clause (y) and the Dollar
Amount of funds on deposit in the L/C Collateral Account; provided, that, after
giving effect to any such release and disbursement, the portion of the 2017 Net
Aggregate Revolving Credit Exposure denominated in Agreed Currencies other than
Dollars shall not exceed the Foreign Currency Sublimit.

     (v) If, upon any determination of the Collateral Value Amount, the Facility
Obligations Amount exceeds the Collateral Value Amount, the Borrowers shall,
within two (2) Business Days thereafter, prepay Loans and Reimbursement
Obligations ratably among each Class in an amount equal to such excess (or, to
the extent such excess payable to the 2017 Revolving Loan Lenders is greater
than the aggregate outstanding principal balance of the Loans (including Swing
Line Loans) and Reimbursement Obligations of such Class, pay immediately
available funds to the Administrative Agent in order to cash collateralize any
additional L/C Obligations, which funds shall be held in the L/C Collateral
Account).

     (vi) All of the mandatory prepayments of Loans made pursuant to this
Section 2.4(B) shall be applied first to Floating Rate Advances and second to
any Eurocurrency Rate Advances maturing on such date and then to subsequently
maturing Eurocurrency Rate Advances in order of maturity, subject to Section 4.4
hereof.

Nothing herein shall affect the Borrowers’ obligations to repay all Revolving
Credit Obligations or Term Loans when due in accordance with the terms hereof.

     2.5. Voluntary Reduction of Commitments. The Company (on behalf of itself
and the Subsidiary Borrower) may permanently reduce the Aggregate 2014 Revolving
Loan Commitment and/or the Aggregate 2017 Revolving Loan Commitment in whole, or
in part ratably among the Revolving Loan Lenders of such Class, in an aggregate
minimum amount of $5,000,000 with respect thereto and integral multiples of
$2,500,000 in excess of that amount with respect thereto (unless the Revolving
Loan Commitments of a Class are reduced in whole), upon at least three (3)
Business Days’ prior written notice to the Administrative Agent, which notice
shall specify the amount of any such reduction; provided, however, that the
amount of the total Revolving Loan Commitments of any Class may not be reduced
below the Dollar Amount of the Revolving Credit Obligations of such Class. All
accrued commitment fees in respect of such Class shall be payable on the
effective date of any termination of the obligations of any Revolving Loan
Lenders of such Class to make Revolving Loans of such Class hereunder.

44

--------------------------------------------------------------------------------




     2.6. Method of Borrowing of Revolving Loans. On each Borrowing Date for
each Revolving Loan of any Class, each Revolving Loan Lender of such Class shall
make available its Revolving Loan (i) if such Loan is being made to the Company
and is denominated in Dollars, not later than 3:00 p.m. (New York time) in
Federal or other funds immediately available to the Administrative Agent, in New
York, New York at its address specified in or pursuant to Article XIV, (ii) if
such Loan is denominated in an Agreed Currency other than Dollars, not later
than 3:00 p.m. (Local Time), in such funds as may then be customary for the
settlement of international transactions in such currency in the city of and at
the address of the Administrative Agent’s Eurocurrency Payment Office for such
currency and (iii) if such Loan is being made to the Subsidiary Borrower, not
later than 3:00 p.m. (Local Time), in funds immediately available to the
Administrative Agent, in London, England, at its address specified in or
pursuant to Article XIV. The Administrative Agent will promptly make the funds
so received from the Lenders available to the applicable Borrower at the
Administrative Agent’s aforesaid applicable address.

     2.7. Method of Selecting Classes, Types, Currency and Interest Periods for
New Advances. The Company (on behalf of itself or the Subsidiary Borrower) shall
select the Class and Type of Advance and, in the case of each Eurocurrency Rate
Advance, the Interest Period and Agreed Currency applicable thereto, for each
Revolving Advance to be made pursuant to Section 2.1(A) and for each Term Loan
Advance to be made pursuant to Section 2.1(D). The Company shall give the
Administrative Agent irrevocable notice in substantially the form of Exhibit B
hereto (a “Borrowing/Election Notice”) not later than 1:00 p.m. (Local Time) (a)
on the proposed Borrowing Date of each Floating Rate Advance, (b) three (3)
Business Days before the Borrowing Date for each Eurocurrency Rate Advance to be
made in Dollars, and (c) four (4) Business Days before the Borrowing Date for
each Eurocurrency Rate Advance to be made in an Agreed Currency other than
Dollars, specifying: (w) the Borrowing Date (which shall be a Business Day) of
such Advance; (x) the aggregate amount of such Advance; (y) the Class and the
Type of Advance selected; and (z) in the case of each Eurocurrency Rate Advance,
the Interest Period and Agreed Currency applicable thereto.

     2.8. Minimum Amount of Each Revolving Advance. Each Revolving Advance
(other than a Revolving Advance of 2017 Revolving Loans to repay Swing Line
Loans or a Reimbursement Obligation) shall be in a minimum amount of $5,000,000
(or the Equivalent Amount if denominated in an Agreed Currency other than
Dollars) and in multiples of $1,000,000 (or the Equivalent Amount if denominated
in an Agreed Currency other than Dollars) if in excess thereof; provided,
however, that any Floating Rate Advance may be in the Dollar Amount of the
unused total Revolving Loan Commitment in respect of the applicable Class.

     2.9. Method of Selecting Types, Currency and Interest Periods for
Conversion and Continuation of Outstanding Advances. Right to Convert. The
Company (on behalf of itself or the Subsidiary Borrower) may elect from time to
time, subject to the provisions of Section 2.3 and this Section 2.9, to convert
all or any part of an Advance of any Type into any other Type or Types of
Advance; provided, that any conversion of any Eurocurrency Rate Advance shall be
made on, and only on, the last day of the Interest Period applicable thereto.

45

--------------------------------------------------------------------------------




     (B) Automatic Conversion and Continuation. Each Floating Rate Advance shall
continue as a Floating Rate Advance unless and until such Floating Rate Advance
is converted into a Eurocurrency Rate Advance. Each Eurocurrency Rate Advance in
Dollars shall continue as a Eurocurrency Rate Advance in Dollars until the end
of the then applicable Interest Period therefor, at which time such Eurocurrency
Rate Advance shall be automatically converted into a Floating Rate Advance
unless the Company shall have given the Administrative Agent notice in
accordance with Section 2.9(D) requesting that, at the end of such Interest
Period, such Eurocurrency Rate Advance continue as a Eurocurrency Rate Advance
in Dollars. Unless a Borrowing/Election Notice shall have timely been given in
accordance with the terms of this Section 2.9, each Eurocurrency Rate Advance in
an Agreed Currency other than Dollars shall automatically continue as a
Eurocurrency Rate Advance in such Agreed Currency with an Interest Period of one
(1) month.

     (C) No Conversion Post-Default or Post-Unmatured Default. Notwithstanding
anything to the contrary contained in Section 2.9(A) or 2.9(B), no Advance may
be converted into or continued as a Eurocurrency Rate Advance (except with the
consent of the Required Lenders) when any Default or Unmatured Default has
occurred and is continuing.

     (D) Borrowing/Election Notice. The Company (on behalf of itself or the
Subsidiary Borrower) shall give the Administrative Agent an irrevocable
Borrowing/Election Notice of each conversion of a Floating Rate Advance into a
Eurocurrency Rate Advance or continuation of a Eurocurrency Rate Advance not
later than 1:00 p.m. (Local Time) (x) three (3) Business Days prior to the date
of the requested conversion or continuation, with respect to any Advance to be
converted or continued as a Eurocurrency Rate Advance in Dollars, and (y) four
(4) Business Days prior to the date of the requested conversion or continuation
with respect to any Advance to be converted or continued as a Eurocurrency Rate
Advance in an Agreed Currency other than Dollars, specifying: (i) the requested
date (which shall be a Business Day) of such conversion or continuation; (ii)
the amount and Type of the Advance to be converted or continued; and (iii) the
amount of Eurocurrency Rate Advance(s) into which such Advance is to be
converted or continued and the Agreed Currency and Interest Period applicable
thereto.

     (E) Limitations on Conversion. Notwithstanding anything herein to the
contrary, (i) at the election of the Company under this Section 2.9,
Eurocurrency Rate Advances in an Agreed Currency may be converted and/or
continued as Eurocurrency Rate Advances only in the same Agreed Currency and
(ii) no Eurocurrency Rate Advance made to the Subsidiary Borrower may be
converted into a Floating Rate Advance.

     2.10. Default Rate. After the occurrence and during the continuance of a
Default described in Section 8.1(B) or, at the option of the Administrative
Agent or at the direction of Required Lenders, after the occurrence and during
the continuance of any other Default, the interest rate(s) applicable to the
Obligations shall be equal to the then applicable rate plus two percent (2.0%)
per annum, and the fee described in Section 3.8(A) shall be equal to the then
Applicable L/C Fee Percentage plus two percent (2.0%) per annum.

46

--------------------------------------------------------------------------------




     2.11. Method of Payment.

     (A) All payments of principal, interest, fees, commissions and L/C
Obligations hereunder shall be made, without setoff, deduction or counterclaim
(unless indicated otherwise in Section 2.14(E)), in immediately available funds
to the Administrative Agent (i) at the Administrative Agent’s address specified
pursuant to Article XIV with respect to Advances or other Obligations
denominated in Dollars, (ii) at the applicable Eurocurrency Payment Office with
respect to any Advance or other Obligations denominated in an Agreed Currency
other than Dollars, or at any other Lending Installation of the Administrative
Agent specified in writing by the Administrative Agent to the Company and (iii)
with respect to any payment due from or on behalf of the Subsidiary Borrower, at
the Administrative Agent’s address in London, England, specified pursuant to
Article XIV, in the case of the foregoing clauses (i) and (ii), by 1:00 p.m.
(Local Time) or, in the case of the foregoing clause (iii), by 3:00 p.m. (Local
Time), in each case, on the date when due and shall be made ratably among the
Lenders (unless such amount is not to be shared ratably in accordance with the
terms hereof). Each Advance shall be repaid or prepaid in the Agreed Currency in
which it was made in the amount borrowed and interest payable thereon shall also
be paid in such currency. Each payment delivered to the Administrative Agent for
the account of any Lender shall be delivered promptly by the Administrative
Agent to such Lender in the same type of funds which the Administrative Agent
received at its address specified pursuant to Article XIV, at the applicable
Eurocurrency Payment Office or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender. The Company authorizes
the Administrative Agent to charge the accounts of the Company and the
Subsidiary Guarantors maintained with JPMCB or any of its Affiliates for each
payment of principal, interest, fees, commissions, L/C Obligations or any other
Obligations as it becomes due hereunder. Each reference to the Administrative
Agent in this Section 2.11 shall also be deemed to refer, and shall apply
equally, to the Issuing Bank, in the case of payments required to be made by the
Company to the Issuing Bank pursuant to Article III.

     (B) Notwithstanding the foregoing provisions of this Section 2.11, if,
after the making of any Advance in any Agreed Currency other than Dollars,
currency control or exchange regulations are imposed in the country which issues
such Agreed Currency, with the result that different types of such Agreed
Currency (the “New Currency”) are introduced and the type of currency in which
the Advance was made (the “Original Currency”) no longer exists or any Borrower
is not able to make payment to the Administrative Agent for the account of the
Lenders in such Original Currency, then all payments to be made by the Borrowers
hereunder in such currency shall be made to the Administrative Agent in such
amount and such type of the New Currency or Dollars as shall be the Equivalent
Amount of such payment otherwise due hereunder in the Original Currency, it
being the intention of the parties hereto that the Borrowers take all risks of
the imposition of any such currency control or exchange regulations.

     2.12. Evidence of Debt. Loan Account. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender owing to such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

     (B) Notes Upon Request. Any Lender may request that the Loans made by it
each be evidenced by a promissory note in substantially the form of Exhibit G-I
and/or Exhibit G-2, as applicable, to evidence such Lender’s Loans. In such
event, each Borrower shall prepare, execute and deliver to such Lender such a
promissory note for such Loans payable to such Lender or its registered assigns.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (prior to any assignment pursuant to Section 13.3) be
represented by one or more promissory notes in such form, payable to the payee
named therein or its registered assigns, except to the extent that any such
Lender subsequently returns any such note for cancellation and requests that
such Loans once again be evidenced as described in clause (A) above.

47

--------------------------------------------------------------------------------




     2.13. Telephonic Notices. The Company authorizes the Lenders and the
Administrative Agent to extend Advances to the Company denominated in Dollars,
effect selections of Classes and Types of Advances denominated in Dollars and to
transfer funds denominated in Dollars based on telephonic notices made by any
person or persons the Administrative Agent or any Lender in good faith believes
to be acting on behalf of the Company. The Company (on behalf of itself or the
Subsidiary Borrower) agrees to deliver promptly to the Administrative Agent a
written confirmation, signed by an Authorized Officer, of each telephonic
notice. If the written confirmation differs in any material respect from the
action taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error. In case
of disagreement concerning such notices, if the Administrative Agent has
recorded telephonic borrowing notices, such recordings will be made available to
the Company upon the Company’s request therefor. For the avoidance of doubt, it
is understood and agreed that all requests for extensions of Advances (including
selections in respect thereof) to be made in an Agreed Currency other than
Dollars or made to the Subsidiary Borrower shall be submitted in writing in
accordance with Section 2.7.

     2.14. Promise to Pay; Interest Payment Dates; Fees; Interest and Fee Basis;
Taxes. Promise to Pay. Without limiting the provisions of Section 1.4 hereof,
each Borrower unconditionally promises to pay when due the principal amount of
each Loan incurred by it and all other Obligations incurred by it, and to pay
all unpaid interest accrued thereon, in accordance with the terms of this
Agreement and the other Loan Documents.

     (B) Interest Payment Dates. Interest accrued on each Floating Rate Loan
shall be payable on each Payment Date, commencing with the first such date to
occur after the date hereof, upon any prepayment whether by acceleration or
otherwise, and at maturity (whether by acceleration or otherwise). Interest
accrued on each Eurocurrency Rate Loan shall be payable on the last day of its
applicable Interest Period, on any date on which such Eurocurrency Rate Loan is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurocurrency Rate Loan having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period. Interest accrued on the principal balance of all other
Obligations shall be payable in arrears (i) on each Payment Date, commencing on
the first such Payment Date following the incurrence of such Obligations, (ii)
upon repayment thereof in full or in part and (iii) if not theretofore paid in
full, at the time such Obligations become due and payable (whether by
acceleration or otherwise).

     (C) Fees.

     (i) Except as provided in Section 2.22(B), the Company shall pay to the
Administrative Agent, for the account of the 2014 Revolving Loan Lenders, from
and after the date of this Agreement until the date on which the 2014 Revolving
Loan Commitments shall be terminated in whole, a commitment fee accruing at a
rate per annum equal to the then Applicable Commitment Fee Percentage with
respect to the 2014 Revolving Loan Commitments on such 2014 Revolving Loan
Lender’s 2014 Revolving Pro Rata Share of the amount by which (A) the Aggregate
2014 Revolving Loan Commitment in effect from time to time exceeds (B) the 2014
Revolving Credit Obligations in effect from time to time. All such commitment
fees payable under this clause (C)(i) shall be payable quarterly in arrears on
each Payment Date occurring after the date of this Agreement (with the first
such payment being calculated for the period from the Restatement Effective Date
and ending on June 29, 2012), and, in addition, on the date on which the 2014
Revolving Loan Commitments shall be terminated in whole.

48

--------------------------------------------------------------------------------




     (ii) Except as provided in Section 2.22(B), the Company shall pay to the
Administrative Agent, for the account of the 2017 Revolving Loan Lenders, from
and after the date of this Agreement until the date on which the 2017 Revolving
Loan Commitments shall be terminated in whole, a commitment fee accruing at a
rate per annum equal to the then Applicable Commitment Fee Percentage with
respect to the 2017 Revolving Loan Commitments on such 2017 Revolving Loan
Lender’s 2017 Revolving Pro Rata Share of the amount by which (A) the Aggregate
2017 Revolving Loan Commitment in effect from time to time exceeds (B) the 2017
Revolving Credit Obligations (excluding Swing Line Loans) in effect from time to
time. All such commitment fees payable under this clause (C)(ii) shall be
payable quarterly in arrears on each Payment Date occurring after the date of
the Restatement Effective Date (with the first such payment being calculated for
the period from the Restatement Effective Date and ending on June 29, 2012),
and, in addition, on the date on which the 2017 Revolving Loan Commitments shall
be terminated in whole.

     (iii) The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

     (D) Interest and Fee Basis; Applicable Eurocurrency Margin, Applicable
Floating Rate Margin, Applicable L/C Fee Percentage and Applicable Commitment
Fee Percentage.

     (i) All Obligations other than Eurocurrency Rate Advances shall bear
interest from and including the date of the making of such Advance or Swing Line
Loan, in the case of Advances and Swing Line Loans, and the date such Obligation
is due and owing in the case of such other Obligations, to (but not including)
the date of repayment thereof at the Floating Rate changing when and as such
Floating Rate changes. Changes in the rate of interest on that portion of any
Advance maintained as a Floating Rate Advance will take effect simultaneously
with each change in the Alternate Base Rate. Each Eurocurrency Rate Advance
shall bear interest from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the Eurocurrency Rate determined as applicable to such Eurocurrency Rate
Advance in accordance with the terms hereof.

     (ii) Interest on all Eurocurrency Rate Advances, Floating Rate Advances and
on all fees shall be calculated for actual days elapsed on the basis of a
360-day year, except that interest calculated by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
calculated for actual days elapsed on the basis of a 365- or, when appropriate,
366-day year. Interest shall be payable for the day an Obligation is incurred
but not for the day of any payment on the amount paid if payment is received
prior to 3:00 p.m. (Local Time) at the place of payment. If any payment of
principal of or interest on a Loan or any payment of any other Obligations shall
become due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day and, in the case of a principal payment, such
extension of time shall be included in computing interest, fees and commissions
in connection with such payment.

49

--------------------------------------------------------------------------------




     (iii) The Applicable Eurocurrency Margin, Applicable Floating Rate Margin,
Applicable L/C Fee Percentage and Applicable Commitment Fee Percentage shall be
determined on the basis of the then applicable rating from Moody’s and S&P, as
described in the applicable Pricing Schedule hereto.

     (E) Taxes.

     (i) Any and all payments by the Borrowers hereunder (whether in respect of
principal, interest, fees or otherwise) shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, fees, assessments, charges or withholdings or any interest,
penalties or liabilities with respect thereto imposed by any Governmental
Authority including those arising after the date hereof as a result of the
adoption of or any change in any law, treaty, rule, regulation, guideline or
determination of a Governmental Authority or any change in the interpretation or
application thereof by a Governmental Authority but excluding, in the case of
each Lender and the Administrative Agent, (A) taxes imposed on or measured by
such Lender’s or the Administrative Agent’s, as the case may be, net income,
franchise taxes and branch profit taxes or similar taxes imposed by the United
States of America or any Governmental Authority of the jurisdiction under the
laws of which such Lender or the Administrative Agent, as the case may be, is
incorporated or organized, maintains its principal office or maintains a Lending
Installation, (B) Other Connection Taxes, and (C) any taxes imposed under FATCA
(all such excluded taxes, levies, imposts, deductions, fees, assessments,
charges, withholdings, and liabilities being hereinafter referred to as
“Excluded Taxes”; and all such non-excluded taxes, levies, imposts, deductions,
fees, assessments, charges, withholdings, and liabilities, imposed on or with
respect to any payment made by or on account of any obligation of any Borrower,
which the Administrative Agent or a Lender determines to be applicable to this
Agreement, the other Loan Documents, the Revolving Loan Commitments, the Loans
or the Letters of Credit being hereinafter referred to as “Taxes”). If any
Borrower shall be required by law to deduct or withhold any Taxes from or in
respect of any sum payable hereunder or under the other Loan Documents to any
Lender, any Lending Installation or the Administrative Agent, (a) the sum
payable shall be increased as may be necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this Section 2.14(E)) such Lender, such Lending
Installation or the Administrative Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made, (b) the applicable Borrower shall make such deductions or
withholdings, and (c) the applicable Borrower shall pay the full amount deducted
or withheld to the relevant taxation authority or other authority in accordance
with applicable law. If any Tax, including, without limitation, any withholding
tax, of the United States of America or any other Governmental Authority shall
be or become applicable (x) after the date of this Agreement, to such payments
by the Borrowers made to the Lending Installation or any other office that a
Lender may claim as its Lending Installation, or (y) after such Lender’s
selection and designation of any other Lending Installation, to such payments
made to such other Lending Installation, such Lender shall use reasonable
efforts to make, fund and maintain its Loans through another Lending
Installation of such Lender in another jurisdiction so as to reduce the
Borrowers’ liability hereunder, if the making, funding or maintenance of such
Loans through such other Lending Installation of such Lender does not, in the
reasonable judgment of such Lender, otherwise adversely and materially affect
such Loans or the obligations under the Revolving Loan Commitments of such
Lender.

50

--------------------------------------------------------------------------------




     (ii) In addition, each Borrower agrees to pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, from the issuance of Letters
of Credit hereunder, or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the other Loan Documents, the
Revolving Loan Commitments, the Loans or the Letters of Credit (hereinafter
referred to as “Other Taxes”).

     (iii) Each Borrower hereby agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any Governmental
Authority on amounts payable under this Section 2.14(E)) paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within thirty (30) days after the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor. A certificate as to any additional amount payable to any Lender or the
Administrative Agent under this Section 2.14(E) submitted to the Company and the
Administrative Agent (if a Lender is so submitting) by such Lender or the
Administrative Agent shall show in reasonable detail the amount payable and the
calculations used to determine such amount and shall, absent manifest error, be
final, conclusive and binding upon all parties hereto.

     (iv) With respect to any deduction or withholding for or on account of any
Taxes or Other Taxes pursuant to this Section 2.14(E), and to confirm that all
Taxes or Other Taxes required to be paid pursuant to this Section 2.14(E) have
been paid to the appropriate Governmental Authorities, the Company (on behalf of
itself or the Subsidiary Borrower) shall promptly (and in any event not later
than thirty (30) days after receipt) furnish to each Lender and the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof and such further certificates, receipts and other documents as
may reasonably be required (in the judgment of such Lender or the Administrative
Agent) to establish any tax credit to which such Lender or the Administrative
Agent may be entitled.

     (v) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section 2.14(E) shall survive the payment in full of all Obligations
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.

51

--------------------------------------------------------------------------------




     (vi) Each Lender (including any Replacement Lender or Purchaser) that is
not created or organized under the laws of the United States of America or a
political subdivision thereof (each a “Non-U.S. Lender”) shall deliver to the
Company and the Administrative Agent on or before the Restatement Effective
Date, or, if later, the date on which such Lender becomes a Lender pursuant to
Section 13.3 hereof (and from time to time thereafter upon the request of the
Company or the Administrative Agent, but thereafter only for so long as such
Non-U.S. Lender is legally entitled to do so), either (A) two (2) duly completed
originals of either IRS Form W-8BEN, or IRS Form W-8ECI, or in either case, an
applicable successor form; or (B) in the case of a Non-U.S. Lender that is
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, (x) a certificate of a duly authorized officer of such
Non-U.S. Lender to the effect that such Non-U.S. Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
the Company within the meaning of Section 881(c)(3)(B) of the Code or a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code (such certificate, an “Exemption
Certificate”) and (y) two (2) duly completed originals of IRS Form W-8BEN or
applicable successor form, in each case, certifying that such Lender is exempt
from United States withholding tax and is entitled to receive payments under
this Agreement without deduction for withholding of any United States federal
taxes. Each Lender (other than a Non-U.S. Lender) shall, on or before the date
on which it becomes a party to this Agreement, deliver to each of the Company
and the Administrative Agent two duly completed originals of United States IRS
Form W-9 (or any successor form) establishing that such Lender is a U.S. person
(within the meaning of Section 7701(a)(30) of the Code) and is not subject to
backup withholding. Each Lender further agrees to deliver to the Company and the
Administrative Agent from time to time a true and accurate certificate executed
in duplicate by a duly authorized officer of such Lender in a form satisfactory
to the Company and the Administrative Agent, before or promptly upon the
occurrence of any event requiring a change in the most recent certificate
previously delivered by it to the Company and the Administrative Agent pursuant
to this Section 2.14(E)(vi). Further, each Lender which delivers a form or
certificate pursuant to this Section 2.14(E)(vi) covenants and agrees to deliver
to the Company and the Administrative Agent within fifteen (15) days prior to
the expiration of such form, for so long as this Agreement is still in effect,
another such certificate and/or two (2) accurate and complete newly-signed
originals of the applicable form (or any successor form or forms required under
the Code or the applicable regulations promulgated thereunder). 

52

--------------------------------------------------------------------------------




     Each Lender shall promptly furnish to the Company and the Administrative
Agent such additional documents as may be reasonably required by the Company or
the Administrative Agent to establish any exemption from or reduction of any
Taxes or Other Taxes required to be deducted or withheld and which may be
obtained without undue unreimbursed expense to such Lender. Notwithstanding any
other provision of this Section 2.14(E), the Borrowers shall not be obligated to
gross up any payments to any Lender pursuant to Section 2.14(E)(i), or to
indemnify any Lender pursuant to Section 2.14(E)(iii), in respect of withholding
taxes to the extent imposed as a result of (x) the failure of such Lender to
deliver to the Company the form or forms and/or an Exemption Certificate, as
applicable to such Lender, pursuant to Section 2.14(E)(vi), (y) such form or
forms and/or Exemption Certificate or the information or certifications made
therein by the Lender being untrue or inaccurate on the date delivered in any
material respect or (z) the Lender designating a successor Lending Installation
at which it maintains its Loans which has the effect of causing such Lender to
become obligated for tax payments in excess of those in effect immediately prior
to such designation; provided, however, that the Borrowers shall be obligated to
gross up any payments to any such Lender pursuant to Section 2.14(E)(i), and to
indemnify any such Lender pursuant to Section 2.14(E)(iii), in respect of
withholding taxes if (i) any such failure to deliver a form or forms or an
Exemption Certificate or the failure of such form or forms or exemption
certificate to establish a complete exemption from withholding tax or inaccuracy
or untruth contained therein resulted from a change in any applicable statute,
treaty, regulation or other applicable law or any interpretation of any of the
foregoing occurring after the date such Lender became a party hereto, which
change rendered such Lender no longer legally entitled to deliver such form or
forms or Exemption Certificate or otherwise ineligible for a complete exemption
from withholding tax, or rendered the information or the certifications made in
such form or forms or Exemption Certificate untrue or inaccurate in any material
respect, (ii) the redesignation of the Lender’s Lending Installation was made at
the request of any Borrower or (iii) the obligation to gross up payments to any
such Lender pursuant to Section 2.14(E)(i), or to indemnify any such Lender
pursuant to Section 2.14(E)(iii), is with respect to a Purchaser that becomes a
Purchaser as a result of an assignment made at the request of any Borrower.

     (vii) Upon the request, and at the expense of, the Borrowers, each Lender
to which any Borrower is required to pay any additional amount pursuant to this
Section 2.14(E) shall reasonably afford the Company (on behalf of itself or the
Subsidiary Borrower) the opportunity to contest, and shall reasonably cooperate
with the Company in contesting, the imposition of any Tax giving rise to such
payment; provided, that (a) such Lender shall not be required to afford the
Company the opportunity to so contest unless the Company shall have confirmed in
writing to such Lender its obligation (or the obligation of the Subsidiary
Borrower) to pay such amounts pursuant to this Agreement; and (b) the Borrowers
shall reimburse such Lender for its attorneys’ and accountants’ fees and
disbursements incurred in so cooperating with the Company in contesting the
imposition of such Tax; provided, however, that notwithstanding the foregoing,
no Lender shall be required to afford the Company the opportunity to contest, or
cooperate with the Company in contesting, the imposition of any Taxes, if such
Lender in good faith determines that to do so would have an adverse effect on
it.

     (viii) If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (viii), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

53

--------------------------------------------------------------------------------




     (ix) Each Lender shall severally indemnify the Administrative Agent, within
thirty (30) days after demand therefor, for (i) any Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrowers have not
already indemnified the Administrative Agent for such Taxes or Other Taxes and
without limiting the obligation of the Borrowers to do so), (ii) any taxes,
levies, imposts, deductions, fees, assessments, charges, or withholdings
attributable to such Lender’s failure to comply with the provisions of Section
13.2(C) relating to the maintenance of a Participant Register and (iii) any
taxes, levies, imposts, deductions, fees, assessments, charges, or withholdings
that are excluded pursuant to Section 2.14(E) and that are attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such amounts were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (ix).

     (x) If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes or Other Taxes as to which it
has been indemnified pursuant to this Section 2.14(E) (including by the payment
of additional amounts), it shall pay to the indemnifying party an amount equal
to such refund (but only to the extent of indemnity payments made under this
Section with respect to the taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (x) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (x), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (x) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the indemnifying party or any other Person.

54

--------------------------------------------------------------------------------




     (xi) All consideration expressed to be payable under a Loan Document by any
Borrower to a Lender shall be deemed to be exclusive of any VAT or other sales
tax. If VAT or other sales tax is chargeable on any supply made by a Lender to
any Borrower in connection with a Loan Document, the applicable Borrower shall
pay to such Lender (in addition to and at the same time as paying the
consideration) an amount equal to the amount of the VAT or sales tax. Where a
Loan Document requires any Borrower to reimburse a Lender for any costs or
expenses, the applicable Borrower shall also at the same time pay and indemnify
such Lender against all VAT or other sales tax incurred by such Lender in
respect of the costs or expenses to the extent that such Lender reasonably
determines that neither it nor any other member of any group of which it is a
member for VAT or sales tax purposes is entitled to credit or repayment from the
relevant tax authority in respect of the VAT or sales tax.

     2.15. Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each Revolving Loan Lender of the applicable
Class of the contents of each notice to reduce the Revolving Loan Commitments of
such Class, each Borrowing/Election Notice (other than in respect of a Swing
Line Loan) for such Class and each repayment notice for such Class received by
it hereunder. The Administrative Agent will notify each Lender of the applicable
Class of the interest rate applicable to each Floating Rate Loan and
Eurocurrency Rate Loan and the Agreed Currency applicable to each Eurocurrency
Rate Loan promptly upon determination of such interest rate and Agreed Currency
and will give each Lender of the applicable Class prompt notice of each change
in the Alternate Base Rate.

     2.16. Lending Installations. Each Lender may book its Loans or Letters of
Credit at any Lending Installation selected by such Lender and may change its
Lending Installation from time to time. All terms of this Agreement shall apply
to any such Lending Installation. Each Lender may, by written or facsimile
notice to the Administrative Agent and the Company, designate a Lending
Installation through which Loans will be made by it and for whose account Loan
payments and/or payments of L/C Obligations are to be made.

     2.17. Non-Receipt of Funds by the Administrative Agent. Unless a Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (a)
in the case of a Lender, the proceeds of a Loan or (b) in the case of a
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or Borrower, as the case may be, has not in fact made such payment
to the Administrative Agent, the recipient of such payment shall, on demand by
the Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of payment by a Borrower, the interest rate
applicable to the relevant Loan.

55

--------------------------------------------------------------------------------




     2.18. Termination of Agreement. This Agreement shall be effective until (A)
all of the Obligations (other than contingent indemnity obligations) shall have
been fully paid and satisfied in cash, (B) all of the Revolving Loan Commitments
shall have been terminated in accordance with the terms of this Agreement and
(C) all of the Letters of Credit shall have expired, been canceled, terminated
or cash collateralized or otherwise supported in an amount and in a manner
satisfactory to the Administrative Agent and the Issuing Bank, all of the rights
and remedies under this Agreement and the other Loan Documents shall survive.

     2.19. Replacement of Certain Lenders. In the event a Lender (an “Affected
Lender”) shall have: (a) become a Defaulting Lender, (b) requested compensation
from the Borrowers under Sections 2.14(E), 4.1 or 4.2 to recover Taxes, Other
Taxes or other additional costs incurred by such Lender which are not being
incurred generally by the other Lenders, (c) delivered a notice pursuant to
Section 4.3 claiming that such Lender is unable to extend Eurocurrency Rate
Loans to the Borrowers for reasons not generally applicable to the other
Lenders, (d) has invoked Section 10.2, or (e) failed or refused to consent by
the relevant time to any amendment, waiver, supplement, restatement, discharge
or termination of any provision of this Agreement when requested by the Company
and the Administrative Agent and with respect to which (A) the consent of each
affected Lender is required under Section 9.3 and (B) each other affected Lender
has so consented then, in any such case, the Company or the Administrative Agent
may make written demand on such Affected Lender (with a copy to the
Administrative Agent in the case of a demand by the Company and a copy to the
Company in the case of a demand by the Administrative Agent) for the Affected
Lender to assign, and such Affected Lender shall use commercially reasonable
efforts to assign, pursuant to one or more duly executed Assignment Agreements
within five (5) Business Days after the date of such demand, at the cost and
expense of the Company, to one or more financial institutions that comply with
the provisions of Section 13.3(A) which the Company or the Administrative Agent,
as the case may be, shall have engaged for such purpose (a “Replacement
Lender”), all or any portion of such Affected Lender’s rights and obligations
under this Agreement and the other Loan Documents (including, without
limitation, all Loans owing to it and, in the case of any Revolving Loan Lender,
its Revolving Loan Commitment, all of its participation interests in existing
Letters of Credit (if any), and its obligation to participate in additional
Letters of Credit and Swing Line Loans hereunder (if any)) in accordance with
Section 13.3. The Administrative Agent agrees, upon the occurrence of such
events with respect to an Affected Lender and upon the written request of the
Company, to use its reasonable efforts to obtain the commitments from one or
more financial institutions to act as a Replacement Lender. The Administrative
Agent is authorized to execute one or more Assignment Agreements as
attorney-in-fact for any Affected Lender failing to execute and deliver the same
within five (5) Business Days after the date of such demand. Further, with
respect to such assignment, the Affected Lender shall have concurrently
received, in cash, all amounts due and owing to the Affected Lender hereunder or
under any other Loan Document, including, without limitation, the aggregate
outstanding principal amount of the Loans owed to such Lender, together with
accrued interest thereon through the date of such assignment, amounts payable
under Sections 2.14(E), 4.1, and 4.2 with respect to such Affected Lender and
compensation payable under Section 2.14(C) in the event of any replacement of
any Affected Lender under clause (b) (c), (d) or (e) of this Section 2.19;
provided that upon such Affected Lender’s replacement, such Affected Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14(E), 2.20, 2.21(B), 3.10, 4.1, 4.2, 4.4 and 10.7 (and
each other provision of this Agreement or the other Loan Documents whereby the
Company or any of its Subsidiaries agrees to reimburse or indemnify the
Lenders), as well as to any fees accrued for its account hereunder and not yet
paid, and shall continue to be obligated under Section 11.8 for such amounts,
obligations and liabilities as are due and payable up to and including (but not
after) the date such Affected Lender is replaced pursuant hereto.

56

--------------------------------------------------------------------------------




     2.20. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from a Borrower or a Lender, the
Swing Line Bank or the Issuing Bank hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s main office in New York, New
York on the Business Day preceding that on which the final, non-appealable
judgment is given. The obligations in respect of any sum due hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt of any
sum adjudged to be so due in such other currency by the party to whom such sum
is owed, such party may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due in the
specified currency, each party hereto obligated to pay any such sum shall, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, indemnify the party to whom such sum is owed
against such loss, and if the amount of the specified currency so purchased
exceeds the sum originally due in the specified currency (and in the case of any
Lender, any amounts shared with other Lenders as a result of allocations of such
excess as a disproportionate payment to such Lender under Section 12.2), the
party to whom such sum was owed shall remit such excess to the paying party.

     2.21. Market Disruption; Denomination of Amounts in Dollars; Dollar
Equivalent of Reimbursement Obligations. Market Disruption. Notwithstanding the
satisfaction of all conditions referred to in this Article II with respect to
any Advance in any Agreed Currency other than Dollars, if there shall occur on
or prior to the date of such Advance any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Company, the
Administrative Agent or the Required Lenders make it impracticable for the
Eurocurrency Rate Loans comprising such Advance to be denominated in such Agreed
Currency, then the Administrative Agent shall forthwith give notice thereof to
the Company and the Lenders, and such Eurocurrency Rate Loans shall not be
denominated in such currency but shall be made on such Borrowing Date in
Dollars, in an aggregate principal amount equal to the Dollar Amount of the
aggregate principal amount specified in the related Borrowing/Election Notice,
as Floating Rate Loans, unless the Company notifies the Administrative Agent at
least one (1) Business Day before such date that it elects not to borrow on such
date.

57

--------------------------------------------------------------------------------




     (B) Calculation of Amounts. Except as set forth below, all amounts
referenced in this Article II shall be calculated using the Dollar Amount
determined based upon the Equivalent Amount in effect as of the date of any
determination thereof; provided, however, that to the extent the Borrowers shall
be obligated hereunder to pay in Dollars any Advance denominated in a currency
other than Dollars, such amount shall be paid in Dollars using the Dollar Amount
of the Advance (calculated based upon the Equivalent Amount in effect on the
date of payment thereof). Notwithstanding anything herein to the contrary, in
connection with Obligations payable by the Borrowers, the full risk of currency
fluctuations shall be borne by the Borrowers and each Borrower agrees to
indemnify and hold harmless the Issuing Bank, the Administrative Agent and the
Lenders from and against any loss resulting from any borrowing denominated in
any Agreed Currency other than Dollars that is not repaid to the Lenders on the
date of such borrowing.

     2.22. Certain Provisions Applicable to Defaulting Lenders.

     (A) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

     (i) if any Swing Line Loans or L/C Obligations are outstanding or exist at
the time a 2017 Revolving Loan Lender is a Defaulting Lender then:

     (a) all or any part of the 2017 Revolving Pro Rata Share of the Swing Line
Loans and L/C Obligations of such Defaulting Lender shall be reallocated among
2017 Revolving Loan Lenders that are not Defaulting Lenders in accordance with
their respective 2017 Revolving Pro Rata Shares but only to the extent (A) the
sum of all such non-Defaulting Lenders’ 2017 Revolving Credit Obligations plus
such Defaulting Lender’s Swing Line Loans and L/C Obligations does not exceed
the total of all 2017 Revolving Loan Commitments of the 2017 Revolving Loan
Lenders that are not Defaulting Lenders, (B) each non-Defaulting Lender’s share
of the 2017 Revolving Credit Obligations does not exceed such non-Defaulting
Lender’s 2017 Revolving Loan Commitment and (C) no Default has occurred and is
continuing;

     (b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
2017 Revolving Pro Rata Share of such Swing Line Loans and (y) second, cash
collateralize such Defaulting Lender’s 2017 Revolving Pro Rata Share of L/C
Obligations (after giving effect to any partial reallocation pursuant to the
immediately preceding clause (a)) in accordance with the procedures set forth in
Section 3.11 for so long as such L/C Obligations are outstanding; and

     (ii) so long as any 2017 Revolving Loan Lender is a Defaulting Lender, the
Swing Line Bank shall not be required to fund any Swing Line Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit unless it is satisfied that the related exposure and such Defaulting
Lender’s then outstanding 2017 Revolving Pro Rata Share of the L/C Obligations
will be 100% covered by the 2017 Revolving Loan Commitments of the
non-Defaulting 2017 Revolving Loan Lenders and/or cash collateral will be
provided by the Company in accordance with this Section 2.22(A), and
participating interests in any such newly made Swing Line Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
2017 Revolving Loan Lenders in a manner consistent with Section 2.22(A)(i) (and
such Defaulting Lender shall not participate therein).

58

--------------------------------------------------------------------------------




(B) In addition to the foregoing, for so long as any Lender is a Defaulting
Lender:

     (i) commitment fees shall cease to accrue on the unfunded portion of the
Revolving Loan Commitment of such Defaulting Lender pursuant to Section 2.14(C);

     (ii) if such Defaulting Lender is a 2017 Revolving Loan Lender and if the
Company cash collateralizes such Defaulting Lender’s 2017 Revolving Pro Rata
Share of the L/C Obligations pursuant to Section 2.22(A), the Company shall not
be required to pay the L/C Fee to such Defaulting Lender pursuant to Section
3.8(A) during the period such Defaulting Lender’s 2017 Revolving Pro Rata Share
of the L/C Obligations are cash collateralized;

     (iii) if such Defaulting Lender is a 2017 Revolving Loan Lender and if the
L/C Obligations of the Defaulting Lenders are reallocated pursuant to clause
(A)(i)(a) above, then the fees payable to the 2017 Revolving Loan Lenders
pursuant to Section 3.8(A) and Section 2.14(C)(ii) shall be adjusted in
accordance with the respective 2017 Revolving Pro Rata Shares of the 2017
Revolving Loan Lenders that are not Defaulting Lenders; and

     (iv) if such Defaulting Lender is a 2017 Revolving Loan Lender and if such
Defaulting Lender’s 2017 Revolving Pro Rata Share of the L/C Obligations is
neither reallocated nor cash collateralized pursuant to Section 2.22(A), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all L/C Fees payable under Section 3.8(A) with respect to such
Defaulting Lender’s 2017 Revolving Pro Rata Share of the L/C Obligations shall
be payable to the Issuing Bank until such L/C Obligations are cash
collateralized.

          If (i) a Bankruptcy Event with respect to a Parent of any 2017
Revolving Loan Lender shall occur following the date hereof and for so long as
such event shall continue or (ii) the Swing Line Lender or the Issuing Bank has
a good faith belief that any 2017 Revolving Loan Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such 2017
Revolving Loan Lender commits to extend credit, the Swing Line Lender shall not
be required to fund any Swing Line Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Swing Line
Lender or the Issuing Bank, as the case may be, shall have entered into
arrangements with the Company or such 2017 Revolving Loan Lender, satisfactory
to the Swing Line Lender or the Issuing Bank, as the case may be, to defease any
risk to it in respect of such 2017 Revolving Loan Lender hereunder.

59

--------------------------------------------------------------------------------




          In the event that the Administrative Agent, the Company, the Swing
Line Lender and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then (i) to the extent such Lender is a 2017 Revolving Loan Lender, the
respective 2017 Revolving Pro Rata Shares of the Swing Line Loans and L/C
Obligations of the 2017 Revolving Loan Lenders shall be readjusted to reflect
the inclusion of such Lender’s 2017 Revolving Loan Commitment and (ii) on such
date such Lender shall purchase at par such of the Loans of the other Lenders of
the applicable Class (other than Swing Line Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its 2014 Revolving Pro Rata Share or 2017 Revolving Pro Rata
Share, as applicable.

     2.23. Incremental Facilities.

     (A) At any time, but not more than one (1) time in the case of raising
commitments for incremental term loans and not more than five (5) times during
the term of this Agreement in the case of an increase to the Aggregate 2017
Revolving Loan Commitment (unless, in either case, the Administrative Agent
agrees to an additional number in its sole discretion), and subject to the terms
and conditions of this Section 2.23, the Company may request (i) to raise
commitments for incremental term loans in order to accommodate an incremental
single-draw tranche of Term Loans (the “Incremental Term Loans”, and the term
loan commitments relating thereto, the “Incremental Term Loan Commitments”)
and/or (ii) an increase in the Aggregate 2017 Revolving Loan Commitment in order
to accommodate additional 2017 Revolving Loans (the “Incremental 2017 Revolving
Loans”, and the 2017 Revolving Loan Commitments relating thereto, the
“Incremental 2017 Revolving Loan Commitments”) (any such increase being referred
to herein as a “Commitment Increase”) without the consent of any Lender not
providing such Incremental Term Loan Commitments or Incremental 2017 Revolving
Loan Commitments, as the case may be; provided that, the aggregate amount of all
Incremental Term Loan Commitments and Incremental 2017 Revolving Loan
Commitments effected during the term of this Agreement shall not exceed
$100,000,000.

     (B) Each Commitment Increase shall be in a minimum amount of $10,000,000
and integral multiples of $1,000,000. For the avoidance of doubt, an Incremental
2017 Revolving Loan Commitment shall become a “2017 Revolving Loan Commitment”
(or in the case of an Incremental 2017 Revolving Loan Commitment to be provided
by an existing 2017 Revolving Loan Lender, an increase in such Lender’s 2017
Revolving Loan Commitment) under this Agreement, in any such case, pursuant to a
“Commitment and Acceptance” substantially in the form of Exhibit I (a
“Commitment and Acceptance”). Any request for a Commitment Increase shall be
made in a written notice (an “Increase Notice”) given to the Administrative
Agent and the Lenders by the Company not less than ten (10) Business Days prior
to the proposed effective date therefor, which Increase Notice shall specify the
type and amount of the proposed Commitment Increase and the proposed effective
date thereof. Commitment Increases may be provided by any existing Lender or by
any other bank or other financial institution (any such other bank or other
financial institution, a “Proposed New Lender”); provided that any Proposed New
Lender shall be reasonably acceptable to the Administrative Agent.

     (C) The terms and provisions of the Incremental 2017 Revolving Loans and
Incremental 2017 Revolving Loan Commitments shall be identical to (and in any
event no more favorable than) the terms and provisions of the 2017 Revolving
Loans and the 2017 Revolving Loan Commitments and the terms and provisions of
the 2017 Term Loans at such time. Any tranche of Incremental Term Loans (A)
shall be available to the Company in Dollars, (B) shall not mature earlier than
the 2017 Maturity Date or any later date to which the 2017 Maturity Date has
been extended at such time (but may have amortization prior to such date), and
(C) except as set forth in the preceding clause (B), shall be treated
substantially the same as (and in any event no more favorably than) the 2017
Revolving Loans and the 2017 Term Loans. Without limiting the foregoing, any
Incremental 2017 Revolving Loans and/or Incremental Term Loans shall bear
interest (and, to the extent applicable, Commitment Fees) at rates that are no
more favorable than the rate then applicable to the 2017 Revolving Loans and the
2017 Term Loans; it being understood and agreed that this Agreement shall be
amended as contemplated by Section 2.23(D)(iv) below to provide the then
existing 2017 Revolving Loan Lenders and/or 2017 Term Loan Lenders the benefit
of any more favorable rates (and, to the extent applicable, Commitment Fees)
payable to the Lenders of such Incremental 2017 Revolving Loans and/or
Incremental Term Loans.

60

--------------------------------------------------------------------------------




     (D) Without limiting the applicability of any conditions to Advances set
forth in this Agreement, the effectiveness of any Commitment Increase shall be
subject to the following conditions precedent:

     (i) Both as of the proposed effective date of the applicable Increase
Notice and as of the date of such Commitment Increase, (i) all representations
and warranties under Article VI and in the other Loan Documents shall be true
and correct in all material respects as though made on such date (unless such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be true and correct in all material respects
as of such date), (ii) no event shall have occurred and then be continuing which
constitutes a Default or Unmatured Default and (iii) the Company shall have
furnished a certificate of a Designated Financial Officer demonstrating pro
forma compliance with the Priority Debt Ratio under Section 7.4(A) as of the
last day of the Company’s most recently completed fiscal quarter for which
financial statements are publicly available, which pro forma compliance shall be
determined based on the ratio of (i) Priority Debt as of the date of such
Commitment Increase (after giving effect thereto and the making of Term Loans
and Revolving Loans (if any) in connection therewith) to (ii) EBITDA for the
four consecutive fiscal quarters then ended on the last day of such fiscal
quarter;

     (ii) the Borrowers, the Administrative Agent and each Proposed New Lender
or Lender that shall have agreed to provide an “Incremental Term Loan
Commitment” or “Incremental 2017 Revolving Loan Commitment” in support of such
Commitment Increase shall have executed and delivered a Commitment and
Acceptance;

     (iii) counsel for the Borrowers and the Subsidiary Guarantors shall have
provided to the Administrative Agent supplemental opinions in form and substance
reasonably satisfactory to the Administrative Agent;

     (iv) the Borrowers, the Subsidiary Guarantors and the Proposed New Lenders
shall otherwise have executed and delivered such other instruments and documents
as the Administrative Agent shall have reasonably requested in connection with
such increase (including an amendment to this Agreement and, as appropriate, the
other Loan Documents, executed by the Company, each Lender agreeing to provide
such Commitment Increase, if any, each Proposed New Lender, if any, and the
Administrative Agent, which amendment or amendments may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect such increase in accordance with this Section
2.23 or to provide for the integration of the Incremental Term Loans or
Incremental 2017 Revolving Loans, as the case may be, including, without
limitation, to specify terms applicable to the Incremental Term Loans not
provided for in this Agreement or to make conforming changes to the terms of the
2017 Revolving Loans and the 2017 Term Loans as required by Section 2.23(C)
above), and each Loan Party shall have reaffirmed the Obligations and its
respective obligations, and the Liens granted, under the Loan Documents; and

61

--------------------------------------------------------------------------------




(v) in the case of an Incremental 2017 Revolving Loan Commitment, the
Administrative Agent shall have administered the assignment and reallocation of
the Revolving Loans, L/C Interests and any obligation to participate in Letters
of Credit and Swing Line Loans on the effective date of such increase ratably
among the 2017 Revolving Loan Lenders (including new Lenders) after giving
effect to such increase; provided, that the Borrowers hereby agree to compensate
the Revolving Loan Lenders for all losses, expenses and liabilities incurred by
any Revolving Loan Lender in connection with the sale or assignment of any
Eurocurrency Rate Loan resulting from such reallocation on the terms and in the
manner set forth in Section 4.4.

Upon satisfaction of the conditions precedent to any Commitment Increase, the
Administrative Agent shall promptly advise the Company and each Lender of the
effective date thereof. Upon any such effective date that is supported by a
Proposed New Lender, such Proposed New Lender shall become a party to this
Agreement as a Lender and shall have the rights and obligations of a Lender
hereunder. Nothing contained herein shall constitute, or otherwise be deemed to
be, a commitment on the part of any Lender to participate in any Commitment
Increase or make additional Loans in connection therewith.

     2.24. Future Extensions of Maturity. Notwithstanding anything herein to the
contrary (including, without limitation Section 9.3), in the event of a future
amendment to extend the maturity date of any Revolving Loan Commitments or Term
Loans, the Company shall be permitted to reduce the Revolving Loan Commitments
and repay the Revolving Loans and Term Loans of those Lenders who consent to
such an extension in a greater proportion than those Lenders who do not so
consent, and the Company and the Administrative Agent shall be authorized to
amend this document in a manner that the Administrative Agent believes is
necessary to reflect, or provide for the integration of, such an extension and
reduction and shall submit such an amended document to those extending Lenders
for their approvals and signatures.

62

--------------------------------------------------------------------------------




ARTICLE III: THE LETTER OF CREDIT FACILITY

     3.1. Obligation to Issue Letters of Credit. Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Borrowers herein set forth, the Issuing Bank
hereby agrees to issue for the account of the Borrowers through the Issuing
Bank’s branches as it and the Borrowers may jointly agree, one or more Letters
of Credit denominated in any Agreed Currency in accordance with this Article III
from time to time during the period commencing on the Restatement Effective Date
and ending on the date five (5) Business Days immediately preceding the 2017
Revolving Loan Termination Date (but subject to Section 3.3 below).

     3.2. Transitional Letters of Credit. Schedule 3.2 contains a schedule of
certain letters of credit issued for the account of the Company prior to the
Restatement Effective Date. Subject to the satisfaction of the applicable
conditions contained in Article V, from and after the Restatement Effective Date
such letters of credit shall be deemed to be Letters of Credit issued pursuant
to this Article III for all purposes hereunder (each such Letter of Credit, a
“Transitional Letter of Credit”). For purposes of clarification, each term or
provision applicable to the issuance of a Letter of Credit (including conditions
applicable thereto) shall be deemed to include the deemed issuance of the
Transitional Letters of Credit on the Restatement Effective Date.

     3.3. Types and Amounts. The Issuing Bank shall not have any obligation to,
and the Issuing Bank shall not:

     (A) issue any Letter of Credit if on the date of issuance (or amendment),
before or after giving effect to the Letter of Credit requested hereunder, (i)
except as permitted by Section 2.4(B), the Dollar Amount of the 2017 Revolving
Credit Obligations at such time would exceed the Aggregate 2017 Revolving Loan
Commitment at such time, (ii) the Dollar Amount of the 2017 Revolving Credit
Obligations denominated in Agreed Currencies other than Dollars at such time
would exceed the Foreign Currency Sublimit, (iii) the aggregate L/C Obligations
would exceed $100,000,000 or (iv) the Facility Obligations Amount would exceed
the Collateral Value Amount; or

     (B) issue any Letter of Credit which has an expiration date later than the
date which is the earlier of (x) one (1) year after the date of issuance thereof
or (y) five (5) Business Days immediately preceding the 2017 Revolving Loan
Termination Date; provided, that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which in no
event shall extend beyond the date referred to in clause (y) above).

     3.4. Conditions.

     (A) In addition to being subject to the satisfaction of the applicable
conditions contained in Article V, the obligation of the Issuing Bank to issue
any Letter of Credit is subject to the satisfaction in full of the following
conditions:

     (i) the Company (on behalf of itself or the Subsidiary Borrower) shall have
delivered to the Issuing Bank (with a copy to the Administrative Agent) at such
times and in such manner as the Issuing Bank may reasonably prescribe, a request
for issuance of such Letter of Credit in substantially the form of Exhibit C
hereto (a “Request For Letter of Credit”), and the Company and, if applicable,
the Subsidiary Borrower shall have delivered duly executed applications for such
Letter of Credit and such other documents, instructions and agreements as may be
required pursuant to the terms thereof (all such applications, documents,
instructions, and agreements being referred to herein as the “L/C Documents”),
and the proposed Letter of Credit shall be reasonably satisfactory to the
Issuing Bank as to form and content; and

63

--------------------------------------------------------------------------------




     (ii) as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit and no law, rule or
regulation applicable to the Issuing Bank and no request or directive (whether
or not having the force of law) from a Governmental Authority with jurisdiction
over the Issuing Bank shall prohibit or request that the Issuing Bank refrain
from the issuance of Letters of Credit generally or the issuance of that Letter
of Credit.

     (B) In the event of any conflict between the terms of this Agreement and
the terms of any application for a Letter of Credit, the terms of this Agreement
shall control.

     3.5. Procedure for Issuance of Letters of Credit. Subject to the terms and
conditions of this Article III and provided that the applicable conditions set
forth in Article V hereof have been satisfied, the Issuing Bank shall, on the
requested date, issue a Letter of Credit on behalf of the applicable Borrower in
accordance with the Issuing Bank’s usual and customary business practices and,
in this connection, the Issuing Bank may assume that the applicable conditions
set forth in Article V hereof have been satisfied unless it shall have received
notice to the contrary from the Administrative Agent or a Revolving Loan Lender
or has knowledge that the applicable conditions have not been met.

     (B) The Issuing Bank shall give the Administrative Agent written or
facsimile notice, or telephonic notice confirmed promptly thereafter in writing,
of the issuance of a Letter of Credit; provided, however, that the failure to
provide such notice shall not result in any liability on the part of the Issuing
Bank.

     (C) The Issuing Bank shall not extend or amend any Letter of Credit unless
the requirements of Sections 3.3, 3.4 and 3.5 are met as though a new Letter of
Credit was being requested and issued.

     3.6. Letter of Credit Participation. On the date of this Agreement with
respect to the Transitional Letters of Credit and immediately upon the issuance
of each other Letter of Credit hereunder, each 2017 Revolving Loan Lender shall
be deemed to have automatically, irrevocably and unconditionally purchased and
received from the Issuing Bank an undivided interest and participation in and to
such Letter of Credit, the obligations of the applicable Borrower in respect
thereof and the liability of the Issuing Bank thereunder (collectively, an “L/C
Interest”) in an amount equal to the amount available for drawing under such
Letter of Credit multiplied by such 2017 Revolving Loan Lender’s 2017 Revolving
Pro Rata Share. The Issuing Bank will notify each 2017 Revolving Loan Lender
promptly upon presentation to it of an L/C Draft or upon any other draw under a
Letter of Credit. On or before the Business Day on which the Issuing Bank makes
payment of each such L/C Draft or, in the case of any other draw on a Letter of
Credit, on demand by the Administrative Agent or the Issuing Bank, each 2017
Revolving Loan Lender shall make payment to the Administrative Agent, for the
account of the Issuing Bank, in immediately available funds in the applicable
Agreed Currency in an amount equal to such 2017 Revolving Loan Lender’s 2017
Revolving Pro Rata Share of the amount of such payment or draw. The obligation
of each 2017 Revolving Loan Lender to reimburse the Issuing Bank under this
Section 3.6 shall be unconditional, continuing, irrevocable and absolute. In the
event that any 2017 Revolving Loan Lender fails to make payment to the
Administrative Agent of any amount due under this Section 3.6, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such 2017 Revolving
Loan Lender hereunder until the Administrative Agent receives such payment from
such 2017 Revolving Loan Lender or such obligation is otherwise fully satisfied;
provided, however, that nothing contained in this sentence shall relieve such
2017 Revolving Loan Lender of its obligation to reimburse the Issuing Bank for
such amount in accordance with this Section 3.6. For the avoidance of doubt, no
2014 Revolving Loan Lender shall have any obligations under this Section 3.6.

64

--------------------------------------------------------------------------------




     3.7. Reimbursement Obligation. Each Borrower agrees unconditionally,
irrevocably and absolutely to pay immediately to the Issuing Bank or, if
applicable, the Administrative Agent, for the account of the 2017 Revolving Loan
Lenders, the amount of each advance drawn under or pursuant to a Letter of
Credit issued on behalf of such Borrower or an L/C Draft related thereto (such
obligation of such Borrower to reimburse the Issuing Bank or the Administrative
Agent for an advance made under a Letter of Credit or L/C Draft being
hereinafter referred to as a “Reimbursement Obligation” with respect to such
Letter of Credit or L/C Draft), each such reimbursement to be made by such
Borrower no later than the Business Day on which the Issuing Bank makes payment
of each such L/C Draft or, if such Borrower shall have received notice of a
Reimbursement Obligation later than 10:00 a.m. (New York time) on any Business
Day or on a day which is not a Business Day, no later than 10:00 a.m. (New York
time) on the immediately following Business Day or, in the case of any other
draw on a Letter of Credit, the date specified in the demand of the Issuing
Bank. If any Borrower at any time fails to repay a Reimbursement Obligation
pursuant to this Section 3.7, such Borrower shall be deemed to have elected to
borrow 2017 Revolving Loans from the 2017 Revolving Loan Lenders, as of the date
of the advance giving rise to the Reimbursement Obligation, in an aggregate
amount equal to (and in the same Agreed Currency as) the unpaid Reimbursement
Obligation. Such 2017 Revolving Loans shall be made as of the date of the
payment giving rise to such Reimbursement Obligation, automatically, without
notice and without any requirement to satisfy the conditions precedent otherwise
applicable to the making of 2017 Revolving Loans. 2017 Revolving Loans made
pursuant to this Section 3.7, if made in Dollars, shall initially be Floating
Rate Advances and thereafter may be continued as Floating Rate Advances or
converted into Eurocurrency Rate Advances in the manner provided in Section 2.9
and subject to the other conditions and limitations therein set forth and set
forth in Article II and in the definition of Interest Period. 2017 Revolving
Loans made pursuant to this Section 3.7, if made in an Agreed Currency other
than Dollars, shall initially be Eurocurrency Rate Advances having an Interest
Period selected by the Administrative Agent and thereafter shall be subject to
Section 2.9 and the other conditions and limitations therein set forth and set
forth in Article II and in the definition of Interest Period. If, for any
reason, the Company fails to repay a Reimbursement Obligation on the day such
Reimbursement Obligation arises and, for any reason, the 2017 Revolving Loan
Lenders are unable to make or have no obligation to make 2017 Revolving Loans,
then such Reimbursement Obligation shall bear interest from and after such day,
until paid in full, at the interest rate applicable to a Floating Rate Advance
consisting of 2017 Revolving Loans plus two percent (2.0%) per annum.

65

--------------------------------------------------------------------------------




     3.8. Letter of Credit Fees. Except as provided in Section 2.22(B), the
Company agrees to pay:

     (A) quarterly on each Payment Date, in arrears, to the Administrative Agent
for the benefit of the 2017 Revolving Loan Lenders a letter of credit fee (the
“LC Fee”) at a rate per annum equal to the Applicable L/C Fee Percentage on each
2017 Revolving Loan Lender’s 2017 Revolving Pro Rata Share of the average daily
outstanding Dollar Amount available for drawing under each Letter of Credit
during the calendar quarter ending on such Payment Date;

     (B) to the Issuing Bank with respect to each Letter of Credit, a fronting
fee in an amount (and payable at such times) as shall be agreed upon between the
Company and the Issuing Bank with respect to such Letter of Credit; and

     (C) to the Issuing Bank, its standard fees and commissions with respect to
the issuance, amendment, cancellation, negotiation, transfer, presentment,
renewal or extension of Letters of Credit or the processing of drawings
thereunder which are charged to its other similarly situated customers, payable
within ten (10) days after demand therefor.

     3.9. Issuing Bank Reporting Requirements. In addition to the notices
required by Section 3.5(B), the Issuing Bank shall provide to the Administrative
Agent, no later than the tenth (10th) Business Day following the last day of
each month, and otherwise upon the Administrative Agent’s request, schedules, in
form and substance reasonably satisfactory to the Administrative Agent, showing
the date of issue, account party, Agreed Currency and amount in such Agreed
Currency, expiration date and the reference number of each Letter of Credit
outstanding at any time during such month and the aggregate amount payable by
the Company during such month. In addition, upon the request of the
Administrative Agent, the Issuing Bank shall furnish to the Administrative Agent
copies of any Letter of Credit and any application for or reimbursement
agreement with respect to a Letter of Credit to which the Issuing Bank is party
and such other documentation as may reasonably be requested by the
Administrative Agent. Upon the request of any 2017 Revolving Loan Lender, the
Administrative Agent will provide to such Lender information concerning such
Letters of Credit.

66

--------------------------------------------------------------------------------




     3.10. Indemnification; Exoneration. In addition to amounts payable as
elsewhere provided in this Article III, each Borrower hereby agrees to protect,
indemnify, pay and save harmless the Administrative Agent, the Issuing Bank and
each Lender from and against any and all liabilities and costs which the
Administrative Agent, the Issuing Bank or such Lender may incur or be subject to
as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit other than, in the case of the Issuing Bank, to the extent resulting from
its gross negligence or willful misconduct, or (ii) the failure of the Issuing
Bank to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto Governmental Authority (all such acts or omissions herein called
“Governmental Acts”).

     (B) As among the Borrowers, the Lenders, the Administrative Agent and the
Issuing Bank, the Borrowers assume all risks of the acts and omissions of, or
misuse of such Letter of Credit by, the beneficiary of any Letter of Credit. In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit applications and Letter of Credit reimbursement agreements
executed by any Borrower at the time of request for any Letter of Credit,
neither the Administrative Agent, the Issuing Bank nor any Lender shall be
responsible (in the absence of gross negligence or willful misconduct in
connection therewith): (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of a Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason; (iii) for failure
of the beneficiary of a Letter of Credit to comply duly with conditions required
in order to draw upon such Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, facsimile, electronic transmission or otherwise; (v)
for errors in interpretation of technical trade terms; (vi) for any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Administrative Agent, the Issuing Bank and
the Lenders, including, without limitation, any Governmental Acts. None of the
above shall affect, impair, or prevent the vesting of the Issuing Bank’s rights
or powers under this Section 3.10.

     (C) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, put the Issuing Bank, the Administrative Agent or any Lender under
any resulting liability to any Borrower or relieve any Borrower of any of its
obligations hereunder to any such Person.

     (D) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section 3.10 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.

67

--------------------------------------------------------------------------------




     3.11. Collateral Account.

     (A) Each Borrower agrees that the Company will, on behalf of itself and the
Subsidiary Borrower, upon the request of the Administrative Agent or the
Required Lenders and until the final expiration date of any Letter of Credit and
thereafter as long as any amount is payable to the Issuing Bank or the 2017
Revolving Loan Lenders in respect of any Letter of Credit, maintain one or more
special collateral accounts pursuant to arrangements satisfactory to the
Administrative Agent (all such accounts, collectively, the “L/C Collateral
Account”) at the Administrative Agent’s office at the address specified pursuant
to Article XIV, in the name of the Company but under the sole dominion and
control of the Administrative Agent, for the benefit of the Holders of Secured
Obligations, and in which no Borrower shall have any interest other than as set
forth in Section 9.1. Each Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Holders of
Secured Obligations, a security interest in all of such Borrower’s right, title
and interest in and to all funds which may from time to time be on deposit in
the L/C Collateral Account to secure the prompt and complete payment and
performance of the Obligations. The Administrative Agent will invest any funds
on deposit from time to time in the L/C Collateral Account in certificates of
deposit of JPMCB having a maturity not exceeding 30 days. Nothing in this
Section 3.11(A) shall either obligate the Administrative Agent to require any
Borrower to deposit any funds in the L/C Collateral Account or limit the right
of the Administrative Agent to release any funds held in the L/C Collateral
Account in each case other than as required by Section 2.4(B) or 9.1 or this
Section 3.11.

     (B) The Administrative Agent may at any time or from time to time after any
funds are deposited in the L/C Collateral Account (whether pursuant to Section
2.4(B), 2.22(A) or 9.1 or any other provision of this Agreement or any other
Loan Document) and after the occurrence and during the continuance of a Default,
apply such funds to the payment of the Secured Obligations and any other amounts
as shall from time to time have become due and payable by the Borrowers to the
Administrative Agent, the Lenders or the Issuing Bank under the Loan Documents.

     (C) After all of the Secured Obligations have been indefeasibly paid in
full and the Aggregate 2017 Revolving Loan Commitment has been terminated, any
funds remaining in the L/C Collateral Account shall be returned by the
Administrative Agent to the Borrowers or paid to whomever may be legally
entitled thereto at such time.

     3.12. Rights as a Lender. In its capacity as a Lender, the Issuing Bank
shall have the same rights and obligations as any other Lender.

ARTICLE IV: CHANGE IN CIRCUMSTANCES

     4.1. Yield Protection. If any Change in Law:

     (A) subjects the Administrative Agent or any Lender to any taxes, imposts,
deductions, fees, assessments, charges, or withholdings (other than (i) Taxes,
(ii) items described in clauses (A) and (C) of the definition of Excluded Taxes,
(iii) Connection Income Taxes and (iv) Other Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

68

--------------------------------------------------------------------------------




     (B) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurocurrency Rate Loans)
with respect to its Revolving Loan Commitment, Loans, L/C Interests or the
Letters of Credit, or

     (C) imposes any other condition (other than taxes) the result of which is
to increase the cost to any Lender or any applicable Lending Installation of
making, funding or maintaining its Revolving Loan Commitment, the Loans, the L/C
Interests or the Letters of Credit or reduces any amount receivable by any
Lender or any applicable Lending Installation in connection with Loans or
Letters of Credit, or requires any Lender or any applicable Lending Installation
to make any payment calculated by reference to the amount of its Revolving Loan
Commitment, Loans or the L/C Interests held or interest received by it or by
reference to the Letters of Credit, by an amount deemed material by such Lender;

and the result of any of the foregoing is to increase the cost to the
Administrative Agent or that Lender of making, renewing or maintaining its
Revolving Loan Commitment, Loans, L/C Interests or Letters of Credit, or to
reduce any amount received under this Agreement, then, within fifteen (15) days
after receipt by the Company of written demand by the Administrative Agent or
such Lender, pursuant to Section 4.5, the Company shall pay the Administrative
Agent or such Lender that portion of such increased expense incurred or
reduction in an amount received which the Administrative Agent or such Lender
determines is attributable to making, funding and maintaining its Loans, L/C
Interests, Letters of Credit and its Revolving Loan Commitment.

     4.2. Changes in Capital Adequacy Regulations. If any Lender determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, its Loans, its L/C Interests, the Letters of Credit or its obligation
to make Loans hereunder, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then, within
fifteen (15) days after receipt by the Company of written demand by such Lender
pursuant to Section 4.5, the Company shall pay such Lender the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital or liquidity which such Lender determines is attributable to
this Agreement, its Loans, its L/C Interests, the Letters of Credit or its
obligation to make Loans hereunder.

     4.3. Availability of Types of Advances. If (i) any Lender determines that
maintenance of its Eurocurrency Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law or (ii) the Required Lenders determine that (x) deposits
of a type, currency or maturity appropriate to match fund Eurocurrency Rate
Loans are not available or (y) the interest rate applicable to Eurocurrency Rate
Loans does not accurately reflect the cost of making or maintaining such an
Advance, then the Administrative Agent shall suspend the availability of the
affected Type of Advance and require any Advances of the affected Type to be
repaid or converted into another Type at the end of the Interest Period for the
affected Loans.

69

--------------------------------------------------------------------------------




     4.4. Funding Indemnification. If any payment of principal on a Eurocurrency
Rate Loan occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment, or otherwise, or a
Eurocurrency Rate Loan is not made or continued, or a Floating Rate Advance is
not converted into a Eurocurrency Rate Advance, in any such case, on the date
specified by any Borrower for any reason other than default by the Lenders, or a
Eurocurrency Rate Advance is not prepaid on the date specified by the Company or
any other Borrower for any reason, the Company shall indemnify each Lender for
any loss or cost incurred by it resulting therefrom, including, without
limitation, any loss or cost in liquidating or employing deposits acquired to
fund or maintain the Eurocurrency Rate Loan.

     4.5. Lender Statements; Survival of Indemnity. If reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Rate Loans to reduce any liability of the Borrowers to such Lender
under Sections 4.1 and 4.2 or to avoid the unavailability of a Type of Advance
under Section 4.3, so long as such designation is not materially
disadvantageous, in the judgment of the Lender, to such Lender. Any demand for
compensation pursuant to Section 2.14(E) or this Article IV shall be in writing
and shall state the amount due, if any, under Section 2.14(E), 4.1, 4.2 or 4.4
and shall set forth in reasonable detail the calculations upon which the
Administrative Agent or the applicable Lender determined such amount and shall
be final, conclusive and binding on the Borrowers in the absence of manifest
error. Determination of amounts payable under such Sections in connection with a
Eurocurrency Rate Loan shall be calculated as though each Lender funded its
Eurocurrency Rate Loan through the purchase of a deposit of the type, currency
and maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. The obligations of the Borrowers under Sections 2.14(E), 4.1, 4.2 or 4.4
shall survive payment of the Obligations and termination of this Agreement.

ARTICLE V: CONDITIONS PRECEDENT

     5.1. Effectiveness. The effectiveness of the amendment and restatement of
the Existing Credit Agreement in the form of this Agreement is subject to the
satisfaction of the conditions precedent set forth in Section 4 of the Amendment
and Restatement Agreement.

     5.2. Each Advance and Letter of Credit. The Lenders shall not be required
to make, convert or continue any Advance or issue, amend, renew or extend any
Letter of Credit, unless on the applicable Credit Extension Date, both before
and after giving effect to such Advance, conversion, continuation or Letter of
Credit event:

     (A) There exists no Default or Unmatured Default;

70

--------------------------------------------------------------------------------




     (B) The representations and warranties contained in Article VI are true and
correct in all material respects as of such Credit Extension Date (unless such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be true and correct in all material respects
as of such date).

     (C) (i) The Dollar Amount of the Revolving Credit Obligations does not, and
after making such proposed Advance or issuing, extending, renewing or amending
such Letter of Credit would not, exceed the Aggregate Revolving Loan Commitment,
(ii) the amount of the 2014 Revolving Credit Obligations does not, and after
making such proposed Advance would not, exceed the Aggregate 2014 Revolving Loan
Commitment, (iii) the Dollar Amount of the 2017 Revolving Credit Obligations
does not, and after making such proposed Advance or issuing, extending, renewing
or amending such Letter of Credit would not, exceed the Aggregate 2017 Revolving
Loan Commitment, and (iv) the Dollar Amount of the 2017 Revolving Credit
Obligations denominated in Agreed Currencies other than Dollars does not, and
after making such proposed Advance or issuing, extending, renewing or amending
such Letter of Credit would not, exceed the Foreign Currency Sublimit.

     (D) The Facility Obligations Amount does not, and after making such
proposed Advance or issuing such Letter of Credit would not, exceed the
Collateral Value Amount.

     (E) In the case of any Advance the proceeds of which shall be used to
repay, repurchase, retire, redeem or defease any Senior Notes, the Company shall
have furnished a certificate of a Designated Financial Officer demonstrating pro
forma compliance with the Priority Debt Ratio under Section 7.4(A) as of the
last day of the Company’s most recently completed fiscal quarter for which
financial statements are publicly available, which pro forma compliance shall be
determined based on the ratio of (i) Priority Debt as of the date of such
Advance (and after giving effect to such Advance) to (ii) EBITDA for the four
consecutive fiscal quarters then ended on the last day of such fiscal quarter.

Each Borrowing/Election Notice with respect to each such Advance and the letter
of credit application with respect to each Letter of Credit shall constitute a
representation and warranty by the Company that the conditions contained in
Sections 5.2(A), (B), (C), (D) and, if applicable, (E) have been satisfied.

ARTICLE VI: REPRESENTATIONS AND WARRANTIES

          In order to induce the Administrative Agent and the Lenders to enter
into this Agreement and to make the Loans and the other financial accommodations
to the Borrowers and to issue the Letters of Credit described herein, the
Company represents and warrants as follows with respect to itself and its
Subsidiaries (and the Subsidiary Borrower shall also be deemed to make each
representation and warranty to the extent it relates to the Subsidiary Borrower
and its Subsidiaries) to each Lender and the Administrative Agent as of the
Restatement Effective Date, giving effect to the consummation of the
transactions contemplated by the Loan Documents on the Restatement Effective
Date, and thereafter on each date as required by Section 5.2:

     6.1. Corporate Existence and Standing. Each of the Company and its
Subsidiaries is a corporation, partnership, limited liability company or other
organization duly incorporated or organized, validly existing and in good
standing (to the extent such concept is applicable to such entity) under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted and where the failure to be in good standing or authorized to conduct
business would have a Material Adverse Effect.

71

--------------------------------------------------------------------------------




     6.2. Authorization, Validity and Enforceability. Each Borrower and each
Subsidiary Guarantor has the corporate or other power and authority and legal
right to execute and deliver the Loan Documents to which it is a party and to
perform its obligations thereunder. The execution and delivery by each Borrower
and each Subsidiary Guarantor of the Loan Documents to which it is a party and
the performance of its obligations thereunder have been duly authorized by
proper corporate, partnership or limited liability company proceedings (or
analogous acts in the case of any Foreign Subsidiary), and the Loan Documents to
which it is a party constitute legal, valid and binding obligations of such
Person enforceable against such Person in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

     6.3. No Conflict; Consent. Neither the execution and delivery by the
Borrowers and the Subsidiary Guarantors of the Loan Documents, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Company or any of its
Subsidiaries or the Company’s or any Subsidiary’s articles of incorporation or
by-laws or comparable constitutive documents or the provisions of any indenture,
instrument or agreement to which the Company or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in the creation or imposition of
any Lien (other than any Lien permitted by Section 7.3(F)) in, of or on the
Property of the Company or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement, except for any such violation, conflict or
default as would not reasonably be expected to have a Material Adverse Effect.
No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any Governmental
Authority, or any other third party, is required to authorize, or is required in
connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, any of the Loan Documents.

     6.4. Financial Statements. The September 30, 2011 audited annual
consolidated financial statements of the Company and its Subsidiaries heretofore
delivered to the Lenders were prepared in accordance with generally accepted
accounting principles in effect in the United States of America on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of the Company and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended. The
historical financial information regarding the Company and its Subsidiaries
heretofore delivered to the Lenders fairly presents the consolidated financial
condition of the Company and its Subsidiaries at September 30, 2009, September
30, 2010, September 30, 2011, and December 31, 2011 in accordance with generally
accepted accounting principles as in effect in the United States of America on
such dates.

72

--------------------------------------------------------------------------------




     6.5. Material Adverse Change. Since September 30, 2011, there has been no
change in the business, condition (financial or otherwise), operations,
performance or Properties of the Company and its Subsidiaries, as reflected in
the audited annual consolidated financial statements of the Company and its
Subsidiaries for the fiscal year ended on such date described in Section 6.4,
which has had or could reasonably be expected to have a Material Adverse Effect.

     6.6. Taxes. The Company and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due by the Company or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
and such failures to file or pay, if any, as would not reasonably be expected to
have a Material Adverse Effect. No tax liens have been filed and no claims are
being asserted with respect to any such taxes, other than as permitted by
Section 7.3(F)(ii). The charges, accruals and reserves on the books of the
Company and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.

     6.7. Litigation and Contingent Obligations. Except as set forth on Schedule
6.7 hereto, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending, or, to the knowledge of any of their officers,
threatened against or affecting the Company or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of the Loans or Advances. Other than any
liability incident to such litigation, arbitration or proceedings, the Company
and its Subsidiaries have no material Contingent Obligations not provided for or
disclosed in the financial statements referred to in Section 6.4.

     6.8. Subsidiaries. Schedule 6.8 hereto contains an accurate list of all
Subsidiaries of the Company existing on the Restatement Effective Date, setting
forth their respective jurisdictions of incorporation and the percentage of
their respective Capital Stock owned by the Company or other Subsidiaries. All
of the issued and outstanding shares of Capital Stock of such Subsidiaries have
been duly authorized and issued and are fully paid and non-assessable.

     6.9. ERISA; Foreign Plans; Multiemployer Plans. Each Plan and each Foreign
Plan complies with all applicable requirements of law and regulations and the
provisions of the Plan documents except for a failure to comply which would not
result in a material liability. No Benefit Plan has failed to satisfy the
“minimum funding standard” (as defined in Section 412 of the Code or Section 302
of ERISA), whether or not waived. Neither the Company nor any member of the
Controlled Group has failed to make a required minimum contribution or, if
applicable, a required installment, in either case, under Section 430(j) of the
Code and of a material amount on or before the due date for such contribution or
installment. Neither the Company nor any member of the Controlled Group has
taken or failed to take any action which would constitute or result in a
Termination Event which could reasonably be expected to subject the Company or a
Controlled Group member to a material liability. Neither the Company nor any
member of the Controlled Group has incurred any material liability to the PBGC
which remains outstanding other than for the payment of premiums. For purposes
of this Section 6.9, “material” means any amount, noncompliance or other basis
for liability which, individually or in the aggregate with each other basis for
liability under this Section 6.9, could reasonably be expected to subject the
Company to liability having a Material Adverse Effect.

73

--------------------------------------------------------------------------------




     6.10. Accuracy of Information. No written information, exhibit or report
furnished by the Company or any of its Subsidiaries to the Agents or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents, contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which they were made; provided,
that, with respect to the projected financial information regarding the Company
and its Subsidiaries heretofore delivered to the Lenders in connection with the
closing on the Restatement Effective Date, the Company represents that only such
information is based on estimates and assumptions considered reasonable by the
Company’s management and the best information available to the Company’s
management at the time such projected financial information was provided, and
uses information consistent with the plans of the Company, it being understood
that such financial information is subject to significant uncertainties and
contingencies, many of which are beyond the control of the Company and no
assurances can be given that the projected results will be realized.

     6.11. Regulation U. Neither the Company nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate of, buying or
carrying Margin Stock.

     6.12. Material Agreements. Neither the Company nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (a) any agreement to which it is a party, which default
could reasonably be expected have a Material Adverse Effect or (b) any agreement
or instrument evidencing or governing Material Indebtedness.

     6.13. Compliance With Laws. The Company and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property if failure to comply therewith could reasonably be
expected to have a Material Adverse Effect.

     6.14. Plan Assets; Prohibited Transactions. None of the Borrowers is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. §
2510.3-101, as modified by Section 3(42) of ERISA, of an employee benefit plan
(as defined in Section 3(3) of ERISA) which is subject to Title I of ERISA or
any plan (within the meaning of Section 4975 of the Code). The Company and its
Subsidiaries have not engaged in any prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code which could reasonably be
expected to result in liability, individually or in the aggregate, having a
Material Adverse Effect; and neither the execution of this Agreement nor the
making of Loans (assuming that the Lenders do not fund any of the Loans with any
“plan assets” as defined under ERISA) hereunder give rise to a non-exempt
prohibited transaction within the meaning of Section 406 of ERISA or Section
4975 of the Code.

     6.15. Environmental Matters. In the ordinary course of its business, the
Company considers the effect of Environmental Laws on the business of the
Company and its Subsidiaries, in the course of which it identifies and evaluates
potential risks and liabilities accruing to the Company due to Environmental
Laws. On the basis of this consideration, the Company has concluded that
Environmental Laws cannot reasonably be expected to result in liability,
individually or in the aggregate, having a Material Adverse Effect. Neither the
Company nor any Subsidiary has received any notice to the effect that its
operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could reasonably be expected to result in
liability, individually or in the aggregate, having a Material Adverse Effect.

74

--------------------------------------------------------------------------------




     6.16. Investment Company Act. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

     6.17. ArvinMeritor Receivables Corporation. ARC (or any other SPV party to
a Permitted Domestic Receivables Securitization) has been and continues to be
designated as an “Unrestricted Subsidiary” under and as defined in each Senior
Note Indenture.

     6.18. Ownership of Properties. The Company and its Subsidiaries have good
title, free of all Liens other than those permitted by Section 7.3(F), to all of
the assets reflected in the Company’s most recent consolidated financial
statements provided to the Administrative Agent as owned by the Company and the
Subsidiaries, except assets sold or otherwise transferred as permitted under
Section 7.3(C). Insurance. The Company and its Subsidiaries maintain, with
financially sound and reputable insurance companies, insurance in such amounts,
subject to deductibles and self-insurance retentions, and covering such
properties and risks, as is consistent with sound business practices.

     6.20. No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.

     6.21. Solvency. After giving effect to (a) the Loans to be made (or, if
applicable, Letters of Credit to be issued or deemed issued) on the Restatement
Effective Date or such other date as Loans requested hereunder are made (or
Letters of Credit are issued), (b) the other transactions contemplated by this
Agreement and the other Loan Documents and (c) the payment and accrual of all
transaction costs with respect to the foregoing, the Company is, and the Company
and its Subsidiaries taken as a whole are, Solvent.

     6.22. Benefits. Each of the Company and its Subsidiaries will benefit from
the financing arrangement established by this Agreement. The Administrative
Agent and the Lenders have stated and acknowledge that, but for the agreement by
each of the Subsidiary Guarantors to execute and deliver the Subsidiary
Guaranty, the Subsidiary Borrower to assume joint and several liability for the
Obligations to the extent provided in Section 1.4 or any other Subsidiary to
execute and deliver any Loan Document to which it is a party, the Administrative
Agent and the Lenders would not have made available the credit facilities
established hereby on the terms set forth herein.

75

--------------------------------------------------------------------------------




     6.23. Additional Representations and Warranties of the Subsidiary Borrower.
In addition to the foregoing, the Subsidiary Borrower further represents and
warrants to the Administrative Agent and the Lenders as follows:

     (A) Filing. To ensure the enforceability or admissibility in evidence of
this Agreement and each other Loan Document to which the Subsidiary Borrower is
a party in its jurisdiction of organization (“Home Country”), it is not
necessary that this Agreement or any other Loan Document to which the Subsidiary
Borrower is a party or any other document be filed or recorded with any court or
other authority in its Home Country or that any stamp or similar tax be paid in
respect of this Agreement or any other Loan Document of the Subsidiary Borrower.
The qualification by any Lender or the Administrative Agent for admission to do
business under the laws of the Subsidiary Borrower’s Home Country does not
constitute a condition to, and the failure to so qualify does not affect, the
exercise by any Lender or the Administrative Agent of any right, privilege, or
remedy afforded to any Lender or the Administrative Agent in connection with the
Loan Documents to which the Subsidiary Borrower is a party or the enforcement of
any such right, privilege, or remedy against the Subsidiary Borrower. The
performance by any Lender or the Administrative Agent of any action required or
permitted under the Loan Documents will not (i) violate any law or regulation of
the Subsidiary Borrower’s Home Country or any political subdivision thereof,
(ii) result in any tax or other monetary liability to such party pursuant to the
laws of the Subsidiary Borrower’s Home Country or political subdivision or
taxing authority thereof (provided, that, should any such action result in any
such tax or other monetary liability to the Lender or the Administrative Agent,
the Subsidiary Borrower hereby agrees to indemnify such Lender or the
Administrative Agent, as the case may be, against (x) any such tax or other
monetary liability and (y) any increase in any tax or other monetary liability
which results from such action by such Lender or the Administrative Agent and,
to the extent the Subsidiary Borrower makes such indemnification, the incurrence
of such liability by the Administrative Agent or any Lender will not constitute
a Default) or (iii) violate any rule or regulation of any federation or
organization or similar entity of which the Subsidiary Borrower’s Home Country
is a member.

     (B) No Immunity. Neither the Subsidiary Borrower nor any of its assets is
entitled to immunity from suit, execution, attachment or other legal process.
The Subsidiary Borrower’s execution and delivery of the Loan Documents to which
it is a party constitute, and the exercise of its rights and performance of and
compliance with its obligations under such Loan Documents will constitute,
private and commercial acts done and performed for private and commercial
purposes.

76

--------------------------------------------------------------------------------




ARTICLE VII: COVENANTS

     The Company covenants and agrees on behalf of itself and its Subsidiaries
(and the Subsidiary Borrower shall also be deemed to so covenant and agree to
the extent such covenant relates to the Subsidiary Borrower and its
Subsidiaries) that so long as any Revolving Loan Commitments are outstanding and
thereafter until payment in full of all of the Obligations (other than
contingent indemnity obligations) and termination of all Letters of Credit,
unless the Required Lenders shall otherwise give prior written consent:

     7.1. Reporting. The Company will maintain, for itself and each Subsidiary,
a system of accounting enabling it to provide, and will furnish to the Lenders:

     (A) Annual Reports. Within ninety (90) days after the close of each of the
Company’s fiscal years (or such earlier date on which such statements are
required to be field with the Commission), annual audited consolidated financial
statements for the Company and its Subsidiaries, including a consolidated
balance sheet as of the end of such period, related statement of consolidated
income, statement of consolidated shareowners’ equity, and statement of cash
flows, all prepared in accordance with Agreement Accounting Principles,
accompanied by an unqualified audit report of independent auditors acceptable to
the Lenders;

     (B) Quarterly Reports. Within forty-five (45) days after the close of the
first three quarterly periods of each of the Company’s fiscal years (or such
earlier date on which such statements are required to be filed with the
Commission), unaudited consolidated financial statements for the Company and its
Subsidiaries, including a consolidated balance sheet as of the end of such
period, related statement of consolidated income and statement of cash flows,
all prepared in accordance with Agreement Accounting Principles, for the period
from the beginning of such fiscal year to the end of such quarter;

     (C) Compliance Certificate; Collateral Value Certificate. Together with the
financial statements required under Sections 7.1(A) and (B):

     (i) commencing with the financial statements delivered for the quarter
ending March 31, 2012, a certificate signed by a Designated Financial Officer in
the form of Exhibit F hereto, setting forth reasonably detailed calculations
(which calculations shall be made in accordance with Agreement Accounting
Principles) showing compliance with Sections 7.2(K), 7.2(L), 7.3 and 7.4
(including, without limitation, a schedule (in level of detail substantially
similar to the detail contained in comparable schedules delivered to the
Administrative Agent prior to the Restatement Effective Date) setting forth the
Subsidiaries of the Company as of the end of the applicable period, and stating
that no Default or Unmatured Default exists or existed during the applicable
period, or if any Default or Unmatured Default exists or existed, stating the
nature and status thereof; and

     (ii) commencing with the financial statements delivered for the quarter
ending on or about March 31, 2012, a Collateral Value Certificate.

     (D) Together with the financial statements required under Sections 7.1(A),
a certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default arising from noncompliance with
Section 7.4 (which certificate may be limited to the extent required by
accounting rules or guidelines);

77

--------------------------------------------------------------------------------




     (E) ERISA Information. If requested by the Administrative Agent, within 180
days after the close of each fiscal year, (i) a statement of the Unfunded
Liabilities of each Benefit Plan, certified as correct by an actuary enrolled
under ERISA, and (ii) such other financial information regarding the Company’s
Plans as the Administrative Agent may reasonably request, certified as prepared
in accordance with generally accepted actuarial principles and practices by an
actuary enrolled under ERISA, as well as financial information regarding any
Foreign Plans, certified as prepared in accordance with locally accepted
actuarial principles and practices by a locally qualified actuary;

     (F) Termination Event. As soon as possible and in any event within ten days
after the Company knows that any Termination Event has occurred, a statement,
signed by an Authorized Officer of the Company, describing such Termination
Event and the action which the Company proposes to take with respect thereto;

     (G) Environmental. As soon as possible and in any event within 15 days
after receipt by the Company, a copy of (i) any notice or claim to the effect
that the Company or any of its Subsidiaries is or may be liable to any Person as
a result of the release by the Company, any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment and
(ii) any notice alleging any violation of any Environmental Law by the Company
or any of its Subsidiaries, which, in either case, could reasonably be expected
to have a Material Adverse Effect.

     (H) Shareholder Information. Promptly upon the furnishing thereof to the
shareholders of the Company, copies of all financial statements, reports and
proxy statements so furnished;

     (I) Public Filings. Promptly upon the filing thereof, copies of all
registration statements, current reports and annual, quarterly, or other regular
reports which the Company files with the Commission, including, without
limitation, all reports on Form 10-K, 10-Q and 8-K and all certifications and
other filings required by Section 302 and Section 906 of the Sarbanes-Oxley Act
of 2002, as amended, and all rules and regulations related thereto; and

     (J) Other Information. Such other information (including non-financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request.

Notwithstanding anything to the contrary, the Company shall be deemed to have
complied with the delivery requirements under clauses (A), (B), (H) and (I) of
this Section 7.1 by providing notification (which may be in electronic format)
to the Lenders that the required documents are publicly available through the
Company’s web site or other publicly available electronic medium and providing
the hyperlink or appropriate other locational information for obtaining such
information.

     7.2. Affirmative Covenants.

     (A) Use of Proceeds. The Company will, and will cause each Subsidiary to,
use the proceeds of the Advances for the Company’s general corporate purposes,
including to finance the Borrowers’ and their Subsidiaries’ working capital
needs and for commercial paper backstop, and for Permitted Acquisitions;
provided that:

78

--------------------------------------------------------------------------------




     (i) the Borrowers shall use the proceeds of the Advances in compliance with
all applicable legal and regulatory requirements and any such use shall not
result in a violation of any such requirements, including, without limitation,
Regulations U and X, the Securities Act and the Securities Exchange Act, and the
regulations promulgated thereunder; and 

     (ii) no portion of the proceeds of any Advance shall be used, directly or
indirectly, to provide funds for any Hostile Acquisition.

     (B) Notice of Default. The Company will, and will cause each Subsidiary to,
promptly give notice (but in no event later than two (2) Business Days after an
Authorized Officer becomes aware of such occurrence) in writing to the
Administrative Agent and the Lenders of (i) the occurrence of any Default or
Unmatured Default, (ii) the delivery by any Person of any written notice to the
Company or any Subsidiary of, or the taking of any other action by any Person
with respect to, a claimed default or event or condition of the type referred to
in Section 8.1(E) and (iii) the occurrence of any other development, financial
or otherwise (including, without limitation, any litigation), that could
reasonably be expected to have a Material Adverse Effect.

     (C) Corporate Existence. The Company shall do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence and the corporate existence of the Subsidiary Borrower and each other
Subsidiary in accordance with the respective organizational documents of each
such Person and the rights (charter and statutory) and material franchises of
the Company, the Subsidiary Borrower and each other Subsidiary; provided, that
(except as otherwise provided herein) the Company shall not be required to
preserve any such right or franchise, or the existence of any Subsidiary (except
for the Subsidiary Borrower), if the discontinuance thereof could not reasonably
be expected to have a Material Adverse Effect.

     (D) Taxes. The Company will, and will cause each Subsidiary to, pay when
due all taxes, assessments and governmental charges and levies upon it or its
income, profits or property, except (i) those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with Agreement Accounting Principles and (ii)
those as to which failure to pay when due could not reasonably be expected to
have a Material Adverse Effect.

     (E) Insurance. The Company will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts, subject to such deductibles and
self-insurance retentions, and covering such properties and risks as is
consistent with sound business practice, and the Company will furnish to any
Lender upon reasonable request full information as to the insurance carried. The
Company shall deliver to the Administrative Agent endorsements (y) to all “All
Risk” physical damage insurance policies on all of the Loan Parties’ tangible
real and personal property and assets and business interruption insurance
policies naming the Administrative Agent loss payee, and (z) to all general
liability and other liability policies naming the Administrative Agent an
additional insured. In the event the Company or any of its Subsidiaries at any
time or times hereafter shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Administrative Agent, without waiving or releasing any
obligations or resulting Default hereunder, may at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent deems advisable. All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement.

79

--------------------------------------------------------------------------------




     (F) Compliance with Laws. The Company will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject except those with
which the failure to comply would not reasonably be expected to have a Material
Adverse Effect.

     (G) ERISA Compliance. The Company will, and will cause each Subsidiary to,
maintain and operate (i) all Plans to comply with the applicable provisions of
the Code, ERISA, all other applicable laws, and the regulations and
interpretations thereunder and the respective requirements of the governing
documents for such Plans and (ii) all Foreign Plans to comply with all laws,
regulations and rules applicable thereto and the respective requirements of the
governing documents, unless the failure to maintain, operate and comply with the
foregoing, as applicable, could not reasonably be expected to subject the
Company or its Subsidiaries to liability, individually or in the aggregate,
having a Material Adverse Effect.

     (H) Environmental Compliance. The Company will, and will cause each
Subsidiary to, comply with all Environmental Laws, except where noncompliance
could not reasonably be expected to subject the Company or any of its
Subsidiaries to liability, individually or in the aggregate, having a Material
Adverse Effect. The Company will, and will cause each Subsidiary to, upon the
Administrative Agent’s written reasonable request, (i) cause the performance of
such environmental audits and testing, and preparation of such environmental
reports, at the Company’s expense, as the Administrative Agent may from time to
time reasonably request with respect to any parcel of real Property subject to a
Mortgage, which shall be conducted by Persons reasonably acceptable to the
Administrative Agent and shall be in form and substance reasonably acceptable to
the Administrative Agent, and (ii) permit the Administrative Agent or its
representatives to have access to all such real Property for the purpose of
conducting, at the Company’s expense, such environmental audits and testing as
the Administrative Agent shall reasonably deem appropriate; provided, that if a
Phase I or other environmental report with respect to any such parcel of real
Property has been completed to the reasonable satisfaction of the Administrative
Agent, then no other environmental audits, testing or reports shall be required
for such parcel of real Property during the term of this Agreement.

     (I) Maintenance of Properties. The Company will, and will cause each
Subsidiary to, do all things reasonably necessary to maintain, preserve, protect
and keep its material Property in good repair, working order and condition in
all material respects (ordinary wear and tear excepted), and make all necessary
and proper repairs, renewals and replacements material to its business so that
its business carried on in connection therewith may be properly conducted at all
times.

80

--------------------------------------------------------------------------------




     (J) Books and Records; Inspection. The Company will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all materials dealings and transactions in
relation to its business and activities. The Company will, and will cause each
Subsidiary to, permit the Administrative Agent and any or each Lender, by their
respective representatives and agents, to inspect any of the Property, corporate
books and financial records of the Company and each Subsidiary, to examine and
make copies of the books of accounts and other financial records of the Company
and each Subsidiary, including environmental assessment reports and Phase I or
Phase II studies, and to discuss the affairs, finances and accounts of the
Company and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Administrative
Agent or such Lender, as the case may be, may designate; provided, that the
Company shall pay all reasonable costs and expenses of one such inspection per
year by the Administrative Agent and its representatives and agents (and any
representatives and agents of the Lenders participating in such inspection);
provided, further, that if a Default has occurred and is continuing, the Company
shall pay all reasonable costs and expenses of all such inspections.

     (K) Guaranty Documentation.

     (i) On the Restatement Effective Date, the Company shall cause each
Domestic Subsidiary and Special Foreign Subsidiary of the Company as of the
Restatement Effective Date to execute and deliver the Subsidiary Guaranty or, in
the case of any Special Foreign Subsidiary, such other guaranty document as the
Administrative Agent shall reasonably deem appropriate in order for such
Subsidiary to provide an unconditional guaranty of the Secured Obligations and
as may be enforceable under the laws of such Special Foreign Subsidiary’s
jurisdiction of organization, in each case, together with such other
documentation with respect to such Initial Loan Party as may be required
pursuant to the terms of the Amendment and Restatement Agreement.

     (ii) In addition to causing each Domestic Subsidiary and Special Foreign
Subsidiary to execute and deliver a Guaranty on the Restatement Effective Date
as required by the foregoing clause (i), the Company will cause each Person that
constitutes a Domestic Subsidiary or Special Foreign Subsidiary of the Company
after the Restatement Effective Date (whether by virtue of the consummation of a
Permitted Acquisition, any corporate reorganization or otherwise) to execute and
deliver to the Administrative Agent, as promptly as possible, but in any event
within thirty (30) days (or such later date as is agreed to by the
Administrative Agent) after such qualification, (x) an executed supplement to
become a Subsidiary Guarantor under the Subsidiary Guaranty in the form attached
thereto or, in the case of any Special Foreign Subsidiary, such other guaranty
document as the Administrative Agent shall reasonably deem appropriate in order
for such Special Foreign Subsidiary to provide an unconditional guaranty of the
Secured Obligations and as may be enforceable under the laws of such Special
Foreign Subsidiary’s jurisdiction of organization (whereupon such Subsidiary
shall become a “Subsidiary Guarantor”), (y) the Collateral Documents required to
be delivered by such Person pursuant to Section 7.2(L)(i) and (z) resolutions,
officer’s certificates, opinions of counsel and such other authorizing
documentation as the Administrative Agent may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent.

81

--------------------------------------------------------------------------------




     (iii) In addition to the foregoing, if at any time any Foreign Subsidiary
of the Company which is not a Foreign Subsidiary Guarantor guarantees any
Indebtedness of the Company or any Domestic Subsidiary, the Company shall cause
such Foreign Subsidiary to execute and deliver to the Administrative Agent, as
promptly as possible but in any event within thirty (30) days (or such later
date as is agreed to by the Administrative Agent) after the date upon which such
Subsidiary shall have guaranteed such Indebtedness, (a) an executed supplement
to become a Subsidiary Guarantor under the Subsidiary Guaranty in the form
attached thereto or such other guaranty document as the Administrative Agent
shall reasonably deem appropriate in order for such Subsidiary to provide an
unconditional guaranty of the Secured Obligations and as may be enforceable
under the laws of such Foreign Subsidiary’s jurisdiction of organization
(whereupon such Subsidiary shall become a “Subsidiary Guarantor”), (b) the
Collateral Documents required to be delivered by such Person pursuant to Section
7.2(L)(i) and (c) resolutions, officer’s certificates, opinions of counsel and
such other authorizing documentation as the Administrative Agent may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent. Following the date upon which any such Foreign Subsidiary shall cease to
be obligated as a guarantor of any Indebtedness of any Domestic Subsidiary other
than the Obligations, unless such Foreign Subsidiary shall be required to be a
Subsidiary Guarantor pursuant to the foregoing clauses (i) or (ii), the
Administrative Agent shall be authorized to, and shall promptly, execute and
deliver to the Company such documentation as the Company may reasonably request
in order to release such Foreign Subsidiary from the applicable Guaranty.

     (iv) Notwithstanding the foregoing (a) the Subsidiary Borrower shall not be
required to execute and deliver a Guaranty and (b) so long as such Subsidiaries
shall not have guaranteed any third-party Indebtedness of the Company or any
Domestic Subsidiary, (1) each SPV shall not be required to execute and deliver a
Guaranty and (2) no other Subsidiary that is not a Wholly-Owned Subsidiary of
the Company shall be required to execute and deliver a Guaranty to the extent
the organizational documents of such Subsidiary do not permit such Subsidiary to
provide an unconditional guaranty of the Secured Obligations (or require the
consent of a third-party therefor).

     (L) Collateral Documentation.

     (i) The Company will cause, and will cause each Domestic Subsidiary
Guarantor to cause, all of its owned Property (but, in the case of issued and
outstanding Capital Stock of the Pledge Subsidiaries owned thereby, the
Applicable Pledge Percentage of such Capital Stock) to be subject at all times
to first priority, perfected security interests in favor of the Administrative
Agent for the benefit of the Holders of Secured Obligations to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents, subject in any case to Liens permitted by Section 7.3(F)
hereof and to the delivery of such documentation following the Restatement
Effective Date as the Company and the Administrative Agent shall agree in
writing. Without limiting the generality of the foregoing, the Company (a) will
cause the Applicable Pledge Percentage of the issued and outstanding Capital
Stock of each Pledge Subsidiary directly owned by the Company or any Domestic
Subsidiary Guarantor to be subject at all times to a first priority, perfected
security interest in favor of the Administrative Agent to secure the Secured
Obligations in accordance with the terms and conditions of the Collateral
Documents or such other security documents as the Administrative Agent shall
reasonably request and (b) will, and will cause each Domestic Subsidiary
Guarantor to, deliver Mortgages and Mortgage Instruments with respect to each
Initial Mortgaged Property and each other item of real Property of the Company
or such Domestic Subsidiary Guarantor as the Administrative Agent shall
reasonably request, in each case within such time period as is reasonably
required by the Administrative Agent. Notwithstanding the foregoing, (a) no
Mortgages or Mortgage Instruments described on the list of closing documents
referenced in Section 4(d) of the Amendment and Restatement Agreement and
attached as Exhibit E to this Agreement are required to be delivered hereunder
prior to the date which is forty-five (45) days after the Restatement Effective
Date or such later date as the Administrative Agent may agree in the exercise of
its reasonable discretion with respect thereto and (b) the Collateral shall not
be required to include the Capital Stock of any Joint Venture to the extent the
organizational documents of such Joint Venture do not permit the applicable Loan
Party to pledge the Capital Stock of such Joint Venture as security for the
Secured Obligations (or require the consent of another Venturer therefor).

82

--------------------------------------------------------------------------------




     (ii) In furtherance of the foregoing, the Company shall, and shall cause
each Domestic Subsidiary Guarantor to, upon the request of the Administrative
Agent in its sole discretion, execute and delivery a pledge agreement with
respect to the Applicable Pledge Percentage of the issued and outstanding
Capital Stock of any Foreign Subsidiary specified by the Administrative Agent,
which pledge agreement shall be governed by the law of the jurisdiction of
organization of such Foreign Subsidiary, together with resolutions, officer’s
certificates, opinions of counsel and such other authorizing documentation as
the Administrative Agent may reasonably request, in each case, within such time
period as is reasonably required by the Administrative Agent.

     (iii) Subject to Section 7.3(K)(ii), following the date upon which (a) the
Company shall have initially achieved Single Investment Grade Status after the
Restatement Effective Date and (b) all Term Loans shall have been repaid in full
in immediately available funds and so long as no Default or Unmatured Default
has occurred and is continuing at such time (1) the Administrative Agent shall
be authorized to, and shall promptly, execute and deliver to, the Company such
documentation as the Company may reasonably request in order to release each
Loan Party from the Collateral Documents and (2) the provisions of the first
sentence of Section 7.2(L)(i) shall thereafter cease to be in effect. If at any
time after such release, the Company achieves Springing Lien Status, the Loan
Parties shall promptly comply with Section 7.2(L)(i) and the previous sentence
shall thereafter cease to be in effect for the remaining term of this Agreement.

     7.3. Negative Covenants.

     (A) Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, except for:

     (i) Permitted Existing Indebtedness and Permitted Refinancing Indebtedness
with respect thereto;

     (ii) Obligations pursuant to the Loan Documents;

83

--------------------------------------------------------------------------------




     (iii) Indebtedness arising from intercompany loans and advances owing by
(a) the Company to any Subsidiary or (b) by any Subsidiary to the Company or any
other Subsidiary; provided, that all such Indebtedness owing by the Company or
any Domestic Subsidiary Guarantor to any Foreign Subsidiary shall be unsecured;

     (iv) Receivables Facility Attributed Indebtedness arising in connection
with a Permitted Domestic Receivables Financing;

     (v) Indebtedness secured by Liens permitted by Section 7.3(F)(xvi);

     (vi) Secured Indebtedness of the Company or any Domestic Subsidiary
Guarantor not otherwise permitted under this Section 7.3(A) in an aggregate
outstanding principal amount not to exceed $25,000,000 at any time;

     (vii) (a) Indebtedness of any Foreign Subsidiary not otherwise permitted
under this Section 7.3(A) and (b) Receivables Facility Attributed Indebtedness
arising in connection with Permitted Foreign Receivables Financings; provided,
that the sum of (1) the outstanding principal amount of the Indebtedness
incurred pursuant to the foregoing clause (a) plus (2) the amount of the
Receivables Facility Attributed Indebtedness incurred pursuant to the foregoing
clause (b) shall not exceed $300,000,000 at any time;

     (viii) Receivables Facility Attributed Indebtedness arising in connection
with Foreign Factoring Transactions;

     (ix) [RESERVED]; and

     (x) Unsecured Indebtedness of the Company or any Domestic Subsidiary
Guarantor not otherwise permitted under this Section 7.3(A) in an aggregate
outstanding principal amount not to exceed $200,000,000 (the “Unsecured Basket
Base Amount”) at any time so long as, subject to the second proviso below, such
Indebtedness has a maturity date not sooner than six months after the later of
(x) the latest Termination Date and (y) the latest Term Loan Maturity Date (or
any later maturity date then in effect with respect to the Loans); provided,
that Indebtedness in an amount in excess of the Unsecured Basket Base Amount
(subject to the aforementioned limitations on maturity) may be incurred if, not
less than five (5) Business Days prior to such incurrence, the Company shall
deliver to the Administrative Agent and the Lenders a certificate from a
Designated Financial Officer demonstrating to the reasonable satisfaction of the
Administrative Agent that after giving effect to such incurrence, on a pro forma
basis acceptable to the Administrative Agent, as if such incurrence had occurred
on the first day of the twelve-month period ending on the last day of the
Company’s most recently completed fiscal quarter for which financial statements
are publicly available, the Interest Coverage Ratio as of the end of such fiscal
quarter was equal to or greater than 2.00:1.00; provided, further, that the
limitations on maturity set forth above shall not apply to up to $25,000,000 of
Indebtedness in existence at any time that has been incurred pursuant to this
Section 7.3(A)(x).

84

--------------------------------------------------------------------------------




     (B) Fundamental Changes. Without limiting the provisions of Section 7.3(G),
the Company will not, nor will it permit any Subsidiary to, merge or consolidate
with or into any other Person, or liquidate or dissolve, except that:

     (i) Any Subsidiary may merge or consolidate with the Company (provided,
that the Company shall be the surviving corporation), with the Subsidiary
Borrower (provided, that such Subsidiary Borrower shall be the surviving entity)
or with one or more other Subsidiaries (provided, that in the case of any such
merger or consolidation involving any Subsidiary Guarantor, the surviving entity
shall be such Subsidiary Guarantor);

     (ii) The Company may merge or consolidate with any other entity; provided,
that the Company shall be the surviving corporation and that after giving effect
thereto no Default or Unmatured Default shall exist and be continuing; and

     (iii) Any Subsidiary (other than the Subsidiary Borrower) that is a shell
company whose assets have been disposed of in a manner permitted hereunder or
that otherwise has no assets (other than assets with a book value of less than
one percent (1.0%) of the Company’s Consolidated Assets, which assets shall be
disposed of in a manner permitted hereunder upon or promptly after such
dissolution) or revenues may liquidate or dissolve.

     (C) Sale of Assets. The Company will not, nor will it permit any Subsidiary
to, consummate any Asset Sale after the Closing Date other than an Asset Sale
which (i) is not for less than fair market value (as determined in good faith by
the management or board of directors of the Company or such Subsidiary, as
applicable), (ii) generates proceeds that, in the aggregate with the proceeds of
all such other Asset Sales during the then current fiscal year, do not exceed
fifteen percent (15%) of the aggregate book value of the Company’s Consolidated
Assets as of the end of the fiscal quarter immediately preceding the initial
Asset Sale consummated after the Closing Date and (iii) generates proceeds that,
in the aggregate with the proceeds of all such other Asset Sales during the
period from the Closing Date to the date of such proposed transaction, do not
exceed twenty-five percent (25%) of the aggregate book value of the Company’s
Consolidated Assets as of the end of the fiscal quarter immediately preceding
the initial Asset Sale consummated after the Closing Date. Notwithstanding the
foregoing, the proceeds of any such Asset Sales by the Company or any Domestic
Subsidiary Guarantor during the period from the Closing Date to the date of such
proposed transaction, to the extent permitted in the foregoing sentence, shall
not exceed seven and a half percent (7.5%) of the aggregate book value of the
Company’s Consolidated Assets as of the end of the fiscal quarter immediately
preceding the initial Asset Sale consummated after the Closing Date.

     (D) Conduct of Business. The Company will not, nor will it permit any
Subsidiary to, engage in any business other than the businesses engaged in by
the Company or such Subsidiaries on the date hereof and any business or
activities which are reasonably similar, related or incidental thereto or
logical extensions thereof.

85

--------------------------------------------------------------------------------




     (E) Investments. The Company will not, nor will it permit any Subsidiary
to, make or suffer to exist any Investments (including, without limitation,
loans and advances to, and other Investments in, Subsidiaries), or commitments
therefor, except:

     (i) Existing Investments in Subsidiaries and other Investments in existence
on the Restatement Effective Date and described in Schedule 7.3(E), and any
renewal or extension of any such Investments that does not increase the amount
of the Investment being renewed or extended as determined as of such date of
renewal or extension;

     (ii) (a) Investments by the Company or any Subsidiary in the Company or any
Domestic Subsidiary Guarantor, (b) Investments by any Foreign Subsidiary in the
Subsidiary Borrower or any Foreign Subsidiary Guarantor, (c) Investments by any
Foreign Subsidiary Non-Guarantor in any other Foreign Subsidiary Non-Guarantor,
(d) Investments permitted under Section 7.3(A)(iii), (e) Investments by the
Company or any Domestic Subsidiary Guarantor in Foreign Subsidiaries made after
the Restatement Effective Date in an outstanding amount not to exceed at any
time the sum of (1) $200,000,000 plus (2) the Foreign Reinvestment Amount at
such time;

     (iii) Investments comprised of capital contributions (whether in the form
of cash, a note or other assets) to an SPV or other Subsidiary or otherwise
resulting from transfers of assets permitted hereunder to such SPV or other
Subsidiary, in either case, in connection with a Permitted Receivables
Financing;

     (iv) Investments constituting Permitted Acquisitions;

     (v) Cash Equivalent Investments;

     (vi) Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

     (vii) Investments consisting of deposit accounts maintained by the Company
and its Subsidiaries in the ordinary course of business in connection with its
cash management system; and

     (viii) Investments (other than any Investment of a type described in the
foregoing clauses (i)-(vii)) made from and after the Restatement Effective Date
in an aggregate amount not to exceed $200,000,000 at any time.

     (F) Liens. The Company will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Company or any of its Subsidiaries, except:

     (i) Liens on assets of the Company and its Subsidiaries as of the
Restatement Effective Date identified as such on Schedule 7.3(F);

86

--------------------------------------------------------------------------------




     (ii) Liens for taxes, assessments or governmental charges or levies on its
Property (excluding Environmental Liens or Liens in favor of the PBGC) if (x)
the same shall not at the time be delinquent or thereafter can be paid without
penalty, or are being contested in good faith and by appropriate proceedings,
and (y) adequate reserves therefor are being maintained in accordance with
Agreement Accounting Principles;

     (iii) Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due;

     (iv) Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation (excluding Liens in favor of the
PBGC);

     (v) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Company or the Subsidiaries;

     (vi) Lessors’ interests under Capitalized Leases;

     (vii) Judgment or other similar Liens arising in connection with legal
proceedings so long as (a) the execution or other enforcement thereof is
effectively stayed and the claims secured thereby are being contested in good
faith by appropriate proceedings and the Company or such Subsidiary, as the case
may be, has established appropriate reserves against such claims in accordance
with Agreement Accounting Principles and (b) such Liens do not constitute a
Default pursuant to Section 8.1(I);

     (viii) Liens on assets of the Company or any Domestic Subsidiary of the
Company located in the United States of America securing secured Indebtedness of
the Company or such Subsidiary otherwise permitted under Section 7.3(A)(vi);

     (ix) Liens on Property acquired after the Restatement Effective Date and
existing at the time of such acquisition (directly or indirectly) (other than
any such Lien created in contemplation of such acquisition); provided, that such
Liens shall extend only to the Property so acquired;

     (x) Liens on the Property of a Person that is merged with or into the
Company or a Subsidiary or of a Person that becomes a Subsidiary after
Restatement Effective Date (in each case to the extent such merger, Acquisition
or Investment is otherwise permitted by this Agreement); provided, that (a) such
Liens existed at the time such Person was so merged or became a Subsidiary and
were not created in anticipation of any such transaction, (b) any such Lien does
not by its terms cover any additional property or assets acquired after the time
such Person was so merged or became a Subsidiary, and (c) any such Lien does not
by its terms secure any Indebtedness other than Indebtedness existing
immediately prior to the time such Person was so merged or became a Subsidiary;

87

--------------------------------------------------------------------------------




     (xi) Liens resulting from the deposit of funds or evidences of Indebtedness
in trust for the purpose of defeasing Indebtedness of the Company or any
Subsidiary;

     (xii) Bank setoff rights arising in the ordinary course of business;

     (xiii) Deposits or Liens to secure the performance (and not securing any
Indebtedness) of statutory obligations, surety and appeal bonds, performance
bonds and other obligations of like nature incurred in the ordinary course of
business;

     (xiv) Liens arising under the Loan Documents;

     (xv) Liens on Receivables and Related Security arising in connection with a
Permitted Receivables Financing or a Foreign Factoring Transaction;

     (xvi) Liens on any specific fixed asset securing Indebtedness incurred or
assumed for the purpose of financing or refinancing all or any part of the cost
of acquiring or constructing such asset; provided, that such Lien (a) extends
only to the asset then being acquired or constructed and (b) attaches to such
asset concurrently with or within six (6) months after the acquisition or
completion or construction thereof;

     (xvii) Any extension, renewal or replacement (or successive extension,
renewal, or replacement) in whole or in part, of any Lien referred to in the
foregoing clauses (i) through (xvi) inclusive; provided, however, that the
principal amount of Indebtedness secured thereby shall not exceed the principal
amount of Indebtedness so secured at the time of such extension, renewal or
replacement, and that such extension, renewal or replacement shall be limited to
all or a part of the property which secured the Lien so extended, renewed or
replaced (plus improvements on such property);

     (xviii) Deposit arrangements and pledges of cash or cash equivalents that
secure only Hedging Obligations otherwise permitted hereunder; and

     (xix) Liens on assets of any Foreign Subsidiary of the Company located
outside the United States of America securing Indebtedness of such Subsidiary
permitted under Section 7.3(A)(vii)(a);

provided, that the Company will not, and will not permit any Subsidiary to,
grant any Lien on any Property constituting Restricted Collateral other than as
security for the Secured Obligations pursuant to the Loan Documents.

In addition, neither the Company nor any of its Subsidiaries shall be or become
a party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of, or require any equal and ratable
sharing of, a Lien on any of its properties or other assets in favor of the
Agents, the Issuing Bank, the Swing Line Bank and the Lenders, as collateral for
the Secured Obligations; provided, that (a) any agreement, note, indenture or
other instrument in connection with purchase money Indebtedness (including
Capitalized Leases) permitted hereunder may prohibit the creation of a Lien in
favor thereof on the items of property obtained with the proceeds of such
purchase money Indebtedness, (b) the documents evidencing a Permitted
Receivables Financing or a Foreign Factoring Transaction may prohibit the
creation of a Lien with respect to all of the assets of the related SPV, if any,
and with respect to the Receivables and Related Security subject to such
transaction in favor thereof as collateral for the Secured Obligations and (c)
each Senior Note Indenture may prohibit the creation of a Lien on Restricted
Collateral unless the holders of the notes issued pursuant to such Senior Note
Indenture shall be provided with an equal and ratable Lien on such assets, but
solely to the extent such prohibition is provided for in such Senior Note
Indenture as in effect on the later of the Restatement Effective Date and the
date of such Senior Note Indenture.

88

--------------------------------------------------------------------------------




     (G) Permitted Acquisitions. The Company will not, nor will it permit any
Subsidiary to, make any Acquisitions, other than Acquisitions meeting the
following requirements or otherwise approved by the Required Lenders (each such
Acquisition constituting a “Permitted Acquisition”):

     (i) no Default or Unmatured Default shall have occurred and be continuing
or would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith (including, without limitation, pursuant to Section
7.2(K));

     (ii) each representation and warranty contained in Article VI shall be true
and correct in all material respects at the time of such Acquisition and after
giving effect thereto (unless such representation and warranty is made as of a
specific date, in which case, such representation and warranty shall be true and
correct in all material respects as of such date); and

     (iii) not less than five (5) Business Days prior to each such Acquisition,
the Company shall deliver to the Administrative Agent and the Lenders a
certificate from a Designated Financial Officer demonstrating to the reasonable
satisfaction of the Administrative Agent that after giving effect to such
Acquisition and the incurrence of any Indebtedness permitted hereunder in
connection therewith, on a pro forma basis acceptable to the Administrative
Agent, but without giving effect to any projected synergies resulting from such
Acquisition, as if the Acquisition and such incurrence of Indebtedness had
occurred on the first day of the twelve-month period ending on the last day of
the Company’s most recently completed fiscal quarter for which financial
statements are publicly available, the Company would have been in compliance
with the covenants set forth in Sections 7.3 and 7.4 and not otherwise in
Default;

     (iv) in the case of an Acquisition by the Company or the Subsidiary
Borrower of equity interests of an entity, (A) the acquired entity shall be a
Subsidiary of the Company or (B)(x) the acquired entity shall be merged with and
into the Company or the Subsidiary Borrower substantially concurrently with such
Acquisition, with the Company or the Subsidiary Borrower being the surviving
corporation with voting control following such merger and (y) such merger shall
otherwise comply with Section 7.3(B); and

     (v) the aggregate consideration for such Acquisition, in the aggregate with
the consideration for all other Acquisitions consummated since the Restatement
Effective Date, shall not exceed the sum of (i) $100,000,000 plus (ii) an amount
equal to the net cash proceeds received by the Company or any Domestic
Subsidiary on or after the Restatement Effective Date from the divestiture of
the equity interest in, or assets of, any Foreign Subsidiary.

89

--------------------------------------------------------------------------------




     (H) Transactions with Affiliates and Joint Ventures. Except for Permitted
Related Party Transactions and Permitted Strategic Transactions, the Company
will not, nor will it permit any Subsidiary to, enter into any transaction
(including, without limitation, the purchase or sale of any Property or service)
with, or make any payment or transfer to, any Affiliate or Joint Venture except
in the ordinary course of business and pursuant to the reasonable requirements
of the Company’s or such Subsidiary’s business and upon fair and reasonable
terms (taken as a whole) not materially less favorable to the Company or the
Company and its Subsidiaries (taken as a whole) than would occur in a comparable
arm’s length transaction.

     (I) Contingent Obligations. The Company will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary) in respect of any Indebtedness except in connection with
Indebtedness which if directly incurred by the Company or such Subsidiary, as
applicable, would not result in a violation of Sections 7.3(A) or 7.4.

     (J) Sale and Leaseback. The Company will not, nor will it permit any
Subsidiary to, sell or transfer any property in order to concurrently or
subsequently lease as lessee such or similar property unless (i) the related
sale is permitted under Section 7.3(C), (ii) any related Investment is permitted
under Section 7.3(E), (iii) no Default or Unmatured Default shall have occurred
and be continuing as of the date of such transaction or would result therefrom
and (iv) the Property subject to such sale does not constitute Restricted
Collateral.

     (K) Modifications to Other Indebtedness; No More Favorable Terms;
ArvinMeritor Receivables Corporation.

     (i) Subordinated Indebtedness. The Company will not, nor will it permit any
Subsidiary to, make any amendment or modification to any indenture, note or
other agreement evidencing or governing any subordinated Indebtedness (excluding
all Intercompany Indebtedness) or Disqualified Stock of the Company or its
Subsidiaries in a manner adverse to the Lenders.

     (ii) No More Favorable Terms. Without in any way limiting the foregoing
provisions of this Section 7.3(K) or the requirements set forth in Section
7.2(K)(ii), the Company will not, nor will it permit any Subsidiary to, enter
into or amend, restate, supplement or otherwise modify any indenture, note or
other agreement evidencing or governing any Indebtedness of the Company having a
principal amount (whether or not funded or committed) in excess of $50,000,000
or any Senior Note Indenture that (a) contains any covenant binding on the
Company or any Subsidiary or any of their respective Property, (b) contains any
event of default causing, or permitting holders of such Indebtedness to cause,
such Indebtedness to become due prior to its stated maturity, or (c) requires
the Company or any Subsidiary to provide, or otherwise gives any holder of any
such Indebtedness the benefit of, a guaranty or collateral pledge that, in the
case of any of the foregoing clauses (a), (b) and (c), is (x) not substantially
provided for in this Agreement or the other Loan Documents or (y) is more
favorable to the holder of such Indebtedness than the comparable covenant,
default, guaranty or collateral pledge set forth in the Loan Documents
(collectively, a “More Favorable Term”), unless this Agreement and/or any
relevant Loan Document shall be amended or supplemented to provide substantially
the same covenant, default, guaranty or collateral pledge, as applicable, prior
to the effectiveness of the More Favorable Term, except for collateral pledges
provided for in agreements governing Indebtedness secured by Liens permitted
under Sections 7.3(F) other than Section 7.3(F)(viii).

90

--------------------------------------------------------------------------------




     (iii) ArvinMeritor Receivables Corporation. The Company shall not permit
ARC (or any other SPV party to a Permitted Domestic Receivables Securitization)
to be designated as a “Restricted Subsidiary” under and as defined in each
Senior Note Indenture.

     (L) Restricted Payments. The Company will not, nor will it permit any
Subsidiary to, declare or make any Restricted Payment; provided, that:

     (i) so long as no Default or Unmatured Default shall have occurred and be
continuing at the date of declaration or payment thereof (in the case of any
dividend) or the date of such repurchase (in the case of any share repurchase)
or would result therefrom, the Company may declare and pay cash dividends with
respect to its Capital Stock and repurchase shares of Capital Stock of the
Company in accordance with its future share repurchase program to the extent the
sum of the aggregate amount of such dividends and the aggregate purchase price
of such repurchases shall not exceed $40,000,000 in any fiscal year of the
Company;

     (ii) in addition to the foregoing, so long as no Default or Unmatured
Default shall have occurred and be continuing as of the date of such repurchase
or would result therefrom, the Company may repurchase shares of Capital Stock of
the Company in accordance with the Company’s future share repurchase program in
order to limit dilution thereof to the extent the aggregate purchase price with
respect to such repurchases shall not exceed $25,000,000 during the term of this
Agreement;

     (iii) the Company shall be permitted to repurchase, retire, redeem or
defease any Indebtedness of the Company permitted under the Credit Agreement
other than subordinated Indebtedness with proceeds of any permitted capital
markets debt, convertible debt, equity or preferred equity issuances (but, for
the avoidance of doubt, not with proceeds of any Loans under the Credit
Agreement) within one hundred twenty (120) days after the Company’s receipt of
such proceeds;

     (iv) the Company shall be permitted to repurchase, retire, redeem or
defease any of the Senior Notes in an aggregate amount of up to $150,000,000;
provided that no Default or Unmatured Default shall have occurred and be
continuing at the time of and immediately after giving effect to any such
repurchase, retirement, redemption or defeasance; it being understood and agreed
that the Company shall not use proceeds of any Loans for any such repurchase,
retirement, redemption or defeasance except that the Company shall be permitted
to use Loans in an aggregate amount of up to $75,000,000 in order to effect any
repurchase, retirement, redemption or defeasance of the 2015 Senior Notes and/or
2026 Convertible Notes, but subject to the Company’s demonstration of pro forma
covenant compliance with the Priority Debt Ratio as a condition precedent to
making any such Loans as more specifically described in Section 5.2(E) hereof
(in addition to satisfaction of all other conditions precedent applicable to
such Loans); and

91

--------------------------------------------------------------------------------




     (v) the Company shall be permitted to redeem any permitted Indebtedness in
exchange for Capital Stock (including preferred stock but excluding Disqualified
Stock).

     (M) Hedging Obligations. The Company will not, nor will it permit any
Subsidiary to, enter into any Hedging Arrangement other than Hedging
Arrangements entered into by the Company or such Subsidiary pursuant to which
the Company or such Subsidiary has hedged its reasonably estimated interest
rate, foreign currency or commodity exposure and which are non-speculative in
nature.

     (N) Margin Regulations. The Company will not, nor will it permit any
Subsidiary to, use all or any portion of the proceeds of any credit extended
under this Agreement to purchase or carry Margin Stock.

     (O) Restrictive Subsidiary Covenants. The Company will not, nor will it
permit any Subsidiary to, create or otherwise cause to become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to pay dividends or make any other distribution in respect of its
ownership interests or pay any Indebtedness or other Obligation owed to the
Company or any other Subsidiary, make loans or advances or other Investments in
the Company or any other Subsidiary, or sell, transfer or otherwise convey any
of its property to the Company or any other Subsidiary other than pursuant to
(i) applicable law, (ii) this Agreement or the other Loan Documents, (iii)
restrictions imposed by the holder of a Lien permitted by Section 7.3(F) and
(iv) restrictions imposed in a joint venture agreement on the ability of any
Subsidiary to pay dividends or make any other distribution in respect of its
ownership interests, the removal of which requires the consent of one or more of
the joint venture partners or the joint venture’s board of directors (but not
the consent of any third parties).

     (P) Disqualified Stock. The Company will not, and will not permit any
Subsidiary to, issue or permit to remain outstanding any Disqualified Stock.

     7.4. Financial Covenants.

     (A) Priority Debt Ratio. The Company shall not permit its Priority Debt
Ratio, calculated on a consolidated basis for the Company and its Subsidiaries,
to exceed (i) 2.50 to 1.00 as of the last day of the fiscal quarter commencing
with the fiscal quarter ending on or about March 31, 2012 through and including
the fiscal quarter ending on or about September 30, 2012, (ii) 2.25 to 1.00 as
of the last day of each fiscal quarter commencing with the fiscal quarter ending
on or about December 31, 2012 through and including the fiscal quarter ending on
or about September 30, 2013, and (iii) 2.00 to 1.00 as of the last day of each
fiscal quarter thereafter.

     (B) Capital Expenditures. The Company shall not, and shall not permit any
of its Subsidiaries to, incur Capital Expenditures during any fiscal year in an
aggregate amount for the Company and its Subsidiaries in excess of the CapEx Cap
Amount with respect to such fiscal year. As used herein, “CapEx Cap Amount”
means, with respect to any fiscal year, $180,000,000; provided, that such amount
shall be increased by an amount equal to the excess, if any (but in no event
more than $75,000,000), of the CapEx Cap Amount for the previous fiscal year (as
calculated without giving effect to this proviso) over the actual amount of
Capital Expenditures incurred by the Company and its Subsidiaries during such
previous fiscal year.

92

--------------------------------------------------------------------------------




ARTICLE VIII: DEFAULTS

     8.1. Defaults. Each of the following occurrences shall constitute a
“Default” under this Agreement:

     (A) Breach of Representation or Warranty. Any written representation or
warranty made or deemed made by or on behalf of the Company or its Subsidiaries
to the Lenders or the Agents in any Loan Document, in connection with any Loan
or Letter of Credit, or in any certificate or information delivered in writing
in connection with any Loan Document shall be false in any material respect on
the date as of which made.

     (B) Failure to Make Payments When Due. Nonpayment of principal of any Loan
or Reimbursement Obligation when due; nonpayment of interest on any Loan,
commitment fees or L/C Fees, in each case within five days after the same
becomes due; or nonpayment of any other fees or any other obligations under any
of the Loan Documents within ten days after the same becomes due.

     (C) Breach of Certain Covenants. The breach by any Borrower of any of the
terms or provisions of Sections 7.1, 7.2(A), 7.2(B), 7.2(C), 7.2(K), 7.2(L), 7.3
or 7.4.

     (D) Other Defaults. The breach by any Borrower or any Subsidiary Guarantor
(other than a breach which constitutes a Default under another provision of this
Section 8.1) of any of the terms or provisions of this Agreement or any other
Loan Document which is not remedied within 30 days after the earlier of (i) the
date on which any Authorized Officer has actual knowledge thereof and (ii) the
receipt of written notice from any Agent or the Required Lenders.

     (E) Default as to Other Indebtedness. Failure of the Company, the
Subsidiary Borrower or any other Subsidiary to pay when due, including to prepay
or repurchase when required, any Material Indebtedness; or the default by the
Company, the Subsidiary Borrower or any other Subsidiary in the performance of
any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist (other than the
Permitted 2026 Put), the effect of which default, event or condition is to
cause, or to permit the holder(s) of such Material Indebtedness to cause such
Material Indebtedness to become due prior to its stated maturity; or any
Material Indebtedness of the Company, the Subsidiary Borrower or any other
Subsidiary shall be declared to be due and payable or required to be prepaid or
repurchased (other than by a regularly scheduled payment or pursuant to the
Permitted 2026 Put) prior to the stated maturity thereof; or the Company, the
Subsidiary Borrower or any other Subsidiary shall not pay, or admit in writing
its inability to pay, its debts generally as they become due.

93

--------------------------------------------------------------------------------




     (F) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or any
of its Subsidiaries (but excluding any Immaterial Subsidiary) shall (i) have an
order for relief entered with respect to it under the United States bankruptcy
laws as now or hereafter in effect or cause or allow any similar event to occur
under any bankruptcy or similar law or laws for the relief of debtors as now or
hereafter in effect in any other jurisdiction, (ii) make an assignment for the
benefit of creditors, (iii) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator, monitor or
similar official for it or any substantial part of its Property, (iv) institute
any proceeding seeking an order for relief under the United States bankruptcy
laws as now or hereafter in effect or seeking to adjudicate it a bankrupt or
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or any of its Property or its debts
under any law relating to bankruptcy, insolvency or reorganization or compromise
of debt or relief of debtors as now or hereafter in effect in any jurisdiction
including, without limitation, any organization, arrangement or compromise of
debt under the laws of its jurisdiction of incorporation, or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate action to authorize or effect any of
the foregoing actions set forth in this Section 8.1(F) or (vi) fail to contest
in good faith any appointment or proceeding described in Section 8.1(G).

     (G) Involuntary Bankruptcy; Appointment of Receiver, Etc. Without its
application, approval or consent, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Company or any Subsidiary (but
excluding any Immaterial Subsidiary) or for any substantial part of its
Property, or a proceeding described in Section 8.1(F)(iv) shall be instituted
against the Company or any Subsidiary (but excluding any Immaterial Subsidiary)
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 60 consecutive days.

     (H) Condemnation; Seizure. Any court, government or governmental agency
shall condemn, seize or otherwise appropriate, or take custody or control of,
all or any substantial portion of the Property of the Company or any Subsidiary
(but excluding any Immaterial Subsidiary) taken as a whole.

     (I) Judgments. The Company, the Subsidiary Borrower or any other Subsidiary
shall fail within 30 days to pay, bond or otherwise discharge one or more
judgments or orders for the payment of money, the total amount of which for the
Company, the Subsidiary Borrower and/or any other Subsidiary exceeds
$35,000,000, which are not stayed on appeal.

     (J) Environmental. The Company or any of its Subsidiaries shall (i) be the
subject of any proceeding or investigation pertaining to the release by the
Company, any of its Subsidiaries or any other Person of any toxic or hazardous
waste or substance into the environment or (ii) violate any Environmental Law,
which, in the case of an event described in the foregoing clause (i) or (ii),
could reasonably be expected to result in liability, individually or in the
aggregate, having a Material Adverse Effect.

     (K) Enforceability. Any Loan Document shall fail to remain in full force or
effect against the Company or any Subsidiary or any action shall be taken or
shall fail to be taken to discontinue or to assert the invalidity or
unenforceability of, or which results in the discontinuation or invalidity or
unenforceability of, any Loan Document.

94

--------------------------------------------------------------------------------




     (L) Loan Party Revocation. Any Loan Party shall terminate or revoke any of
its obligations under a Loan Document (other than as expressly permitted
hereunder).

     (M) Change in Control. The occurrence of any Change in Control.

     (N) ERISA and Foreign Plans. The Company shall (i) permit any Benefit Plan
to fail to satisfy the “minimum funding standard” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived, (ii) fail, or permit
any Controlled Group member to fail, to pay any required minimum required
contribution or required installment under Section 430(j) of the Code on or
before the due date for such contribution or installment, or (iii) permit a
Termination Event to occur, except where such transactions, events,
circumstances, or failures could not, individually or in the aggregate,
reasonably be expected to result in liability to the Company or any of its
Subsidiaries having a Material Adverse Effect.

     (O) Collateral. Any Collateral Document shall for any reason fail to create
a valid and perfected first priority security interest in any Collateral (with
an aggregate book value in excess of $10,000,000) purported to be covered
thereby, which failure is not remedied within five (5) days after the earlier of
(i) the date on which any Authorized Officer has actual knowledge thereof and
(ii) the receipt of written notice from any Agent or the Required Lenders.

     A Default shall be deemed “continuing” until cured or until waived in
writing in accordance with Section 9.3.

ARTICLE IX: ACCELERATION; WAIVERS, AMENDMENTS AND REMEDIES

     9.1. Termination of Revolving Loan Commitments; Acceleration.

     (A) If any Default described in Section 8.1(F) or 8.1(G) occurs, the
obligations of the Revolving Loan Lenders to make Revolving Loans hereunder and
the obligation of the Issuing Bank to issue Letters of Credit hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent,
the Issuing Bank or any Lender and the Borrowers will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Administrative Agent an amount in each Agreed Currency, in immediately
available funds, equal to the difference of (x) one hundred five percent (105%)
of the amount of L/C Obligations denominated in such Agreed Currency at such
time, less (y) the amount of such Agreed Currency on deposit in the L/C
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (such
difference, in the aggregate for all Agreed Currencies, the “Collateral
Shortfall Amount”), which funds shall be held in the L/C Collateral Account. If
any other Default occurs, (a) the Administrative Agent may, and at the request
of Required Revolving Loan Lenders shall, terminate or suspend the obligations
of the Revolving Loan Lenders to make Revolving Loans hereunder and the
obligation of the Issuing Bank to issue Letters of Credit hereunder and (b) the
Administrative Agent may, and at the request of the Required Lenders shall, (i)
declare the Obligations to be due and payable, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which each Borrower expressly waives, and (ii) upon
notice to the Borrowers and in addition to the continuing right to demand
payment of all amounts payable under this Agreement, make demand on the
Borrowers to pay, and the Borrowers will, forthwith upon such demand and without
any further notice or act, pay to the Administrative Agent the Collateral
Shortfall Amount, which funds shall be deposited in the L/C Collateral Account.

95

--------------------------------------------------------------------------------




     (B) If at any time while any Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrowers to pay, and
the Borrowers will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the L/C Collateral Account. At any time while any
Default is continuing, none of the Borrowers nor any Person claiming on behalf
of or through any Borrower shall have any right to withdraw any of the funds
held in the L/C Collateral Account.

     (C) If at any time following any deposit of funds into the L/C Collateral
Account pursuant to clause (A) or (B) of this Section 9.1 the Default giving
rise to such obligation to deposit cash collateral shall be cured, waived
otherwise cease to be continuing and no other Default or any Unmatured Default
shall then have occurred and be continuing, the Administrative Agent shall
determine the 2017 Net Aggregate Revolving Credit Exposure at such time and
release and disburse funds from the L/C Collateral Account to the Borrowers to
the extent required pursuant to Section 2.4(B)(iii).

     (D) If, after acceleration of the maturity of the Obligations or
termination of the obligations of the Revolving Loan Lenders to make Revolving
Loans and the obligation and power of the Issuing Bank to issue Letters of
Credit hereunder as a result of any Default (other than any Default as described
in Section 8.1(F) or (G)) and before any judgment or decree for the payment of
the Obligations due shall have been obtained or entered, the Required Lenders
(in the case of any such acceleration) or Required Revolving Loan Lenders (in
the case of any such termination) (in each case, in their sole discretion) shall
so direct, the Administrative Agent shall, by notice to the Borrowers, rescind
and annul such acceleration and/or termination.

     9.2. Preservation of Rights. No delay or omission of the Lenders, the
Issuing Bank or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Loan or the issuance of a Letter
of Credit notwithstanding the existence of a Default or the inability of the
Company to satisfy the conditions precedent to such Loan or issuance of such
Letter of Credit shall not constitute any waiver or acquiescence. Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 9.3, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent, the Issuing Bank and the Lenders until the Obligations have been paid in
full in cash.

96

--------------------------------------------------------------------------------




     9.3. Amendments. Subject to the provisions of this Article IX, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Company may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Company hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of each Lender (which is not a defaulting Lender) affected
thereby:

     (i) Postpone or extend the Revolving Loan Termination Date, the Term Loan
Maturity Date or any other date fixed for any payment of principal of, or
interest on, the Loans, the Reimbursement Obligations or any fees or other
amounts payable to such Lender or extend the expiry date of any Letter of Credit
to a date after the Revolving Loan Termination Date;

     (ii) Reduce the principal amount, or amortization, of any Loans or
Reimbursement Obligations, or reduce the rate or extend the time of payment of
interest or fees thereon; provided, however, that (a) modifications to the
provisions relating to prepayments of Loans and other Obligations and (b) a
waiver or other modification of the application of the default rate of interest
pursuant to Section 2.10 hereof shall, in each case, only require the approval
of the Required Lenders;

     (iii) Reduce the percentage specified in the definition of Required
Lenders, Required Revolving Loan Lenders or any other percentage of Lenders
specified to be the applicable percentage in this Agreement to act on specified
matters or amend the definitions of “Required Lenders”, “Required Revolving Loan
Lenders” or “Pro Rata Share”;

     (iv) Increase the amount of the Revolving Loan Commitment or Term Loan
Commitment of any Lender hereunder or increase any Lender’s Pro Rata Share;

     (v) Permit any Borrower to assign its rights under this Agreement;

     (vi) Other than pursuant to a transaction permitted by the terms of this
Agreement, release any guarantor from its obligations under its respective
Guaranty or release all or substantially all of the Collateral; or

     (vii) Amend this Section 9.3.

No amendment of any provision of this Agreement relating to (a) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, (b) Swing Line Loans shall be effective without the
written consent of the Swing Line Bank and (c) the Issuing Bank shall be
effective without the written consent of the Issuing Bank. The Administrative
Agent may waive payment of the fee required under Section 13.3(C) without
obtaining the consent of any of the Lenders.

97

--------------------------------------------------------------------------------




ARTICLE X: GENERAL PROVISIONS

     10.1. Survival of Representations. All representations and warranties of
the Company contained in this Agreement shall survive delivery of this Agreement
and the making of the Loans herein contemplated so long as any principal,
accrued interest, fees, or any other amount due and payable under any Loan
Document is outstanding and unpaid (other than contingent reimbursement and
indemnification obligations).

     10.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to any
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

     10.3. Accounting. Except as provided to the contrary herein, all accounting
terms used in the calculation of any financial covenant or test shall be
interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles. If, subsequent to the Restatement Effective Date, any
changes in generally accepted accounting principles as in effect in the United
States of America are required or permitted and are adopted by the Company or
any of its Subsidiaries with the agreement of its independent certified public
accountants and such changes result in a change in the method of calculation of
any of the financial covenants set forth in Section 7.4 or any other financial
test set forth in this Agreement or in the related definitions or terms used
therein (“Accounting Changes”), the parties hereto agree, at the Company’s
request, to enter into negotiations, in good faith, in order to amend such
provisions in a credit neutral manner so as to reflect equitably such changes
with the desired result that the criteria for evaluating the Company’s and its
Subsidiaries’ financial condition shall be the same after such changes as if
such changes had not been made; provided, however, that until such provisions
are amended in a manner reasonably satisfactory to the Administrative Agent and
the Required Lenders, no Accounting Change shall be given effect in such
calculations. In the event such amendment is entered into, all references in
this Agreement to Agreement Accounting Principles in connection with the
financial covenants set forth in Section 7.4 and each other financial test set
forth in this Agreement shall mean generally accepted accounting principles as
in effect in the United States of America as of the Restatement Effective Date
but giving effect to the relevant Accounting Changes, subject to further
modification in accordance with this Section 10.3. Notwithstanding any other
provision contained herein (including the definition of Agreement Accounting
Principles), all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such indebtedness in a reduced or bifurcated manner as described therein, and
such indebtedness shall at all times be valued at the full stated principal
amount thereof. For the avoidance of doubt, the foregoing statement shall apply
only to treatment of financial concepts in this Agreement (including
determinations of Indebtedness and the calculation of the financial covenants)
and not to the manner in which the Company prepares its financial statements (it
being understood that appropriate adjustments shall be made for purposes of the
Compliance Certificate or any other demonstration or determination of compliance
with the applicable provisions of this Agreement).

98

--------------------------------------------------------------------------------




     10.4. Headings. Section headings in the Loan Documents are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions of the Loan Documents.

     10.5. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than any prior agreements and understandings that are expressly stated to
survive the effectiveness hereof.

     10.6. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.

     10.7. Expenses; Indemnification.

     (A) Expenses. The Borrowers shall reimburse the Administrative Agent and
the Arrangers for any reasonable costs and out-of-pocket expenses (including
reasonable fees and expenses of one primary counsel and one additional local
counsel in each applicable jurisdiction for the Administrative Agent, and
additional counsels in light of actual or potential conflicts of interest or the
availability of different claims or defenses) paid or incurred by the
Administrative Agent or the Arrangers in connection with the preparation,
negotiation, execution, delivery, syndication, review, amendment, modification,
distribution (including, without limitation, via the internet) and
administration of the Loan Documents, including (without limiting the generality
of the foregoing), consultant’s fees and expenses (provided, so long as no
Default or Unmatured Default has occurred and is continuing, such consultant is
engaged with the consent of the Company). The Borrowers also agree to reimburse
the Administrative Agent, the Arrangers and the Lenders for any reasonable costs
and out-of-pocket expenses (including reasonable attorneys’ and paralegals’ fees
and time charges of outside counsel and paralegals for the Administrative Agent,
the Arrangers and the Lenders) paid or incurred by the Administrative Agent, the
Arrangers or any Lender in connection with the collection of the Secured
Obligations and protection of rights under, and enforcement of, the Loan
Documents, including any such expenses incurred during any workout,
restructuring or negotiations in respect of any of the Secured Obligations.

99

--------------------------------------------------------------------------------




     (B) Indemnity. The Borrowers further agree to defend, protect, indemnify
and hold harmless the Administrative Agent, any Syndication Agent, any
Documentation Agent, each Arranger, each Lender and the Issuing Bank and each of
their respective Affiliates, and each of such Agents’, Arrangers’, Lenders’,
Issuing Bank and Affiliates’ respective officers, directors, trustees,
investment advisors, employees, attorneys and agents (collectively, the
“Indemnitees”), based upon its obligations, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses of any kind or nature whatsoever (including, without
limitation, the fees and disbursements of outside counsel for such Indemnitees
in connection with any investigative, administrative or judicial proceeding,
whether or not such Indemnitees shall be designated a party thereto), imposed
on, incurred by or asserted against such Indemnitees in any manner relating to
or arising out of this Agreement or any of the other Loan Documents, or any act,
event or transaction related or attendant thereto or to the making of the Loans,
and the issuance of and participation in Letters of Credit hereunder, the
management of such Loans or Letters of Credit, the use or intended use of the
proceeds of the Loans or Letters of Credit hereunder, or any of the other
transactions contemplated by the Loan Documents, or any liabilities,
obligations, responsibilities, losses, damages, personal injury, death, punitive
damages, economic damages, consequential damages, treble damages, intentional,
willful or wanton injury, damage or threat to the environment, natural resources
or public health or welfare, costs and expenses (including, without limitation,
attorney, expert and consulting fees and costs of investigation, feasibility or
remedial action studies), fines, penalties and monetary sanctions, interest,
direct or indirect, known or unknown, absolute or contingent, past, present or
future relating to violation of any Environmental Laws arising from or in
connection with the past, present or future operations of the Company, its
Subsidiaries or any of their respective predecessors in interest, or, the past,
present or future environmental, health or safety condition of any respective
property of the Company or its Subsidiaries, the presence of asbestos-containing
materials at any respective property of the Company or its Subsidiaries or the
Release or threatened Release of any Contaminant into the environment
(collectively, the “Indemnified Matters”); provided, however, the Borrowers
shall not have any obligation to an Indemnitee hereunder with respect to
Indemnified Matters to the extent found in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the willful misconduct or
gross negligence of such Indemnitee with respect to the Loan Documents. If the
undertaking to indemnify, pay and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, each Borrower shall contribute the maximum portion which it is permitted
to pay and satisfy under applicable law, to the payment and satisfaction of all
Indemnified Matters incurred by the Indemnitees.

     (C) Waiver of Certain Claims; Settlement of Claims. Each Borrower further
agrees to assert no claim against any of the Indemnitees on any theory of
liability seeking consequential, special, indirect, exemplary or punitive
damages. No settlement shall be entered into by the Company or any of its
Subsidiaries with respect to any claim, litigation, arbitration or other
proceeding relating to or arising out of the transactions evidenced by this
Agreement and the other Loan Documents unless such settlement releases all
Indemnitees from any and all liability with respect thereto.

     (D) Survival of Agreements. The obligations and agreements of the Borrowers
under this Section 10.7 and each other provision hereunder or in any other Loan
Document whereby the Company or any of its Subsidiaries agrees to reimburse or
indemnify any Holder of Secured Obligations shall survive the termination of
this Agreement.

     10.8. Numbers of Documents. All statements, notices, closing documents and
requests hereunder (other than (i) notices described in the first sentence of
Section 2.15 and (ii) notices and other communications delivered to the
Administrative Agent and the Lenders by electronic communication in accordance
with Section 14.1(B)) shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

100

--------------------------------------------------------------------------------




     10.9. Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from the Company or any of its Subsidiaries
pursuant to this Agreement in confidence, except for disclosure (i) to its
Affiliates and to other Lenders and their respective Affiliates, (ii) to legal
counsel, accountants and other professional advisors to such Lender or to a
Transferee, (iii) to regulatory officials, (iv) to any Person as requested
pursuant to or as required by law, regulation or legal process, (v) to any
Person as may be required by law in connection with any legal proceeding to
which such Lender is a party, (vi) to such Lender’s direct or indirect
contractual counterparties in interest rate swap agreements or credit derivative
transactions relating to the Loans or to legal counsel, accountants and other
professional advisors to such counterparties or to any credit insurance
providers relating to the Borrowers and their obligations, (vii) as permitted by
Section 13.4 and (viii) to rating agencies if requested or required by such
agencies in connection with a rating relating to the Advances hereunder.

EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION FURNISHED TO IT PURSUANT
TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS AFFILIATES,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) AND
ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

AS USED IN THE FOREGOING TWO PARAGRAPHS, “RELATED PARTIES” MEANS, WITH RESPECT
TO ANY SPECIFIED PERSON, SUCH PERSON’S AFFILIATES AND THE RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS AND ADVISORS OF SUCH PERSON AND SUCH PERSON’S
AFFILIATES.

     10.10. Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

101

--------------------------------------------------------------------------------




     10.11. Nonliability of Lenders. The relationship between the Borrowers and
the Lenders and the Administrative Agent shall be solely that of borrowers and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrowers. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrowers to review or inform the
Borrowers of any matter in connection with any phase of the Borrowers’ business
or operations.

     10.12. GOVERNING LAW. ANY DISPUTE BETWEEN THE BORROWERS AND THE
ADMINISTRATIVE AGENT, THE ARRANGERS OR ANY LENDER ARISING OUT OF, CONNECTED
WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THE
BORROWERS AND THE ADMINISTRATIVE AGENT, THE ARRANGERS OR THE LENDERS IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

     10.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
NON-EXCLUSIVE JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST
ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY BORROWER AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF
THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

     (B) SERVICE OF PROCESS.

     (i) EACH BORROWER WAIVES PERSONAL SERVICE OF ANY PROCESS UPON IT AND
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS, PROCESS OR
SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY THE
ADMINISTRATIVE AGENT OR THE LENDERS BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE COMPANY ADDRESSED AS PROVIDED HEREIN. NOTHING HEREIN SHALL IN
ANY WAY BE DEEMED TO LIMIT THE ABILITY OF THE ADMINISTRATIVE AGENT OR THE
LENDERS TO SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

102

--------------------------------------------------------------------------------




     (ii) THE SUBSIDIARY BORROWER HEREBY IRREVOCABLY APPOINTS THE COMPANY AS ITS
AGENT FOR SERVICE OF PROCESS IN ANY PROCEEDING REFERRED TO IN THIS SECTION 10.13
AND AGREES THAT SERVICE OF PROCESS IN ANY SUCH PROCEEDING MAY BE MADE BY MAILING
OR DELIVERING A COPY THEREOF TO IT CARE OF THE COMPANY AT ITS ADDRESS FOR
NOTICES SET FORTH IN ARTICLE XIV OF THIS AGREEMENT.

     (C) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

103

--------------------------------------------------------------------------------




     10.14. Subordination of Intercompany Indebtedness. Each Borrower agrees
that all Intercompany Indebtedness held by such Borrower shall be subordinate
and subject in right of payment to the prior payment, in full and in cash, of
all Secured Obligations; provided, that, and not in contravention of the
foregoing, so long as no Default has occurred and is continuing such Borrower
may make loans to and receive payments in the ordinary course with respect to
such Intercompany Indebtedness from the related obligor. Notwithstanding any
right of any Borrower to ask, demand, sue for, take or receive any payment from
any obligor on such Intercompany Indebtedness (an “Obligor”), all rights, liens
and security interests of such Borrower, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Secured Obligations and the
Administrative Agent in those assets. No Borrower shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, prior to the satisfaction of all of the Secured
Obligations (other than contingent indemnity obligations) and the termination of
all financing arrangements pursuant to any Loan Document or Hedging Agreement
among the Borrowers and the Lenders (and their Affiliates). If all or any part
of the assets of any Obligor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Obligor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any Intercompany Indebtedness shall be paid
or delivered directly to the Administrative Agent for application on any of the
Secured Obligations, due or to become due, until all of the Secured Obligations
(other than contingent indemnity obligations) shall have been satisfied in full
and all financing arrangements pursuant to any Loan Document or Hedging
Agreement among the Borrowers and the Lenders (and their Affiliates) shall have
been terminated. Should any payment, distribution, security or instrument or
proceeds thereof be received by such Borrower upon or with respect to the
Intercompany Indebtedness in contravention of this Agreement after the
occurrence of a Default, including, without limitation, an event described in
Section 8.1(F) or (G), prior to the satisfaction of all of the Secured
Obligations (other than contingent indemnity obligations) and the termination of
all financing arrangements pursuant to any Loan Document or Hedging Agreement
among the Borrowers and the Lenders (and their Affiliates), such Borrower shall
receive and hold the same in trust, as trustee, for the benefit of the Holders
of Secured Obligations and shall forthwith deliver the same to the
Administrative Agent, for the benefit of such Persons, in precisely the form
received (except for the endorsement or assignment of the Borrowers where
necessary), for application to any of the Secured Obligations, due or not due,
and, until so delivered, the same shall be held in trust by such Borrower as the
property of the Holders of Secured Obligations. If any Borrower fails to make
any such endorsement or assignment to the Administrative Agent, the
Administrative Agent or any of its officers or employees are irrevocably
authorized to make the same. Each Borrower agrees that until the Secured
Obligations (other than the contingent indemnity obligations) have been paid in
full (in cash) and satisfied and all financing arrangements pursuant to any Loan
Document or Hedging Agreement among the Borrowers and the Lenders (and their
Affiliates) have been terminated, no Borrower will assign or transfer to any
Person any Intercompany Indebtedness. Notwithstanding the foregoing, no action
or omission contemplated by this Section 10.14 shall be permitted or required to
the extent such action or omission would cause a Deemed Dividend Problem.

     10.15. Performance of Obligations. Each Borrower agrees that the
Administrative Agent may, but shall have no obligation to (i) at any time, pay
or discharge taxes, liens, security interests or other encumbrances levied or
placed on or threatened against any Collateral and (ii) after the occurrence and
during the continuance of a Default make any other payment or perform any act
required of any Loan Party under any Loan Document or take any other action
which the Administrative Agent in its discretion deems necessary or desirable to
protect or preserve the Collateral, including, without limitation, any action to
(y) effect any repairs or obtain any insurance called for by the terms of any of
the Loan Documents and to pay all or any part of the premiums therefor and the
costs thereof and (z) pay any rents payable by any Loan Party which are more
than 30 days past due, or as to which the landlord has given notice of
termination, under any lease. The Administrative Agent shall use its best
efforts to give the Company notice of any action taken under this Section 10.15
prior to the taking of such action or promptly thereafter provided the failure
to give such notice shall not affect any Loan Party’s obligations in respect
thereof. Each Borrower agrees to pay the Administrative Agent, upon demand, the
principal amount of all funds advanced by the Administrative Agent under this
Section 10.15, together with interest thereon at the rate from time to time
applicable to Floating Rate Loans from the date of such advance until the
outstanding principal balance thereof is paid in full. If any Borrower fails to
make payment in respect of any such advance under this Section 10.15 within one
(1) Business Day after the date the Company receives written demand therefor
from the Administrative Agent, the Administrative Agent shall promptly notify
each Lender and each Lender agrees that it shall thereupon make available to the
Administrative Agent, in Dollars in immediately available funds, the amount
equal to such Lender’s Pro Rata Share of such advance. If such funds are not
made available to the Administrative Agent by such Lender within one (1)
Business Day after the Administrative Agent’s demand therefor, the
Administrative Agent will be entitled to recover any such amount from such
Lender together with interest thereon at the Federal Funds Effective Rate for
each day during the period commencing on the date of such demand and ending on
the date such amount is received. The failure of any Lender to make available to
the Administrative Agent its Pro Rata Share of any such unreimbursed advance
under this Section 10.15 shall neither relieve any other Lender of its
obligation hereunder to make available to the Administrative Agent such other
Lender’s Pro Rata Share of such advance on the date such payment is to be made
nor increase the obligation of any other Lender to make such payment to the
Administrative Agent. All outstanding principal of, and interest on, advances
made under this Section 10.3 shall constitute Secured Obligations secured by the
Collateral until paid in full by the Borrowers.

104

--------------------------------------------------------------------------------




ARTICLE XI: THE ADMINISTRATIVE AGENT

     11.1. Appointment; Nature of Relationship. JPMCB is appointed by the
Lenders as the Administrative Agent hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents. The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article XI. Notwithstanding the use of the
defined term “Administrative Agent,” it is expressly understood and agreed that
the Administrative Agent shall not have any fiduciary responsibilities to any
Lender by reason of this Agreement and that the Administrative Agent is merely
acting as the representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the Uniform Commercial
Code as in effect from time to time in the State of New York (or any successor
provision), (iii) is acting as an independent contractor, the rights and duties
of which are limited to those expressly set forth in this Agreement and the
other Loan Documents and (iv) except as expressly set forth herein, shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. Each of the Lenders, for itself and on behalf
of its affiliates, agrees to assert no claim against the Administrative Agent on
any agency theory or any other theory of liability for breach of fiduciary duty,
all of which claims each Lender waives.

     11.2. Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties or fiduciary duties to the Lenders, or any obligation to the
Lenders to take any action hereunder or under any of the other Loan Documents
except any action specifically provided by the Loan Documents required to be
taken by the Administrative Agent.

105

--------------------------------------------------------------------------------




     11.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrowers, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is found to have been
caused by the gross negligence or willful misconduct of such Person.

     11.4. No Responsibility for Loans, Creditworthiness, Recitals, Etc. Neither
the Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document; (iii) the
satisfaction of any condition specified in Article V, except receipt of items
required to be delivered solely to the Administrative Agent; (iv) the existence
or possible existence of any Default or (v) the validity, effectiveness or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith. The Administrative Agent shall not be responsible to any
Lender for any recitals, statements, representations or warranties herein or in
any of the other Loan Documents for perfection or priority of the Liens on any
collateral subject to the Loan Documents, the execution, effectiveness,
genuineness, validity, legality, enforceability, collectibility, or sufficiency
of this Agreement or any of the other Loan Documents or the transactions
contemplated thereby, or for the financial condition of any guarantor of any or
all of the Obligations, the Company or any of its Subsidiaries.

     11.5. Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders (or the Required Revolving Loan Lenders or all of the
Lenders, in each case in the event that and to the extent that this Agreement
expressly requires such), and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders and on all owners
of Loans. Upon receipt of any such instructions from the Required Lenders (or
the Required Revolving Loan Lenders or all of the Lenders, in each case in the
event that and to the extent that this Agreement expressly requires such), the
Administrative Agent shall be permitted to act on behalf of the full principal
amount of the Obligations. The Administrative Agent shall be fully justified in
failing or refusing to take any action hereunder and under any other Loan
Document unless it shall first be indemnified to its satisfaction by the Lenders
pro rata against any and all liability, cost and expense that it may incur by
reason of taking or continuing to take any such action.

     11.6. Employment of Administrative Agent and Counsel. The Administrative
Agent may execute any of its duties as the Administrative Agent hereunder and
under any other Loan Document by or through employees, agents and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care. The Administrative Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Administrative Agent and the
Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.

106

--------------------------------------------------------------------------------




     11.7. Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.

     11.8. The Administrative Agent’s Reimbursement and Indemnification. The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Pro Rata Shares (i) for any amounts not
reimbursed by the Borrowers for which the Administrative Agent is entitled to
reimbursement by the Borrowers under the Loan Documents, (ii) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby, or the
enforcement of any of the terms thereof or of any such other documents;
provided, that no Lender shall be liable for any of the foregoing to the extent
any of the foregoing is found in a final non-appealable judgment by a court of
competent jurisdiction to have arisen solely from the gross negligence or
willful misconduct of the Administrative Agent. The obligations and agreements
of the Lenders under this Section 11.8 shall survive the termination of this
Agreement.

     11.9. Rights as a Lender. With respect to its Revolving Loan Commitment,
Loans made by it and Letters of Credit issued by it, the Administrative Agent
shall have the same rights and powers hereunder and under any other Loan
Document as any Lender or Issuing Bank and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders”, “Issuing
Bank” or “Swing Line Bank” shall, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent may accept deposits from, lend money to, and generally engage in any kind
of trust, debt, equity or other transaction, in addition to those contemplated
by this Agreement or any other Loan Document, with the Company or any of its
Subsidiaries in which such Person is not prohibited hereby from engaging with
any other Person.

     11.10. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arrangers
or any other Lender and based on the financial statements prepared by the
Company and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arrangers or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.

107

--------------------------------------------------------------------------------




     11.11. Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Company.
Upon any such resignation, the Required Lenders shall have the right to appoint,
on behalf of the Borrowers and the Lenders, a successor Administrative Agent. If
no successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent’s giving notice of resignation, then the
retiring Administrative Agent may appoint, on behalf of the Borrowers and the
Lenders, a successor Administrative Agent. Notwithstanding anything herein to
the contrary, so long as no Default has occurred and is continuing, each such
successor Administrative Agent shall be subject to approval by the Company,
which approval shall not be unreasonably withheld or delayed. Such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $500,000,000. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent hereunder and under the other Loan Documents.

     11.12. No Duties Imposed Upon Syndication Agents, Documentation Agents or
Arrangers. No Person identified on the cover page to this Agreement, the
signature pages to this Agreement or otherwise in this Agreement as a
“Syndication Agent”, a “Documentation Agent” or an “Arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, if such Person is a Lender, those applicable to all Lenders as such.
Without limiting the foregoing, no Person identified on the cover page to this
Agreement, the signature pages to this Agreement or otherwise in this Agreement
as a “Syndication Agent”, a “Documentation Agent” or an “Arranger” shall have or
be deemed to have any fiduciary duty to or fiduciary relationship with any
Lender. In addition to the agreement set forth in Section 11.10, each of the
Lenders acknowledges that it has not relied, and will not rely, on any Person so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

     11.13. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Company referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.

     11.14. Delegation to Affiliates. The Borrowers and the Lenders agree that
the Administrative Agent may delegate any of its duties under this Agreement to
any of its Affiliates. Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under terms of this Agreement.

108

--------------------------------------------------------------------------------




     11.15. Authority with Respect to Guarantees and Collateral Documents.

     (A) Authority to Take Action. Each Lender authorizes the Administrative
Agent to enter into each of the Guarantees, Collateral Documents and related
intercreditor agreements to which the Administrative Agent is or may become a
party and to take all action contemplated by such documents. Each Lender agrees
that no Holder of Secured Obligations (other than the Administrative Agent)
shall have the right individually to independently enforce or seek to realize
upon the security granted by any Guaranty or Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Holders of Secured Obligations
or Holders of Secured Obligations, as applicable, upon the terms of such
documents. In furtherance and without limitation of the foregoing, the
Administrative Agent is hereby authorized and given a power of attorney by and
on behalf of each of the Holders of Secured Obligations to execute any Guaranty
or Collateral Document necessary or appropriate to guarantee the Secured
Obligations or grant and perfect a Lien on any Collateral in favor of the
Administrative Agent on behalf of the Holders of Secured Obligations, if
necessary.

     (B) Authority to Release. The Lenders hereby authorize the Administrative
Agent, at its option and in its discretion, to release any Subsidiary Guarantor
from its obligations under any of the Guarantees and release or subordinate any
Lien granted to the Administrative Agent upon any Collateral (i) upon
termination of the Commitments and payment and satisfaction of all of the
Obligations at any time arising under or in respect of this Agreement or the
Loan Documents and Hedging Agreements or the transactions contemplated hereby or
thereby (which satisfaction, in the case of outstanding Letters of Credit, may
take the form of a backstop letter of credit from an issuer acceptable to the
Administrative Agent or cash collateral); (ii) in connection with any
transaction which is permitted by this Agreement (including, without limitation,
the permitted sale by the Company or any Subsidiary of one hundred percent
(100%) of the Capital Stock of any Subsidiary Guarantor or Pledge Subsidiary
owned by the Company and its Subsidiaries or a dissolution or liquidation of a
Subsidiary Guarantor permitted by Section 7.3(B)(iii)), (iii) as required
pursuant to Section 7.2(K) or Section 7.2(L) or (iv) if approved, authorized or
ratified in writing by the Required Lenders, unless any such release is required
to be approved by all of the Lenders hereunder. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular Subsidiary Guarantors or
types or items of Collateral pursuant to this Section 11.15(B).

     (C) Further Documents, etc. Upon any sale or transfer of assets
constituting Collateral which is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five Business Days’ prior written
request by the Company, the Administrative Agent shall (and is hereby
irrevocably authorized by the Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Holders of Secured Obligations herein or pursuant
hereto upon the Collateral that was sold or transferred; provided, however, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Secured Obligations or any Liens upon (or obligations of the Borrowers or any
Subsidiary in respect of) all interests retained by the Borrowers or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.

109

--------------------------------------------------------------------------------




     11.16. Foreign Collateral Authorizations.

     (A) The Company, on its behalf and on behalf of its Subsidiaries, and each
Lender, on its behalf and on the behalf of its affiliated Holders of Secured
Obligations, hereby irrevocably constitute the Administrative Agent as the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by the Company or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of the Company or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
the Company or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by the
Company or any Subsidiary and pledged in favor of the Holders of Secured
Obligations in connection with this Agreement. Notwithstanding the provisions of
Section 32 of the An Act respecting the special powers of legal persons
(Quebec), JPMorgan Chase Bank, N.A. as Administrative Agent may acquire and be
the holder of any bond issued by the Company or any Subsidiary in connection
with this Agreement (i.e., the fondé de pouvoir may acquire and hold the first
bond issued under any deed of hypothec by the Company or any Subsidiary).

     (B) The Administrative Agent is hereby authorized to execute and deliver
any documents necessary or appropriate to create and perfect the rights of
pledge for the benefit of the Holders of Secured Obligations including a right
of pledge with respect to the entitlements to profits, the balance left after
winding up and the voting rights of the Company as ultimate parent of any
subsidiary of the Company which is organized under the laws of the Netherlands
and the Capital Stock of which is pledged in connection herewith (a “Dutch
Pledge”). Without prejudice to the provisions of this Agreement and the other
Loan Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of the Company or any relevant Subsidiary as will be
described in any Dutch Pledge (the “Parallel Debt”), including that any payment
received by the Administrative Agent in respect of the Parallel Debt will -
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application - be deemed a
satisfaction of a pro rata portion of the corresponding amounts of the Secured
Obligations, and any payment to the Holders of Secured Obligations in
satisfaction of the Secured Obligations shall - conditionally upon such payment
not subsequently being avoided or reduced by virtue of any provisions or
enactments relating to bankruptcy, insolvency, preference, liquidation or
similar laws of general application - be deemed as satisfaction of the
corresponding amount of the Parallel Debt. The parties hereto acknowledge and
agree that, for purposes of a Dutch Pledge, any resignation by the
Administrative Agent is not effective until its rights under the Parallel Debt
are assigned to the successor Administrative Agent.

     (C) The Administrative Agent shall administer any Collateral Document which
is governed by German law and is a pledge (Pfandrecht) or otherwise transferred
to any Holder of Secured Obligations under an accessory security right
(akzessorische Sicherheit) in the name and on behalf of the Holder of Secured
Obligations. In relation to any Collateral Document governed by the laws of
Germany, each party hereby authorizes the Administrative Agent to accept as its
representative any pledge or other creation of any accessory security right made
to such party in relation to this Agreement and to agree to and execute on its
behalf as its representative amendments, supplements and other alterations to
any Collateral Document governed by the laws of Germany which creates a pledge
or any other accessory security right and to release on behalf of such party any
Collateral Document governed by the laws of Germany in accordance with the
provisions herein and/or the provisions in the relevant German law governed
pledge agreement.

110

--------------------------------------------------------------------------------




ARTICLE XII: SETOFF; RATABLE PAYMENTS; APPLICATION OF PROCEEDS

     12.1. Setoff. In addition to, and without limitation of, any rights of the
Holders of Secured Obligations under applicable law, if any Default occurs and
is continuing, any Indebtedness from any Holder of Secured Obligations to any
Borrower (including all account balances, whether provisional or final and
whether or not collected or available) may be offset and applied toward the
payment of the Secured Obligations owing to such Holder of Secured Obligations,
whether or not the Secured Obligations, or any part hereof, shall then be due.
It is understood and agreed that no deposits of the Subsidiary Borrower or
Indebtedness held by or owing to the Subsidiary Borrower shall be offset by any
Holder of Secured Obligations and applied towards the Secured Obligations
incurred solely by or on behalf of the Company unless the Subsidiary Borrower
shall be jointly and severally liable for all of the Secured Obligations at such
time pursuant to Section 1.4.

     12.2. Ratable Payments. If any Holder of Secured Obligations, whether by
setoff or otherwise, has payment made to it upon its Secured Obligations (other
than payments received pursuant to Sections 2.14(E), 4.1, 4.2 or 4.4 or as
otherwise provided herein) in a greater proportion than that received by any
other Holder of Secured Obligations, such Holder of Secured Obligations agrees,
promptly upon demand, to purchase a portion of the Secured Obligations held by
the other Holders of Secured Obligations so that after such purchase each Holder
of Secured Obligations will hold its ratable share of the relevant Secured
Obligations in accordance with Section 12.4. If any Holder of Secured
Obligations, whether in connection with setoff or amounts which might be subject
to setoff or otherwise, receives collateral or other protection for its Secured
Obligations or such amounts which may be subject to setoff, such Holder of
Secured Obligations agrees, promptly upon demand, to take such action necessary
such that all Holders of Secured Obligations share in the benefits of such
collateral ratably in proportion to the obligations owing to them. In case any
such payment is disturbed by legal process or otherwise, appropriate further
adjustments shall be made.

     12.3. Relations Among Lenders. Except with respect to the exercise of
set-off rights of any Lender in accordance with Section 12.1, the proceeds of
which are applied in accordance with this Agreement, each Lender agrees that it
will not take any action, nor institute any actions or proceedings, against any
Borrower or any other obligor hereunder or with respect to any Loan Document,
without the prior written consent of the Required Lenders or, as may be provided
in this Agreement or the other Loan Documents, at the direction of the
Administrative Agent.

111

--------------------------------------------------------------------------------




     (B) The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce on the payment of the principal of and interest on any Loan after the
date such principal or interest has become due and payable pursuant to the terms
of this Agreement.

     12.4. Application of Proceeds. The Administrative Agent shall, unless
otherwise specified at the direction of the Required Lenders which direction
shall be consistent with the last sentence of this Section 12.4, apply all
proceeds of Collateral to be applied to the Secured Obligations in accordance
with the Collateral Documents in the following order:

     (A) first, to pay interest on and then principal of any portion of the
Loans which the Administrative Agent may have advanced on behalf of any Lender
for which the Administrative Agent has not then been reimbursed by such Lender
or a Borrower; 

     (B) second, to pay interest on and then principal of any advance made under
Section 10.15 for which the Administrative Agent has not then been paid by a
Borrower or reimbursed by the Lenders; 

     (C) third, to pay Obligations in respect of any fees, expense
reimbursements or indemnities then due to the Administrative Agent; 

     (D) fourth, to the ratable payment of Obligations in respect of any fees,
expenses, reimbursements or indemnities then due to the Lenders, the Swing Line
Bank and the Issuing Bank; 

     (E) fifth, to the ratable payment of interest due in respect of Loans and
L/C Obligations; 

     (F) sixth, ratably, to the payment or prepayment of principal outstanding
on Loans and Reimbursement Obligations and to provide any cash collateral
required pursuant to Section 3.11 or otherwise; 

     (G) seventh, to the ratable payment of the Hedging Obligations (including
Foreign Obligations), Treasury Obligations and Foreign Treasury Obligations, in
each case, constituting Secured Obligations; 

     (H) eighth, to the applicable Loan Party or as a court of competent
jurisdiction may otherwise direct.

The order of priority set forth in this Section 12.4 and the related provisions
of this Agreement are set forth solely to determine the rights and priorities of
the Agent, the Lenders, the Swing Line Bank, the Issuing Bank and other Holders
of Secured Obligations as among themselves. The order of priority set forth in
clauses (D) through (H) of this Section 12.4 may at any time and from time to
time be changed by the Required Lenders without necessity of notice to or
consent of or approval by any Borrower, or any other Person; provided, that the
order of priority of payments in respect of Swing Line Loans may be changed only
with the prior written consent of the Swing Line Bank. The order of priority set
forth in clauses (A) through (C) of this Section 12.4 may be changed only with
the prior written consent of the Administrative Agent.

112

--------------------------------------------------------------------------------




     12.5. Disclosure. Each Borrower and each Lender hereby acknowledges and
agrees that JPMCB and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with the Borrowers and their
respective Affiliates.

     12.6. Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any Margin Stock for the repayment of the Loans and Reimbursement
Obligations provided for herein.

     12.7. Representations and Covenants Among Lenders. Each Lender represents
and covenants for the benefit of all other Lenders and the Administrative Agent
that such Lender is not satisfying and shall not satisfy any of its obligations
pursuant to this Agreement with any assets considered for any purposes of ERISA
or Section 4975 of the Code to be assets of or on behalf of any “plan” as
defined in Section 3(3) of ERISA or Section 4975 of the Code, regardless of
whether subject to ERISA or Section 4975 of the Code.

ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     13.1. Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent and the Lenders and their respective successors and assigns
permitted hereby, except that (i) no Borrower shall have the right to assign its
rights or obligations under the Loan Documents without the prior written consent
of each Lender, (ii) any assignment by any Lender must be made in compliance
with Section 13.3, and (iii) any transfer by Participants must be made in
compliance with Section 13.2. Any attempted assignment or transfer by any party
not made in compliance with this Section 13.1 (except as otherwise consented to
in accordance with the terms of this Agreement) shall be null and void, unless
such attempted assignment or transfer is treated as a participation in
accordance with Section 13.3(C). The parties to this Agreement acknowledge that
clause (ii) of this Section 13.1 relates only to absolute assignments and this
Section 13.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any promissory note issued
hereunder to a Federal Reserve Bank, (y) in the case of a Lender which is a
Fund, any pledge or assignment of all or any portion of its rights under this
Agreement and any promissory note issued hereunder to its trustee in support of
its obligations to its trustee or (z) any pledge or assignment by any Lender of
all or any portion of its rights under this Agreement and any promissory note
issued hereunder to direct or indirect contractual counterparties in interest
rate swap agreements or credit derivative transactions relating to the Loans;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 13.3. The Administrative Agent may treat the Person which made any Loan
or which holds any promissory note issued hereunder as the owner thereof for all
purposes hereof unless and until such Person complies with Section 13.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any promissory note issued hereunder to direct payments
relating to such Loan or promissory note issued hereunder to another Person. Any
assignee of the rights to any Loan or any promissory note issued hereunder
agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a promissory note
has been issued hereunder in evidence thereof), shall be conclusive and binding
on any subsequent holder or assignee of the rights to such Loan.

113

--------------------------------------------------------------------------------




     13.2. Participations.Permitted Participants; Effect. Any Lender may at any
time sell to one or more banks or other entities (“Participants”) participating
interests in any Revolving Credit Obligations or Term Loans of such Lender, any
promissory note issued hereunder held by such Lender, any Revolving Loan
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Revolving Credit Obligations and Term Loans, as applicable, and
the holder of any promissory note issued to it hereunder in evidence thereof for
all purposes under the Loan Documents, all amounts payable by the Borrowers
under this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrowers and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.

     (B) Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Revolving Loan Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 9.3.

     (C) Benefit of Certain Provisions. Each Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 12.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents; provided, that each
Lender shall retain the right of setoff provided in Section 12.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 12.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 12.2 as if each Participant were a Lender.
Each Borrower further agrees that each Participant shall be entitled to the
benefits of Section 2.14(E), Article IV and Section 10.7 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 13.3; provided, that (i) a Participant shall not be entitled to receive
any greater payment under Section 2.14(E), Article IV or Section 10.7 than the
Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account, unless the sale of
such interest to such Participant is made with the prior written consent of the
Company and (ii) any Participant agrees to comply with the provisions of Section
2.14(E) and Article IV to the same extent as if it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Revolving Credit Obligations, Term Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Revolving Credit
Obligations, Term Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Revolving Credit Obligations, Term Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

114

--------------------------------------------------------------------------------




     13.3. Assignments.Permitted Assignments. Any Lender may at any time assign
to one or more banks or other entities (“Purchasers”) all or any part of its
rights and obligations under the Loan Documents. Such assignment shall be
evidenced by an agreement substantially in the form of Exhibit D or in such
other form as may be agreed to by the parties thereto (each such agreement, an
“Assignment Agreement”). Each such assignment with respect to a Purchaser which
is not a Lender, an Affiliate of a Lender or an Approved Fund shall, unless
otherwise consented to in writing by the Administrative Agent and, so long as no
Default has occurred and is continuing, the Company (provided that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof) (i) in the case of any assignment of
any Revolving Loan Commitment or Revolving Credit Obligations, either be in an
amount equal to the entire applicable Revolving Loan Commitment and Revolving
Credit Obligations of the assigning Lender or (unless each of the Administrative
Agent and, if no Default has occurred and is continuing, the Company otherwise
consents) be in an aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof or (ii) in the case of any assignment of any Term
Loan, either be in an amount equal to the entire outstanding principal amount of
the Term Loans of the assigning Lender or (unless each of the Administrative
Agent and, if no Default has occurred and is continuing, the Company otherwise
consents) be in an aggregate amount of $1,000,000 or an integral multiple of
$1,000,000 in excess thereof. The amount of the assignment shall be based on the
Revolving Loan Commitment and Revolving Credit Obligations subject to the
assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the Assignment Agreement.

     (B) Consents. The consent of the Company shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund; provided, that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof, and provided, further, that the consent of the Company
shall not be required if a Default has occurred and is continuing. The consent
of the Administrative Agent shall be required prior to an assignment becoming
effective; provided, that no consent of the Administrative Agent shall be
required for an assignment of all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund. The consent of the Issuing Bank shall
be required prior to an assignment being effective; provided, that no consent of
the Issuing Bank shall be required for an assignment of all or any portion of a
Term Loan or a 2014 Revolving Loan. Any consent required under this Section
13.3(B) shall not be unreasonably withheld or delayed.

115

--------------------------------------------------------------------------------




     (C) Effect; Effective Date. Upon (i) delivery to the Administrative Agent
of an Assignment Agreement, together with any consents required by Sections
13.3(A) and 13.3(B), and (ii) payment of a $3,500 fee to the Administrative
Agent for processing such assignment (unless such fee is waived by the
Administrative Agent or unless such assignment is made to such assigning
Lender’s Affiliate), such assignment shall become effective on the effective
date specified in such assignment. The Assignment Agreement shall contain a
representation and warranty by the Purchaser to the effect that none of the
funds, money, assets or other consideration used to make the purchase and
assumption of the Revolving Loan Commitment, Revolving Credit Obligations and/or
Term Loans under the applicable Assignment Agreement constitutes “plan assets”
as defined under ERISA and that the rights, benefits and interests of the
Purchaser in and under the Loan Documents will not be “plan assets” under ERISA.
On and after the effective date of such assignment, such Purchaser shall for all
purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights, benefits
and obligations of a Lender under the Loan Documents, to the same extent as if
it were an original party thereto, and the transferor Lender shall be released
with respect to the Revolving Credit Obligations and/or Term Loans assigned to
such Purchaser without any further consent or action by the Borrowers, the
Lenders or the Administrative Agent. In the case of an assignment covering all
of the assigning Lender’s rights, benefits and obligations under this Agreement,
such Lender shall cease to be a Lender hereunder but shall continue to be
entitled to the benefits of, and subject to, those provisions of this Agreement
and the other Loan Documents which survive payment of the Secured Obligations
and termination of the Loan Documents. Each partial assignment hereunder shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement; provided, that the foregoing shall
not be construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of either the Revolving
Loans (and Revolving Loan Commitment) or Term Loans. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 13.3 (except as otherwise consented to in accordance with the
terms of this Agreement) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.2. With respect to each assignment under this Section
13.3(C), the Purchaser, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

     (D) Replacement Notes. Upon the consummation of any assignment to a
Purchaser hereunder, the transferor Lender, the Administrative Agent and the
Borrowers shall, if the transferor Lender or the Purchaser desires that its
Loans be evidenced by promissory notes, make appropriate arrangements so that,
upon cancellation and surrender to the Borrowers of the previously issued
promissory notes (if any) held by the transferor Lender, new promissory notes
issued hereunder or, as appropriate, replacement promissory notes are issued to
such transferor Lender, if applicable, and new promissory notes or, as
appropriate, replacement promissory notes, are issued to such Purchaser, in each
case in principal amounts reflecting their respective Revolving Loan Commitments
(or, if the applicable Termination Date has occurred, their respective Revolving
Credit Obligations) or Term Loans, as applicable, as adjusted pursuant to such
assignment.

116

--------------------------------------------------------------------------------




     (E) The Register. The Administrative Agent, acting solely for this purpose
as an Administrative Agent of the Borrowers (and the Borrowers hereby designate
the Administrative Agent to act in such capacity), shall maintain at one of its
offices in New York, New York a copy of each Assignment Agreement delivered to
it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders, and the Revolving Loan Commitments of, and principal
amounts of and interest on the Loans owing to, each Lender pursuant to the terms
hereof from time to time and whether such Lender is an original Lender or
assignee of another Lender pursuant to an assignment under this Section 13.3.
The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

     13.4. Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Company and its Subsidiaries; provided,
that each Transferee and prospective Transferee agrees to be bound by Section
10.9 of this Agreement.

     13.5. Tax Certifications. If any interest in any Loan Document is
transferred to any Transferee, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 2.14(E) and Article IV.

ARTICLE XIV: NOTICES

     14.1. Giving Notice.

     (A) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 14.1(B)), all notices, requests and other communications to
any party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party as
follows:

     (i) if to any Borrower, to it at 2135 W. Maple Road, Troy, MI 48084-7186,
Attention of Carl D. Anderson, II, Vice President and Treasurer (Facsimile No.
(248) 435-1393; Telephone No. (248) 435-1588); 

     (ii) if to the Administrative Agent, (A) other than in the case of Advances
to be made to the Subsidiary Borrower, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, Floor 10, Houston, TX, 77002-6925, Attention of Omar E. Jones (Facsimile
No. (713) 750-2938) and (B) in the case of Advances to be made to the Subsidiary
Borrower or denominated in Agreed Currencies other than Dollars, to J.P. Morgan
Europe Limited, 125 London Wall, London EC2Y 5AJ, Attention of The Manager, Loan
& Agency Services (Facsimile No. 44 207 777 2360), and in each case with a copy
to JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New York, NY
10179, Attention of Robert Kellas (Facsimile No. (212) 270-5100);

117

--------------------------------------------------------------------------------




     (iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 1111
Fannin Street, Floor 10, Houston, TX, 77002-6925, Attention of Omar E. Jones
(Facsimile No. (713) 750-2938) with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, 24th Floor, New York, NY 10179, Attention of Robert Kellas
(Facsimile No. (212) 270-5100); 

     (iv) if to the Swing Line Bank, to it at JPMorgan Chase Bank, N.A., 1111
Fannin Street, Floor 10, Houston, TX, 77002-6925, Attention of Omar E. Jones
(Facsimile No. (713) 750-2938) with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, 24th Floor, New York, NY 10179, Attention of Robert Kellas
(Facsimile No. (212) 270-5100); and 

     (v) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.

     (B) Electronic Communications.

     (i) Notices and other communications to the Lenders or the Issuing Bank may
be delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent;
provided, that the foregoing shall not apply to notices to any Lender or the
Issuing Bank pursuant to Article II if such Lender or the Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Company, on behalf of each Borrower, may, in its
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it or
as it otherwise determines; provided, that such determination or approval may be
limited to particular notices or communications.

     (ii) Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that if such notice or other communication
is not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

118

--------------------------------------------------------------------------------




     14.2. Change of Address. Each of the Borrowers and the Administrative Agent
may change the address for service of notice upon it by a notice in writing to
the other parties hereto, including, without limitation, each Lender. Each
Lender may change the address for service of notice upon it by a notice in
writing to the Company and the Administrative Agent.

     14.3. USA PATRIOT ACT NOTIFICATION. The following notification is provided
to the Borrowers pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrowers: When a Borrower opens an account, the Administrative Agent and
the Lenders will ask for such Borrower’s name, tax identification number,
business address, and other information that will allow the Administrative Agent
and the Lenders to identify such Borrower. The Administrative Agent and the
Lenders may also ask to see such Borrower’s legal organizational documents or
other identifying documents.

ARTICLE XV: COUNTERPARTS

     This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.

The remainder of this page is intentionally blank.

119

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the Company, the Subsidiary Borrower, the Lenders and
the Administrative Agent have executed this Agreement as of the date first above
written.

 

 

[SIGNATURE PAGES OMITTED]

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO MERITOR, INC. CREDIT AGREEMENT

--------------------------------------------------------------------------------




PRICING SCHEDULE

Part I

PRICING SCHEDULE APPLICABLE TO
2014 REVOLVING LOAN LENDERS

  (Level I) (Level II) (Level III) (Level IV) (Level V) Senior Secured ≥ Ba2
≥ Ba3 ≥ B1 ≥ B2 ≤B3 Debt Rating and and and and and   BB BB- B+ B B- Applicable
Commitment Fee
Percentage 0.50% 0.50% 0.75% 0.75% 1.00% Applicable Floating
Rate Margin 2.75% 3.25% 3.75% 4.00% 4.50% Applicable
Eurocurrency
Margin and
Applicable L/C Fee
Percentage 3.75% 4.25% 4.75% 5.00% 5.50%


     For the purposes of this Schedule, the following terms have the following
meanings, subject to the final two paragraphs of this Schedule:

     “Level I Status” exists at any date if, on such date, the Company’s
Applicable Moody’s Rating is Ba2 or better and the Company’s Applicable S&P
Rating is BB or better.

     “Level II Status” exists at any date if, on such date, (i) the Company has
not qualified for Level I Status and (ii) the Company’s Applicable Moody’s
Rating is Ba3 or better and the Company’s Applicable S&P Rating is BB- or
better.

     “Level III Status” exists at any date if, on such date, (i) the Company has
not qualified for Level I or II Status and (ii) the Company’s Applicable Moody’s
Rating is B1 or better and the Company’s Applicable S&P Rating is B+ or better.

     “Level IV Status” exists at any date if, on such date, (i) the Company has
not qualified for Level I, II or III Status and (ii) the Company’s Applicable
Moody’s Rating is B2 or better and the Company’s Applicable S&P Rating is B or
better.

     “Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I, II, III or IV Status.

     “Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

1

--------------------------------------------------------------------------------




     “Applicable Moody’s Rating” means, at any time, (i) the rating issued by
Moody’s and then in effect with respect to the Company’s senior secured
long-term debt securities without third-party credit enhancement or (ii) if the
foregoing rating is no longer in effect, the corporate family rating issued by
Moody’s and then in effect with respect to the Company.

     “Applicable S&P Rating” means, at any time, (i) the rating issued by S&P
and then in effect with respect to the Company’s senior secured long-term debt
securities without third-party credit enhancement or (ii) if the foregoing
rating is no longer in effect, the corporate credit rating issued by S&P and
then in effect with respect to the Company.

     In addition to the provisions set forth above, if a split occurs between
the Applicable Moody’s Rating and the Applicable S&P Rating that is greater than
one ratings category, then the pricing shall be that set forth above with
respect to the combination of (i) the higher of such ratings and (ii) the rating
of the other ratings service that is one ratings category above the ratings
category reported by such other ratings service.

The Applicable Eurocurrency Margin, the Applicable Floating Rate Margin, the
Applicable Commitment Fee Percentage and the Applicable L/C Fee Percentage shall
be determined in accordance with the such table based on the Company’s Status as
determined from its then-current Applicable Moody’s Rating and Applicable S&P
Rating. The credit rating in effect on any date for the purposes of this
Schedule is that in effect at the close of business on such date. If at any time
the Company has no Applicable Moody’s Rating or no Applicable S&P Rating, Level
V Status shall exist.

2

--------------------------------------------------------------------------------




Part II

PRICING SCHEDULE APPLICABLE TO
2017 REVOLVING LOAN LENDERS
AND
2017 TERM LOANS

  (Level I) (Level II) (Level III) (Level IV) (Level V) Corporate ≥ Ba3 ≥ B1
≥ B2 ≥ B3 <B3 Rating and and and and and   BB- B+ B B- B- Applicable
Commitment Fee
Percentage (2017
Revolving Loan
Lenders only) 0.50% 0.50% 0.50% 0.625% 0.75% Applicable Floating
Rate Margin (2017
Revolving Loans) 2.25% 2.75% 3.25% 3.75% 4.25% Applicable
Eurocurrency
Margin (2017
Revolving Loans)
and Applicable L/C
Fee Percentage 3.25% 3.75% 4.25% 4.75% 5.25% Applicable Floating
Rate Margin (2017
Term Loans) 2.25% 2.75% 3.25% 3.75% 4.25%

Applicable
Eurocurrency
Margin (2017 Term
Loans)

3.25% 3.75% 4.25% 4.75% 5.25%


     For the purposes of this Schedule, the following terms have the following
meanings, subject to the final two paragraphs of this Schedule:

     “Level I Status” exists at any date if, on such date, the Company’s
Applicable Moody’s Rating is Ba3 or better and the Company’s Applicable S&P
Rating is BB- or better.

     “Level II Status” exists at any date if, on such date, (i) the Company has
not qualified for Level I Status and (ii) the Company’s Applicable Moody’s
Rating is B1 or better and the Company’s Applicable S&P Rating is B+ or better.

3

--------------------------------------------------------------------------------




     “Level III Status” exists at any date if, on such date, (i) the Company has
not qualified for Level I or II Status and (ii) the Company’s Applicable Moody’s
Rating is B2 or better and the Company’s Applicable S&P Rating is B or better.

     “Level IV Status” exists at any date if, on such date, (i) the Company has
not qualified for Level I, II or III Status and (ii) the Company’s Applicable
Moody’s Rating is B3 or better and the Company’s Applicable S&P Rating is B- or
better.

     “Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I, II, III or IV Status.

     “Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

     “Applicable Moody’s Rating” means, at any time, the corporate family rating
issued by Moody’s and then in effect with respect to the Company.

     “Applicable S&P Rating” means, at any time, the corporate credit rating
issued by S&P and then in effect with respect to the Company.

     In addition to the provisions set forth above, if a split occurs between
the Applicable Moody’s Rating and the Applicable S&P Rating that is greater than
one ratings category, then the pricing shall be that set forth above with
respect to the combination of (i) the higher of such ratings and (ii) the rating
of the other ratings service that is one ratings category above the ratings
category reported by such other ratings service.

     The Applicable Eurocurrency Margin, the Applicable Floating Rate Margin,
the Applicable Commitment Fee Percentage and the Applicable L/C Fee Percentage
shall each be determined in accordance with the such foregoing table based on
the Company’s Status as determined from its then-current Applicable Moody’s
Rating and Applicable S&P Rating. The credit rating in effect on any date for
the purposes of this Schedule is that in effect at the close of business on such
date. If at any time the Company has no Applicable Moody’s Rating or no
Applicable S&P Rating, Level V Status shall exist.

4

--------------------------------------------------------------------------------




EXHIBIT A-1
TO
CREDIT AGREEMENT

2014 Revolving Loan Commitments

Lender 2014 Revolving Loan Commitment THE BANK OF NOVA SCOTIA $14,285,714.28
              Total $14,285,714.28


A-1-1

--------------------------------------------------------------------------------




EXHIBIT A-2
TO
CREDIT AGREEMENT

2017 Revolving Loan Commitments

Lender 2017 Revolving Loan Commitment JPMORGAN CHASE BANK, N.A. $56,407,766.99
CITICORP NORTH AMERICA, INC. $56,407,766.99 BANK OF AMERICA, N.A. $48,349,514.56
THE ROYAL BANK OF SCOTLAND PLC $48,349,514.56 UBS LOAN FINANCE LLC
$48,349,514.56 BNP PARIBAS $28,203,883.50 DEUTSCHE BANK AG NEW YORK BRANCH
$28,203,883.50 PNC BANK, NATIONAL ASSOCIATION $28,203,883.50 FIFTH THIRD BANK
$24,174,757.28 THE HUNTINGTON NATIONAL BANK $20,145,631.07 COMERICA BANK
$16,116,504.85 CAPITAL ONE LEVERAGE FINANCE CORP. $12,087,378.64
              Total $415,000,000.00


A-2-1

--------------------------------------------------------------------------------




EXHIBIT A-3
TO
CREDIT AGREEMENT

2017 Term Loan Commitments

Lender 2017 Term Loan Commitment JPMORGAN CHASE BANK, N.A. $13,592,233.01
CITICORP NORTH AMERICA, INC. $13,592,233.01 BANK OF AMERICA, N.A. $11,650,485.44
THE ROYAL BANK OF SCOTLAND PLC $11,650,485.44 UBS LOAN FINANCE LLC
$11,650,485.44 BNP PARIBAS $6,796,116.50 PNC BANK, NATIONAL ASSOCIATION
$6,796,116.50 DEUTSCHE BANK AG NEW YORK BRANCH $6,796,116.50 FIFTH THIRD BANK
$5,825,242.72 THE HUNTINGTON NATIONAL BANK $4,854,368.93 COMERICA BANK
$3,883,495.15 CAPITAL ONE LEVERAGE FINANCE CORP. $2,912,621.36
              Total $100,000,000.00


A-3-1

--------------------------------------------------------------------------------




EXHIBIT B
TO
CREDIT AGREEMENT

Form of Borrowing/Election Notice

TO:       

JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”)
under that certain Amended and Restated Credit Agreement, dated as of April
[__], 2012, by and among Meritor, Inc., an Indiana corporation (the “Company”),
ArvinMeritor Finance Ireland (the “Subsidiary Borrower”), the institutions from
time to time parties thereto as “Lenders”, and the Administrative Agent (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).


          The Company hereby gives to the Administrative Agent a
Borrowing/Election Notice pursuant to [Section 2.1] [Section 2.2] [Section 2.9]
of the Credit Agreement [on behalf of the Subsidiary Borrower] and hereby
requests to [borrow] [convert/continue an Advance] [on behalf of the Subsidiary
Borrower] on ______________ (the “Borrowing Date”) as follows:

(a) borrow from the Lenders, on a pro rata basis, an aggregate principal Dollar
Amount of $_________ in [2014 Revolving Loans] [2017 Revolving Loans] [2017 Term
Loans] as:                

1. ¨ a Floating Rate Advance (in Dollars)                           2. ¨ a
Eurocurrency Rate Advance with the following characteristics:   Interest Period
of _______ month(s)   Agreed Currency: [Dollars] [other]


(b) borrow from the Swing Line Bank a Swing Line Loan in the amount of
$____________.                 (c) with respect to the conversion/continuation
of an Advance:


1. ¨ convert an existing Floating Rate Advance to a Eurocurrency Rate Advance
with the following characteristics:                           Amount    
  $____________   Interest Period of _______ month(s)   Agreed Currency:
[Dollars] [other]   2. ¨ continue an existing Eurocurrency Rate Advance with the
following characteristics:   Amount       $____________   Interest Period of
_______ month(s)   Agreed Currency: [Dollars] [other]


B-1

--------------------------------------------------------------------------------




          The undersigned hereby certifies to the Administrative Agent and the
Lenders that: (i) no Default or Unmatured Default has occurred and is continuing
on the date hereof or on the Borrowing Date or will result from the making of
the proposed Loan[s] or the conversion or continuation of any Loan[s] on the
Borrowing Date; (ii) the representations and warranties of the undersigned
contained in Article VI of the Credit Agreement are and shall be true and
correct in all material respects on and as of the date hereof and on and as of
the Borrowing Date (unless, on either such date, such representation and
warranty is made as of a specific date, in which case, such representation and
warranty shall be true in all material respects as of such date); (iii) [the
amount of the 2014 Revolving Credit Obligations does not, and after making such
proposed Advance would not, exceed the Aggregate 2014 Revolving Loan
Commitment], [(iv)] [the Dollar Amount of the 2017 Revolving Credit Obligations
does not, and after making such proposed Advance or issuing, extending, renewing
or amending such Letter of Credit would not, exceed the Aggregate 2017 Revolving
Loan Commitment]; [(iv)][(v)] the Dollar Amount of the Revolving Credit
Obligations denominated in Agreed Currencies other than Dollars does not, and
after making the Loan[s] requested herein would not, exceed the Foreign Currency
Sublimit, [(v)][(vi)] the Facility Obligations Amount does not, and after making
the Loan[s] on the Borrowing Date will not, exceed the Collateral Value Amount,
[(vi)][(vii)] in the case of any Loan[s] the proceeds of which shall be used to
repay, repurchase, retire, redeem or defease any Senior Notes, the undersigned
shall have furnished a certificate of a Designated Financial Officer
demonstrating pro forma compliance with the Priority Debt Ratio under Section
7.4(A) of the Credit Agreement as of the last day of the undersigned’s most
recently completed fiscal quarter for which financial statements are publicly
available, which pro forma compliance shall be determined based on the ratio of
(a) Priority Debt as of the Borrowing Date (after giving effect to the Loan[s]
requested herein) to (b) EBITDA for the four consecutive fiscal quarters then
ended on the last day of such fiscal quarter1 and [(vii)] [(viii)] all other
relevant conditions set forth in Article V of the Credit Agreement have been
satisfied.

____________________

     1 The aggregate amount of Loans that may be used for the purpose describe
in clause [(vi)][(vii)] is subject to limitation pursuant to Section 7.3(L)(iv).

B-2

--------------------------------------------------------------------------------




          Unless otherwise defined herein, terms defined in the Credit Agreement
shall have the same meanings in this Borrowing/Election Notice.

Dated: _______________ MERITOR, INC.[, ON BEHALF OF ARVINMERITOR FINANCE
IRELAND], as the Company     By:________________________ Name: Title:


B-3

--------------------------------------------------------------------------------




EXHIBIT C
TO
CREDIT AGREEMENT

Form of Request for Letter of Credit

TO:       

TO: JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”) under that certain Amended and Restated Credit Agreement, dated as of
April [__], 2012, by and among Meritor, Inc., an Indiana corporation (the
“Company”), ArvinMeritor Finance Ireland (the “Subsidiary Borrower”), the
institutions from time to time parties thereto as “Lenders” and the
Administrative Agent, (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

          Pursuant to Section 3.4 of the Credit Agreement, the Company [on
behalf of the Subsidiary Borrower] hereby gives to the Issuing Bank a request
for issuance of a Letter of Credit on behalf of [the Company] [the Subsidiary
Borrower], for the benefit of ____________________ 2, in the Dollar Amount of
$_________, with an effective date of ______________ (the “Effective Date”) and
an expiry date of ______________. The Agreed Currency requested for such Letter
of Credit is [Dollars] [other].

          [Insert or attach any applicable instructions and /or conditions].

          The undersigned hereby certifies that: (i) no Default or Unmatured
Default has occurred and is continuing on the date hereof or on the Effective
Date or will result from the issuance of the requested Letter of Credit; (ii)
the representations and warranties of the undersigned contained in Article VI of
the Credit Agreement are and shall be true and correct in all material respects
on and as of the date hereof and on and as of the Effective Date (unless, on
either such date, such representation and warranty is made as of a specific
date, in which case, such representation and warranty shall be true in all
material respects as of such date); (iii) the Dollar Amount of the 2017
Revolving Credit Obligations does not, and after issuing such Letter of Credit
would not, exceed the Aggregate 2017 Revolving Loan Commitment; (iv) the Dollar
Amount of the Revolving Credit Obligations denominated in Agreed Currencies
other than Dollars does not, and after issuing the Letter of Credit requested
hereby would not, exceed the Foreign Currency Sublimit, (v) the Facility
Obligations Amount on the date hereof does not, and after issuing the Letter of
Credit requested hereby would not, exceed the Collateral Value Amount and (vi)
all other relevant conditions set forth in Section 3.4 and Article V of the
Credit Agreement have been satisfied.

____________________

     2 Insert name of beneficiary.

C-1

--------------------------------------------------------------------------------




     Unless otherwise defined herein, terms defined in the Credit Agreement
shall have the same meanings in this Request for Letter of Credit.

Dated: _______________ MERITOR, INC., [ON BEHALF OF ARVINMERITOR FINANCE
IRELAND], as the Company     By:________________________ Name: Title:


C-2

--------------------------------------------------------------------------------




EXHIBIT D
TO
CREDIT AGREEMENT

Form of Assignment Agreement

     This Assignment Agreement (this “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Terms and Conditions set forth in Annex
1 attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment Agreement as if set forth herein in full.

     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto that
represents the amount and percentage interest identified below of all of the
Assignor’s outstanding rights and obligations under the respective facilities
identified below (including, without limitation, any letters of credit,
guaranties and swingline loans included in such facilities and, to the extent
permitted to be assigned under applicable law, all claims (including without
limitation contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity), suits, causes of action and any other
right of the Assignor against any Person whether known or unknown arising under
or in connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment Agreement, without
representation or warranty by the Assignor.

1. Assignor:               2. Assignee:  [and is an Affiliate/Approved Fund of
[identify Lender]]3   3. Company: Meritor, Inc.


____________________

     3 Select as applicable.


D-1

--------------------------------------------------------------------------------




4. Administrative

JPMorgan Chase Bank, N.A., as the    

        Agent:

Administrative Agent under

the Credit Agreement

      5. Credit
Agreement

The Amended and Restated Credit Agreement, dated as of April [__], 2012, by and
among Meritor, Inc., an Indiana corporation (the “Company”), ArvinMeritor
Finance Ireland (the “Subsidiary Borrower”), the institutions from time to time
parties thereto as “Lenders”, JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), Citicorp North America, Inc., as Syndication Agent
and The Royal Bank of Scotland plc and UBS Securities LLC, as Documentation
Agents (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).

  6. Assigned Interest:


Facility Assigned Aggregate Dollar
Amount of [2014
Revolving] [2017
Revolving] [2017
Term] Loan
Commitment/Loans for
all Lenders* Dollar Amount of
[2014 Revolving]
[2017 Revolving]
[2017 Term] Loan
Commitment/Loans
Assigned* Percentage Assigned of
[2014 Revolving] [2017
Revolving] [2017
Term] Loan
Commitment/Loans4 $ $ _______%

              7. Trade Date:            5

Effective Date: ____________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]

____________________

     * Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

     4 Set forth, to at least 9 decimals, as a percentage of the Revolving or
Term Loan Commitment or Loans of all Lenders thereunder.

     5 Insert if satisfaction of minimum amounts is to be determined as of the
Trade Date.


D-2

--------------------------------------------------------------------------------




     The terms set forth in this Assignment Agreement are hereby agreed to:

ASSIGNOR [NAME OF ASSIGNOR]     By:   Name:   Title:   ASSIGNEE [NAME OF
ASSIGNEE]     By: Name: Title:


[Consented to and]6 Accepted:   JPMORGAN CHASE BANK, N.A., as
Administrative Agent   By:   Name:   Title:   [Consented to:   JPMORGAN CHASE
BANK, N.A., as Issuing
Bank   By: Name: Title:]7


____________________

     6 To be added only if the consent of the Administrative Agent is required
by the terms of the Credit Agreement.

     7 To be added only if the consent of the Issuing Bank is required by the
terms of the Credit Agreement.

D-3

--------------------------------------------------------------------------------




[Consented to:   MERITOR, INC., as the Company   By: Name: Title:]8


____________________

     8 To be added only if the consent of the Company is required by the terms
of the Credit Agreement.


D-4

--------------------------------------------------------------------------------




ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AGREEMENT

          1. Representations and Warranties.

          1.1 Assignor. The Assignor represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents, (iii) the financial condition of the Company,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document, (iv) the performance or observance by the Company, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document, (v) inspecting any of the property, books
or records of the Company, or any guarantor, or (vi) any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Loans or
the Loan Documents.

          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment Agreement, (iv) none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are
assets considered for purposes of ERISA or Section 4975 of the Code to be assets
of or on behalf of any “plan” as defined in Section 3(3) of ERISA or Section
4975 of the Code, regardless of whether subject to ERISA or Section 4975 of the
Code, and that its rights, benefits and interests in and under the Loan
Documents will not be “plan assets” under ERISA, (v) it is not relying on or
looking to any Margin Stock for repayment of the Loans and Reimbursement
Obligations provided for in the Credit Agreement, (vi) agrees to indemnify and
hold the Assignor harmless against all losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees) and liabilities incurred by the
Assignor in connection with or arising in any manner from the Assignee’s
non-performance of the obligations assumed under this Assignment Agreement,
(vii) it has received a copy of the Credit Agreement, together with copies of
financial statements and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement and to purchase the Assigned Interest on the basis of which
it has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (viii) attached as Schedule 1 to
this Assignment Agreement is any documentation required to be delivered by the
Assignee with respect to its tax status pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (b) agrees (i) that
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

D-5

--------------------------------------------------------------------------------




          2. Payments. The Assignee shall pay the Assignor, on the Effective
Date, the Dollar Amount agreed to by the Assignor and the Assignee. From and
after the Effective Date, the Administrative Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

          3. General Provisions. This Assignment Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment Agreement may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

D-6

--------------------------------------------------------------------------------




SCHEDULE 1 – PART I

ADMINISTRATIVE QUESTIONNAIRE

D-7

--------------------------------------------------------------------------------




SCHEDULE 1 – PART II

U.S. AND NON-U.S. TAX INFORMATION REPORTING REQUIREMENTS

D-8

--------------------------------------------------------------------------------




EXHIBIT E

TO
CREDIT AGREEMENT

List of Closing Documents

Attached.

E-1

--------------------------------------------------------------------------------




EXHIBIT F
TO
CREDIT AGREEMENT

Form of Compliance Certificate9

     Pursuant to Section 7.1(C) of that certain Amended and Restated Credit
Agreement, dated as of April [__], 2012, by and among Meritor, Inc., an Indiana
corporation (the “Company”), ArvinMeritor Finance Ireland (the “Subsidiary
Borrower”), the institutions from time to time parties thereto as “Lenders”,
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”)
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), the Company, through a Designated
Financial Officer, hereby delivers this Compliance Certificate (this
“Certificate”) to the Administrative Agent, together with the financial
statements being delivered to the Administrative Agent pursuant to Section
7.1[(A)][(B)] of the Credit Agreement for the accounting period as at, and for
the periods ending on, ____________, ____ (the “Financial Statements”).
Capitalized terms used herein and in the Schedules attached hereto shall have
the meanings set forth in the Credit Agreement. Subsection references herein
relate to subsections of the Credit Agreement.

     THE UNDERSIGNED HEREBY CERTIFIES THAT:

     1. I am the duly appointed [_____________] of the Company and constitute a
Designated Financial Officer under (and as defined in) the Credit Agreement.

     2. I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements.

     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default as of the date of this Certificate, except as set
forth below.

     4. Schedule I attached hereto sets forth financial data and computations
evidencing the Company’s compliance with certain covenants and other provisions
of the Credit Agreement related to the information set forth on the Financial
Statements, all of which data and computations are true, complete and correct
and in conformity with Agreement Accounting Principles.

     5. Schedule II attached hereto sets forth the Applicable Moody’s Rating and
Applicable S&P Rating of the Company.

     6. Schedule III attached hereto sets forth the various reports and
deliveries which are required under the Credit Agreement.

____________________

     9 Appropriate modifications acceptable to the Administrative Agent shall be
made to this Exhibit F in the context of demonstrating pro forma covenant
compliance as a condition precedent to a Permitted Acquisition.

F-1

--------------------------------------------------------------------------------




     7. The information set forth herein is accurate as of _____________, 20__,
and the Financial Statements delivered herewith fairly present in all material
respects the consolidated financial position of the Company and its Subsidiaries
at the dates indicated and the results of their operations and cash flows and
changes in their financial position for the periods ending on the date indicated
in conformity with Agreement Accounting Principles, consistently applied [,
subject to normal year-end audit adjustments and the absence of footnotes].

     8. Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:

             
     
     
 


F-2

--------------------------------------------------------------------------------




     The foregoing certifications, together with the computations set forth in
Schedule I hereto, the information set forth in Schedule II hereto and the
Financial Statements delivered with this Certificate attached as Schedule III
hereto in support hereof, are made and delivered this _____ day of __________,
20___.

MERITOR, INC., as the Company     By:     Name: Title:


F-3

--------------------------------------------------------------------------------




SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of __________, _____
with certain provisions of the Credit Agreement

     The computations set forth in this Schedule I are designed to facilitate
the calculation of financial covenants and certain other provisions in the
Credit Agreement relating to the information set forth in the Company’s
consolidated financial statements delivered with this Certificate. The
computations set forth in this Schedule I have been made in accordance with
Agreement Accounting Principles which may not conform with generally accepted
accounting principles. The use of abbreviated terminology and/or descriptions in
the computations below are not in any way intended to override or eliminate the
more detailed descriptions for such computations set forth in the relevant
provisions of the Credit Agreement, all of which shall be deemed to control. In
addition, the failure to identify any specific provisions or terms of the Credit
Agreement in this Schedule I does not in any way affect their applicability
during the periods covered by such financial statements or otherwise, which
shall in all cases be governed by the Credit Agreement. For purposes of this
Schedule I, the “Measurement Quarter” shall be the fiscal quarter of the Company
ending on the date set forth above.

I.

FINANCIAL COVENANTS

                             A. PRIORITY DEBT RATIO (Section 7.4(A))          
1. Priority Debt (as of the end of the Measurement Quarter)             a. the
aggregate outstanding Dollar Amount of the Revolving Loans, Swing Line Loans,
L/C Obligations and Term Loans (if any) under the Credit Agreement    
$_________       b. plus any and all debt (determined in accordance with
Agreement Accounting Principles) of any Foreign Subsidiary (whether secured or
unsecured) other than debt the proceeds of which are used to finance the working
capital needs of such Foreign Subsidiary (which exclusion shall include
Receivables Facility Attributed Indebtedness of such Foreign Subsidiary under
any Permitted Foreign Receivables Financing)          +          $_________   c.
plus any and all debt (determined in accordance with Agreement Accounting
Principles) of the Company and its Subsidiaries that is secured by any Lien of a
type described in Section 7.3(F)(i), (vi), (viii), (ix), (x), (xvi) or (xvii)
(solely as such clause (xvii) relates to extensions, renewals or replacements of
Liens referred to in the foregoing subsections) +   $_________       d. plus
Receivables Facility Attributable Indebtedness arising in connection with
Permitted Domestic Receivables Financings +   $_________         e. = Total
Priority Debt (sum of I.A.1.a. through I.A.1.d.) =   $ _________


F-4

--------------------------------------------------------------------------------




    2. EBITDA (for the four consecutive fiscal quarters then ending)10      
                                 a. consolidated net income (or loss) of the
Company and its Subsidiaries     $_________       b. plus Interest Expense
       +        $_________       c. plus income taxes +   $_________       d.
plus depreciation expense +   $_________       e. plus amortization expense +  
$_________       f. minus (plus) any extraordinary gains (losses) -/+  
$_________       g. minus (plus) any gains (losses) on the sale of a business
-/+   $_________       h. minus (plus) any special, non-recurring, non-cash
gains (charges) such as those arising out of the ongoing restructuring or
consolidation of the operations of the Company and its Subsidiaries -/+  
$_________       i. = EBITDA (sum of I.A.2.a. through I.A.2.h.) =   $_________  
    3. Priority Debt Ratio (Ratio of I.A.1.e. to I.A.2.i.)     ____ to 1.00  

4. Maximum Priority Debt Ratio      2.50 to 1.00 as of the last day of the
fiscal quarter commencing with the fiscal quarter ending on or about March 31,
2012 through and including the fiscal quarter ending on or about September 30,
2012, (ii) 2.25 to 1.00 as of the last day of each fiscal quarter commencing
with the fiscal quarter ending on or about December 31, 2012 through and
including the fiscal quarter ending on or about September 30, 2013, and (iii)
2.00 to 1.00 as of the last day of each fiscal quarter thereafter.
                         The Priority Debt Ratio in I.A.3. shall not exceed the
Maximum Priority Debt Ratio in I.A.4.




____________________

     10 All as determined in accordance with Agreement Accounting Principles (it
being understood and agreed that (a) items I.A.2.b through I.A.2.h shall be
added solely to the extent deducted in determining consolidated net income, and
items I.A.2.g though I.A.2.h shall be deducted solely to the extent included in
determining consolidated net income, and (b) each addition (or subtraction) of
items I.A.2.b though I.A.2.h shall be without duplication of any other addition
(or subtraction)).



F-5

--------------------------------------------------------------------------------




  B. CAPITAL EXPENDITURES (Section 7.4(B))                                     
1. Capital Expenditures (for the portion of the fiscal year containing the
Measurement Quarter then ended)     $_________       2. CapEx Cap Amount        
          a. CapEx Cap Amount     $180,000,000         b. CapEx Cap Amount for
the previous Fiscal Year     $180,000,000         c. minus Capital Expenditures
for the previous Fiscal Year -   $__________         d. = Carryover amount
(excess, if any of I.B.2.b. over I.B.2.c.)11 =         $__________           e.
CapEx Cap Amount (sum of I.B.2.a. and I.B.2.d.)     $__________          
Capital Expenditures in I.B.1. shall not exceed the CapEx Cap Amount in I.B.2.e.
     




____________________

     11 The carryover amount may not exceed $75,000,000 for any fiscal year.



F-6

--------------------------------------------------------------------------------




II. ASSET SALES (Section 7.3(C))                               
                       A. TEST BASIS       1. Date of the first Asset Sale
consummated after the Closing Date       2. Aggregate book value of the
Company’s Consolidated Assets as of the end of the fiscal quarter immediately
preceding the above-referenced Asset Sale       B. ANNUAL BASKET (for the fiscal
year containing the Measurement Quarter)     1. 15.0% of the amount set forth in
II.A.2.       2. State whether the aggregate proceeds generated by all Asset
Sales of the Company and its Subsidiaries during the fiscal year containing the
Measurement Quarter exceed the amount set forth in II.B.1. Yes/No     C.
CUMULATIVE CONSOLIDATED BASKET (for the period from the Closing Date through the
Measurement Quarter)     1. 25% of the amount set forth in II.A.2.       2.
State whether the aggregate proceeds generated by all Asset Sales of the Company
and its Subsidiaries since the Closing Date exceed the amount set forth in
II.C.1. Yes/No     D. CUMULATIVE DOMESTIC BASKET       1. 7.5% of the amount set
forth in II.A.2.       2. State whether the aggregate proceeds generated by all
Asset Sales of the Company and the Domestic Subsidiary Guarantors since the
Closing Date exceed the amount set forth in II.D.1. Yes/No     The
Administrative Agent may request a certificate of a Designated Financial Officer
setting forth a calculation (in detail reasonably satisfactory to the
Administrative Agent) of the amount described in each of Items II.B.2., II.C.2.
and II.D.2. confirming the Company’s statements in respect of such Items.


F-7

--------------------------------------------------------------------------------




III. CERTAIN OTHER MISCELLANEOUS BASKETS BASED ON FINANCIAL STATEMENTS
                                              A. ADDITIONAL SUBSIDIARY
GUARANTORS (Section 7.2(K))     1.

Identify on Exhibit A hereto each Person that (a)(i) is a Domestic Subsidiary or
a Special Foreign Subsidiary or (ii) is a Foreign Subsidiary that guarantees any
third party Indebtedness of the Company or any Domestic Subsidiary other than
the Obligations and (b) is not a Subsidiary Guarantor or has not executed the
collateral documentation required pursuant to Section 7.2(L)(i) (other than any
Person not required to become a Subsidiary Guarantor pursuant to Section
7.2(K)(iv)).

    B. INDEBTEDNESS (Section 7.3(A))     1.

State whether the amount of secured Indebtedness of the Company and the Domestic
Subsidiary Guarantors permitted solely under Section 7.3(A)(vi) exceeded
$25,000,000 at any time during the Measurement Quarter

      Yes/No   2.

State whether the sum of (a) Indebtedness of any Foreign Subsidiary permitted
solely under Section 7.3(A)(vii) and (b) Receivables Facility Attributed
Indebtedness arising in connection with Permitted Foreign Receivables Financings
exceeded $300,000,000 at any time during the Measurement Quarter

Yes/No   3.

State whether the amount of Receivables Facility Attributed Indebtedness arising
in connection with Permitted Domestic Receivables Financings exceeded
$275,000,000 at any time during the Measurement Quarter

Yes/No   4.

State whether the sum of unsecured Indebtedness of the Company or any Domestic
Subsidiary Guarantor permitted under Section 7.3(A)(x) exceeded $200,000,000 at
any time during the Measurement Quarter

Yes/No   5.

State whether the aggregate principal amount of any unsecured Indebtedness
incurred pursuant to Section 7.3(A)(x) that has a maturity date sooner than six
months after the later of (x) the latest Termination Date and (y) the latest
Term Loan Maturity Date (or any later maturity date then in effect with respect
to the Loans) exceeds $25,000,000.

Yes/No

F-8

--------------------------------------------------------------------------------




  C. INVESTMENTS (Section 7.3(E))                            1. The amount of
proceeds of sales of Capital Stock of, or assets of, Foreign Subsidiaries
occurring after the Restatement Effective Date that have been distributed to or
otherwise received by the Company or a Domestic Subsidiary Guarantor      
$_________   2. State whether the amount of Investments by the Company or any
Domestic Subsidiary Guarantor in Foreign Subsidiaries permitted solely under
Section 7.3(E)(ii)(e) exceeded the sum of (1) $200,000,000 and (2) the amount
set forth in III.C.1 at any time during the Measurement Quarter Yes/No   3.
State whether the amount of Investments of a type not described in Section
7.3(E)(i) to (vii) exceeded $200,000,000 at any time during the Measurement
Quarter Yes/No     D. LIENS (Section 7.3(F))         1. State whether the
Company or any of its Subsidiaries created, incurred or suffered to exist any
Lien not otherwise permitted by Section 7.3(F) at any time during the
Measurement Quarter   Yes/No     E. ACQUISITIONS (Section 7.3(G))       1. State
whether the aggregate consideration paid for all Acquisitions since the
Restatement Effective Date exceeds the sum of (1) $100,000,000 and (2) an amount
equal to the net cash proceeds received by the Company or any Domestic
Subsidiary on or after the Restatement Effective Date from the divestiture of
the equity interest in, or assets of, any Foreign Subsidiary Yes/No     F.
RESTRICTED PAYMENTS (Section 7.3(L))       1. State whether the sum of (1) the
aggregate amount of cash dividends with respect to the Capital Stock of the
Company paid during the fiscal year including the Measurement Quarter and (2)
the aggregate purchase price with respect to repurchases of shares of Capital
Stock of the Company made during such fiscal year exceeded $40,000,000 Yes/No  
2. State whether the aggregate purchase price with respect to repurchases of
shares of Capital Stock of the Company permitted under Section 7.3(L)(ii)
completed since the Restatement Effective Date exceeded $25,000,000 Yes/No   3.
State whether the aggregate amount paid to repurchase, retire, redeem or defease
any of the Senior Notes since the Restatement Effective Date exceeded
$150,000,000 Yes/No


F-9

--------------------------------------------------------------------------------




EXHIBIT A
TO
SCHEDULE 1 of COMPLIANCE CERTIFICATE

a. Domestic Subsidiaries

b. Special Foreign Subsidiaries

c. Other Foreign Subsidiaries

F-10

--------------------------------------------------------------------------------




SCHEDULE II TO COMPLIANCE CERTIFICATE

Applicable Ratings

Senior Secured Ratings

The rating now in effect with respect to the Company’s senior secured long-term
debt securities without third-party credit enhancement is:

     from Moody’s      from S&P


Corporate Ratings

The corporate family rating from Moody’s and the corporate credit rating from
S&P, respectively, and now in effect is:

     from Moody’s      from S&P


F-11

--------------------------------------------------------------------------------




SCHEDULE III TO COMPLIANCE CERTIFICATE

Reports and Deliveries


Attached.

F-12

--------------------------------------------------------------------------------




EXHIBIT G-1
TO
CREDIT AGREEMENT

Form of Revolving Loan Note

[_________], 20[__]

     [MERITOR, INC., an Indiana corporation (the “Company”)] [ARVINMERITOR
FINANCE IRELAND (the “Subsidiary Borrower”)], promises to pay to the order of
__________________ (the “Lender”) the aggregate unpaid principal amount of all
[2014 Revolving Loans] [2017 Revolving Loans] made by the Lender to the
[Company] [Subsidiary Borrower] pursuant to Article II of the below-described
Credit Agreement. Such payments shall be made in immediately available funds on
the dates and at the offices of JPMorgan Chase Bank, N.A., as Administrative
Agent, specified in the Credit Agreement, together with interest on the unpaid
principal amount thereof at the rates and on the dates determined in accordance
with the Credit Agreement. The [Company] [Subsidiary Borrower] shall pay the
principal of and accrued and unpaid interest on the [2014 Revolving Loans] [2017
Revolving Loans] in full on the Termination Date and as otherwise set forth in
the Credit Agreement.

     The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or otherwise record in accordance with its usual practice, the
date and amount of each [2014 Revolving Loan] [2017 Revolving Loan] and the date
and amount of each principal payment hereunder.

     This Revolving Loan Note (this “Note”) is one of the promissory notes
issued pursuant to, and is entitled to the benefits of, the Amended and Restated
Credit Agreement, dated as of April [__], 2012, by and among [the Company,
ArvinMeritor Finance Ireland, a private unlimited liability company incorporated
under the laws of Ireland] [Meritor, Inc., an Indiana corporation, the
Subsidiary Borrower], the institutions from time to time parties thereto as
“Lenders”, JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), Citicorp North America, Inc., as Syndication Agent, and
The Royal Bank of Scotland plc and UBS Securities LLC, as Documentation Agents
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), to which reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Each capitalized term used herein and not defined herein shall have
the meaning ascribed thereto in the Credit Agreement. The Credit Agreement,
among other things, provides for the making of [2014 Revolving Loans] [2017
Revolving Loans] by the Lender to the Borrowers (including the [Company]
[Subsidiary Borrower]) from time to time in an aggregate amount not to exceed at
any time outstanding such Lender’s [2014 Revolving Loan Commitment] [2017
Revolving Loan Commitment].

     This Note is secured by the Collateral Documents. Reference is hereby made
to the Collateral Documents for a description of the collateral thereby
mortgaged, warranted, bargained, sold, released, conveyed, assigned,
transferred, pledged and hypothecated, the nature and extent of the security for
this Note, the rights of the holder of this Note and the Administrative Agent in
respect of such security and otherwise.

G-1-1

--------------------------------------------------------------------------------




     The [Company] [Subsidiary Borrower] hereby waives presentment, demand,
protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

This Note shall be governed by, and construed

in accordance with, the laws of the State of New

York.

G-1-2

--------------------------------------------------------------------------------




[MERITOR, INC.] [ARVINMERITOR FINANCE IRELAND], as the [Company] [Subsidiary
Borrower]         By:      Name:  Title:


G-1-3

--------------------------------------------------------------------------------




[2014] [2017] Revolving Loan and Principal Payment Schedule
to
[Meritor, Inc.] [ArvinMeritor Finance Ireland] Revolving Loan Note

Principal Amount of [2014 Revolving Loan] Principal Amount     [2017 Revolving
Maturity of Interest Paid and Date of Unpaid Date Loan] Period Payment Balance  
                                                                               
                                                                               
                                                                               
                                                           


G-1-4

--------------------------------------------------------------------------------




EXHIBIT G-2
TO
CREDIT AGREEMENT

Form of [2017] Term Loan Note

[_________], 20[__]

     MERITOR, INC., an Indiana corporation (the “Company”), promises to pay to
the order of __________________ (the “Lender”) the aggregate unpaid principal
amount of the [2017] Term Loan made by the Lender to the Company pursuant to
Article II of the below-described Credit Agreement. Such payments shall be made
in immediately available funds on the dates and at the offices of JPMorgan Chase
Bank, N.A., as Administrative Agent, specified in the Credit Agreement, together
with interest on the unpaid principal amount thereof at the rates and on the
dates determined in accordance with the Credit Agreement. The Company shall pay
the principal of and accrued and unpaid interest on such Term Loan in full on
the [2017] Term Loan Maturity Date and as otherwise set forth in the Credit
Agreement.

     The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or otherwise record in accordance with its usual practice, the
[2017] Term Loan owing to the Lender and the date and amount of each principal
payment hereunder.

     This [2017] Term Loan Note (this “Note”) is one of the promissory notes
issued pursuant to, and is entitled to the benefits of, the Credit Agreement,
dated as of April [__], 2012, by and by and among the Company, ArvinMeritor
Finance Ireland, a private unlimited liability company incorporated under the
laws of Ireland, the institutions from time to time parties thereto as
“Lenders”, JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), Citicorp North America, Inc., as Syndication Agent, and
The Royal Bank of Scotland plc and UBS Securities LLC, as Documentation Agents
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), to which reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Each capitalized term used herein and not defined herein shall have
the meaning ascribed thereto in the Credit Agreement.

     This Note is secured by the Collateral Documents. Reference is hereby made
to the Collateral Documents for a description of the collateral thereby
mortgaged, warranted, bargained, sold, released, conveyed, assigned,
transferred, pledged and hypothecated, the nature and extent of the security for
this Note, the rights of the holder of this Note and the Administrative Agent in
respect of such security and otherwise.

     The Company hereby waives presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

     This Note shall be governed by, and construed in accordance with, the laws
of the State of New York.

G-2-1

--------------------------------------------------------------------------------




MERITOR, INC., as the Company       By:      Name: Title:


G-2-2

--------------------------------------------------------------------------------




[2017] Term Loan and Principal Payment Schedule
to
Meritor, Inc. [2017] Term Loan Note

Principal Amount Principal Amount   of [2017] Term Maturity of Interest Paid and
Date of Unpaid Date Loan] Period Payment Balance                                
                                                                               
                                                                               
                                                                               
                             


G-2-3

--------------------------------------------------------------------------------




EXHIBIT H
TO
CREDIT AGREEMENT

Form of Collateral Value Certificate

     Pursuant to Section 7.1(C)(ii) of that certain Amended and Restated Credit
Agreement, dated as of April [__], 2012, by and among Meritor, Inc., an Indiana
corporation (the “Company”), ArvinMeritor Finance Ireland (the “Subsidiary
Borrower”), the institutions from time to time parties thereto as “Lenders” and
JPMorgan Chase Bank, N.A. (the “Administrative Agent”) (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), the Company, through a Designated Financial Officer, hereby
delivers this Collateral Value Certificate (this “Certificate”) to the
Administrative Agent, together with supporting financial data and computations,
based on the accounting records of the Company and the financial statements
being delivered to the Administrative Agent pursuant to Section 7.1[(A)][(B)] of
the Credit Agreement for the accounting period ending on _______________, ____
(the “Accounting Period”). Capitalized terms used herein and in the Schedules
attached hereto shall have the meanings set forth in the Credit Agreement.
Unless otherwise specified, subsection references herein relate to subsections
of the Credit Agreement.

     The computations set forth in this Certificate are designed to facilitate
determinations of compliance with certain provisions in the Credit Agreement.
The use of abbreviated terminology and/or descriptions in the computations below
are not in any way intended to override or eliminate the more detailed
descriptions for such computations set forth in the relevant provisions of the
Credit Agreement, all of which shall be deemed to control. In addition, the
failure to identify any specific provisions or terms of the Credit Agreement in
this Certificate does not in any way affect their applicability during the
Accounting Period covered by such financial statements or otherwise, which shall
in all cases be governed by the Credit Agreement.

     The undersigned Designated Financial Officer hereby certifies that attached
hereto are true and correct calculations of (i) the Collateral Value Amount as
of the last day of the Accounting Period and (ii) the Facility Obligations
Amount as of the date hereof, determined in the manner set forth in the Credit
Agreement, and that the information provided in the attachments to his
Certificate are accurate and complete.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

H-1

--------------------------------------------------------------------------------




Date: _______________   MERITOR, INC., as the Company     By:            Name:
       Title:


H-2

--------------------------------------------------------------------------------




COLLATERAL VALUE AMOUNT AND
FACILITY OBLIGATIONS AMOUNT

Collateral Value Amount as of the last day of the Accounting Period

Without duplication, and without including any Restricted Collateral:

1. A/R and Inventory Amount $_________                      2. PP&E Amount +
$_________   3. SPV Collateral Amount + $_________   4. CNTA Amount + $_________
  Collateral Value Amount (sum of 1 through 4)12 $_________


Facility Obligations Amount as of the date of this Certificate13

1. the aggregate Dollar Amount of the Revolving Credit Obligations (represented
by the sum of a, b and c below)                      a. the outstanding
principal Dollar Amount of the Revolving Loans + $_________   b. the outstanding
principal Dollar Amount of the Swing Line Loans at such time + $_________   c.
the Dollar Amount of outstanding L/C Obligations at such time (equal to the sum
of (i) the aggregate of the Dollar Amount then available for drawing under each
of the Letters of Credit and (ii) the aggregate outstanding Dollar Amount of all
Reimbursement Obligations at such time) + $_________   2. the aggregate
principal amount of the Term Loans + $_________   Facility Obligations Amount
(sum of 1.a., 1.b., 1.c. and 2) $_________   Collateral Value Amount minus
Facility Obligations Amount14 $_________


____________________

     12 See Schedule 1 for additional supporting information.

     13 Determined after giving effect to any borrowings and payments being made
on such date and any issuance, amendment or termination of any Letter of Credit
on such date.

     14 If difference is negative, the Company shall be required to make a
mandatory prepayment under Section 2.4(B)(iv) of the Credit Agreement.

H-3

--------------------------------------------------------------------------------




SCHEDULE 1
SUPPORTING INFORMATION

1. Supporting Detail for CNTA Amount Computation

Attachment A hereto sets forth additional detail supporting the Company’s
computation of Collateral Value Amount, as reflected in this Certificate,
including the component parts of the computation of CNTA Amount.

2. Unrestricted Subsidiaries

The following list identifies each Subsidiary that has been designated as an
“Unrestricted Subsidiary” under any Senior Note Indenture:

     ArvinMeritor Receivables Corporation
     [others]

H-4

--------------------------------------------------------------------------------




EXHIBIT I
TO
CREDIT AGREEMENT

FORM OF COMMITMENT AND ACCEPTANCE


Dated [__________]

     Reference is made to the Amended and Restated Credit Agreement, dated as of
April [__], 2012, by and among Meritor, Inc., an Indiana corporation (the
“Company”), ArvinMeritor Finance Ireland (the “Subsidiary Borrower”), the
institutions from time to time parties thereto as “Lenders”, and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”) (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”). Terms defined in the Credit Agreement are used herein
with the same meaning.

     This agreement is a “Commitment and Acceptance” referred to in Section 2.23
of the Credit Agreement. Pursuant to Section 2.23 of the Credit Agreement, the
Company has requested [to raise commitments for incremental term loans in the
amount of $______________] [and] [an increase in the Aggregate 2017 Revolving
Loan Commitment from $______________ to $_____________]. Such Commitment
Increase is to become effective on the date (the “Effective Date”) which is the
later of (i) _________, ____ and (ii) the date on which the conditions precedent
set forth in Section 2.23 in respect of such Commitment Increase have been
satisfied. In connection with such requested Commitment Increase, the Company,
the Administrative Agent and _________________ (the “Accepting Lender”) hereby
agree as follows:

     1. Effective as of the Effective Date, [the Accepting Lender shall become a
party to the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder and shall thereupon have [an Incremental Term
Loan Commitment] [and] [a 2017 Revolving Loan Commitment] under and for purposes
of the Credit Agreement in an amount equal to the] [the 2017 Revolving Loan
Commitment of the Accepting Lender under the Credit Agreement shall be increased
from $_________ to the] amount set forth opposite the Accepting Lender’s name on
the signature page hereof.

     [2. The Accepting Lender hereby (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Commitment and Acceptance and to become a Lender under the Credit
Agreement on the terms hereof, (ii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and
shall have the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Commitment and Acceptance, (iv) none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are
assets considered for purposes of ERISA or Section 4975 of the Code to be assets
of or on behalf of any “plan” as defined in Section 3(3) of ERISA or Section
4975 of the Code, regardless of whether subject to ERISA or Section 4975 of the
Code, and that its rights, benefits and interests in and under the Loan
Documents will not be “plan assets” under ERISA, (v) it is not relying on or
looking to any Margin Stock for repayment of the Loans and Reimbursement
Obligations provided for in the Credit Agreement, (vi) it has received a copy of
the Credit Agreement, together with copies of financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (viii) attached as
Schedule 1 to this Assignment Agreement is any documentation required to be
delivered by the Accepting Lender with respect to its tax status pursuant to the
terms of the Credit Agreement, duly completed and executed by the Accepting
Lender and (b) agrees (i) that it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) that it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.]15

____________________

     15 Include if Accepting Lender is not already a party to the Credit
Agreement, or modify as necessary with respect to any existing Lender.


I-1

--------------------------------------------------------------------------------




          3. The Company hereby represents and warrants that as of the date
hereof and as of the Effective Date, (a) all representations and warranties
shall be true and correct in all material respects as though made on such date,
other than representations given as of a particular date, in which case they
shall be true and correct as of that date and (b) no event shall have occurred
and then be continuing which constitutes an Unmatured Default or a Default.

          4. THIS COMMITMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

          5. This Commitment and Acceptance may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

I-2

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Commitment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

MERITOR, INC.,
as the Company

    By:       Name: Title:   JPMORGAN CHASE BANK, N.A., as Administrative Agent
    By:   Name: Title:       [INCREMENTAL TERM LOAN] ACCEPTING LENDER [2017
REVOLVING LOAN] COMMITMENT   $ [BANK]     By:   Name: Title: •  


I-3

--------------------------------------------------------------------------------




SCHEDULE 1 – PART I

ADMINISTRATIVE QUESTIONNAIRE

I-4

--------------------------------------------------------------------------------




SCHEDULE 1 – PART II

U.S. AND NON-U.S. TAX INFORMATION REPORTING REQUIREMENTS

I-5

--------------------------------------------------------------------------------